EXHIBIT 10.1




CREDIT AGREEMENT

DATED AS OF NOVEMBER 1, 2010

AMONG

INLAND DIVERSIFIED REAL ESTATE TRUST, INC.,
AS BORROWER

AND

KEYBANK NATIONAL ASSOCIATION
AS ADMINISTRATIVE AGENT

KEYBANC CAPITAL MARKETS
AS CO-LEAD ARRANGER

AND

THE SEVERAL LENDERS
FROM TIME TO TIME PARTIES HERETO,
AS LENDERS














TABLE OF CONTENTS

Page




ARTICLE I DEFINITIONS

1

ARTICLE II THE CREDIT

19

2.1.

Generally

19

2.4.

Termination or Increase in Aggregate Commitment

20

2.5.

Addition of Qualifying Unencumbered Properties

20

2.6.

Unused Fee

21

2.7.

Other Fees

21

2.8.

Mandatory Principal Payments

21

2.9.

Optional Principal Payments

22

2.10.

Final Principal Payment

22

2.11.

Method of Selecting Types and Interest Periods for New Advances

22

2.12.

Conversion and Continuation of Outstanding Advances

23

2.13.

Changes in Interest Rate, Etc

23

2.14.

Rates Applicable After Default

23

2.15.

Method of Payment

24

2.16.

Notes; Telephonic Notices

24

2.17.

Interest Payment Dates; Interest and Fee Basis

24

2.18.

Swingline Advances

25

2.19.

Notification of Advances, Interest Rates and Prepayments

25

2.20.

Lending Installations

26

2.21.

Non-Receipt of Funds by the Administrative Agent

26

2.22.

Replacement of Lenders under Certain Circumstances

26

2.23.

Usury

26

ARTICLE III CHANGE IN CIRCUMSTANCES

31

3.1.

Yield Protection

31

3.2.

Changes in Capital Adequacy Regulations

32

3.3.

Availability of Types of Advances

32

3.4.

Funding Indemnification

33

3.5.

Taxes

33

3.6.

Lender Statements; Survival of Indemnity

34

ARTICLE IV CONDITIONS PRECEDENT

35

4.1.

Initial Advance

35

4.2.

Each Advance and Issuance

36

ARTICLE V REPRESENTATIONS AND WARRANTIES

37

5.1.

Existence

37

5.2.

Authorization and Validity

37

5.3.

No Conflict; Government Consent

37

5.4.

Financial Statements; Material Adverse Effect

37

5.5.

Taxes

37

5.6.

Litigation and Guarantee Obligations

38

5.7.

Subsidiaries; Investment Affiliates

38

5.8.

ERISA

38

5.9.

Accuracy of Information

38

5.10.

Regulation U

38

5.11.

Material Agreements

38

5.12.

Compliance With Laws

38

5.13.

Ownership of Properties

39

5.14.

Investment Company Act

39





- i -













5.15.

Affiliate Transactions

39

5.16.

Solvency

39

5.17.

Insurance

39

5.18.

REIT Status

39

5.19.

Environmental Matters

40

5.20.

Intellectual Property

41

5.21.

Broker’s Fees

41

5.22.

Qualifying Unencumbered Properties

41

5.23.

No Bankruptcy Filing

41

5.24.

No Fraudulent Intent

41

5.25.

Transaction in Best Interests of Borrower and Subsidiary Guarantors;
Consideration

41

5.26.

Subordination

42

5.27.

Tax Shelter Representation

42

5.28.

Anti-Terrorism Laws

42

5.29.

Survival

43

ARTICLE VI COVENANTS

43

6.1.

Financial Reporting

43

6.2.

Use of Proceeds

45

6.3.

Notice of Default

45

6.4.

Conduct of Business

45

6.5.

Taxes

46

6.6.

Insurance

46

6.7.

Compliance with Laws

46

6.8.

Maintenance of Properties

46

6.9.

Inspection

46

6.10.

Maintenance of Status; Modification of Formation Documents

46

6.11.

Dividends

46

6.12.

Merger; Sale of Assets

46

6.13.

Delivery and Release of Subsidiary Guaranties

47

6.14.

Sale and Leaseback

47

6.15.

Acquisitions and Investments

47

6.16.

Liens

48

6.17.

Affiliates

48

6.18.

Swap Contracts

48

6.19.

Variable Interest Indebtedness

48

6.20.

Consolidated Tangible Net Worth

49

6.21.

Indebtedness and Cash Flow Covenants

49

6.22.

Environmental Matters

49

6.23.

Permitted Investments

50

6.24.

Prohibited Encumbrances

50

6.25.

Further Assurances

51

6.26.

Distribution of Income to the Borrower

51

6.27.

More Restrictive Agreements

51

6.28.

Subordination of Advisor Fees

51

ARTICLE VII DEFAULTS

52

ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

54

8.1.

Acceleration

54

8.2.

Amendments

54

8.3.

Preservation of Rights

55

8.4.

Insolvency of Borrower

55

8.5.

Application of Funds

55





- ii -













ARTICLE IX GENERAL PROVISIONS

56

9.1.

Survival of Representations

56

9.2.

Governmental Regulation

56

9.3.

Taxes

56

9.4.

Headings

56

9.5.

Entire Agreement

56

9.6.

Several Obligations; Benefits of this Agreement

56

9.7.

Expenses; Indemnification

56

9.8.

Numbers of Documents

57

9.9.

Accounting

57

9.10.

Severability of Provisions

57

9.11.

Nonliability of Lenders

57

9.12.

CHOICE OF LAW

57

9.13.

CONSENT TO JURISDICTION

57

9.14.

WAIVER OF JURY TRIAL

58

ARTICLE X THE ADMINISTRATIVE AGENT

58

10.1.

Appointment

58

10.2.

Powers

58

10.3.

General Immunity

58

10.4.

No Responsibility for Loans, Recitals, etc

59

10.5.

Action on Instructions of Lenders

59

10.6.

Employment of Agents and Counsel

59

10.7.

Reliance on Documents; Counsel

59

10.8.

Administrative Agent’s Reimbursement and Indemnification

59

10.9.

Rights as a Lender

60

10.10.

Lender Credit Decision

60

10.11.

Successor Administrative Agent

60

10.12.

Notice of Defaults

61

10.13.

Requests for Approval

61

10.14.

Defaulting Lenders

61

ARTICLE XI SETOFF; RATABLE PAYMENTS

62

11.1.

Setoff

62

11.2.

Ratable Payments

62

ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

62

12.1.

Successors and Assigns

62

12.2.

Participations

63

12.3.

Assignments

63

12.4.

Dissemination of Information

64

12.5.

Tax Treatment

64

ARTICLE XIII NOTICES

64

13.1.

Giving Notice

64

13.2.

Change of Address

64

ARTICLE XIV COUNTERPARTS

65








- iii -













EXHIBITS

EXHIBIT A - AMENDMENT REGARDING INCREASE

EXHIBIT B - FORM OF NOTE

EXHIBIT C - COMPLIANCE CERTIFICATE

EXHIBIT D - ASSIGNMENT AGREEMENT

EXHIBIT E - LOAN/CREDIT RELATED MONEY TRANSFER INSTRUCTION

EXHIBIT F - SUBSIDIARY GUARANTY

EXHIBIT G - ENVIRONMENTAL INVESTIGATION SPECIFICATIONS AND PROCEDURES

EXHIBIT H - FORM OF OPINION OF BORROWER’S COUNSEL

EXHIBIT I  - BORROWER’S NOTICE

EXHIBIT J  - UNENCUMBERED POOL CERTIFICATE

EXHIBIT K - SUBORDINATION AGREEMENT











- iv -













CREDIT AGREEMENT

This Credit Agreement dated as of November 1, 2010, is among Inland Diversified
Real Estate Trust, Inc., a corporation organized under the laws of the State of
Maryland (the “Borrower”), KeyBank National Association, a national banking
association, both individually as a “Lender” and as “Administrative Agent”,
KeyBanc Capital Markets as the “Lead Arranger”, and the several banks, financial
institutions and other entities which may from time to time become parties to
this Agreement as additional “Lenders”.

RECITALS

A.

The Borrower is primarily engaged in the business of purchasing, owning,
operating, leasing and managing commercial properties located in the continental
United States.

B.

The Borrower is qualified as a real estate investment trust under Section 856 of
the Code.

C.

The Borrower has requested that the Lenders provide an unsecured revolving line
of credit to Borrower to be used for Borrower’s general corporate purposes.  The
Lenders have agreed to do so on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

As used in this Agreement:

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any firm, corporation or division thereof, whether through
purchase of assets, merger or otherwise or (ii) directly or indirectly acquires
(in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage or voting power) of the outstanding
partnership interests of a partnership.

“Adjusted Annualized EBITDA” means, as of any date, an annualized amount equal
to the sum of (i) the Adjusted Annualized NOI attributable to all Projects owned
by Borrower or another member of the Consolidated Group during the most recent
fiscal quarter of Borrower for which financial results have been reported, plus
(ii) the Consolidated Group Pro Rata Share of the Adjusted Annualized NOI
attributable to all Projects owned by an Investment Affiliate during the most
recent fiscal quarter of Borrower for which financial results have been reported
as adjusted by, without duplication (i) adding interest and dividend income (or
the Consolidated Group Pro Rata Share of such items in the case of interest and
dividend income of Investment Affiliates) for such fiscal quarter multiplied by
four (4); and (ii) deducting an amount on account of general and administrative
expenses of the Consolidated Group for such fiscal quarter multiplied by four
(4), using either (A) actual general and administrative expenses for such
quarter, or (B) for the first period of four (4) full fiscal quarters after the
Agreement Execution Date, the lesser of such actual and general administrative
expenses or six percent (6%) of the gross revenues of the Consolidated Group for
such fiscal quarter.




















“Adjusted Annualized NOI” means, as of any date, with respect to any group of
Projects, the aggregate Net Operating Income attributable to such Projects for
the most recent four (4) fiscal quarters of Borrower for which financial results
have been reported, as adjusted by deducting from such amount the then-current
aggregate Capital Reserves attributable to such Projects, and (ii) without
duplication, adding or deducting for, as appropriate, any adjustment made under
GAAP for gains, or losses from sales of assets, extraordinary items,
depreciation, amortization or interest expense.

“Adjusted Unencumbered NOI” means, as of any date, Unencumbered NOI for the most
recent four (4) full fiscal quarters of the Borrower for which financial results
have been reported less the then-current aggregate Capital Reserves required for
those Projects contributing to such Unencumbered NOI, provided however that (A)
at all times prior to the completion of the first four (4) full fiscal quarters
of Borrower’s operations, such aggregate amount shall be determined by
annualizing the Unencumbered NOI for those full fiscal quarters for which
financial amounts have been reported and (B) at all times prior to the date on
which any such Project has been owned by Borrower or another member of the
Consolidated Group for a full fiscal quarter, the annualized Unencumbered NOI of
such Project shall be the pro forma quarterly Unencumbered NOI for such Project
projected by Borrower and approved by the Administrative Agent.

“Administrative Agent” means KeyBank National Association in its capacity as
agent for the Lenders pursuant to Article X, and not in its individual capacity
as a Lender, and any successor Administrative Agent appointed pursuant to
Article X.

“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans made by one or more of the Lenders to the Borrower of the same
Type and, in the case of LIBOR Advances, for the same LIBOR Interest Period,
including without limitation Swingline Advances.

“Advisor” means Inland Diversified Business Manager & Advisor, Inc., in its
capacity as advisor to the Borrower or any of its successors or assigns in such
capacity.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.  A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.  In no event shall
Administrative Agent or any Lender be deemed to be an affiliate of Borrower.

“Aggregate Commitment” means, as of any date, the aggregate of the then-current
Commitments of all the Lenders, which is $25,000,000, as of the Agreement
Execution Date, as such amount may be increased pursuant to Section 2.4 hereof.

“Agreement” means this Credit Agreement, as it may be amended or modified and in
effect from time to time.

“Agreement Execution Date” means the date this Agreement has been fully executed
and delivered by all parties hereto.

“Anti-Terrorism Laws” is defined in Section 5.28.

“Applicable Margin” means, as applicable, the Base Rate Applicable Margin or the
LIBOR Applicable Margin.





- 2 -













“Approved Fund” means any mutual fund, investment fund or other fund that is
administered or managed by (i) a Lender, (ii) an Affiliate of a Lender, or (iii)
an entity or Affiliate of any entity that administers or manages a Lender.

“Article” means an article of this Agreement unless another document is
specifically referenced.

“Authorized Officer” means with, any two of the following, acting jointly, the
President and Chief Executive Officer, Executive Vice President and Chief
Operating Officer, Vice President and Chief Financial Officer or Vice President
and General Counsel of the Borrower.

“Bankruptcy Code” means the Bankruptcy Code of the United States of America, as
amended from time to time.

“Base Rate” means, for any day, a rate of interest per annum equal to the
highest of (i) the Prime Rate for such day, (ii) two percent (2.00%) per annum,
(iii) the sum of Federal Funds Effective Rate for such day plus 1/2 % per annum,
and (iv) the sum of the LIBOR Base Rate that would apply to a one month LIBOR
Interest Period beginning on such day plus 1.00% per annum.

“Base Rate Advance” mans an Advance which bears interest at the Base Rate plus
the Base Rate Applicable Margin.

“Base Rate Applicable Margin” means two and one-half percent (2.50%) per annum.

“Base Rate Loan” means a Loan which bears interest at the Base Rate plus the
Base Rate Applicable Margin.

“Borrower” means Inland Diversified Real Estate Trust, Inc., a corporation
organized under the laws of the State of Maryland, and its successors and
assigns.

“Borrowing Date” means a date on which an Advance is made hereunder.

“Borrowing Notice” is defined in Section 2.11.

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of LIBOR Advances, a day (other than a Saturday or Sunday) on which
banks generally are open in Cleveland, Ohio and New York, New York for the
conduct of substantially all of their commercial lending activities and on which
dealings in United States dollars are carried on in the London interbank market
and (ii) for all other purposes, a day (other than a Saturday or Sunday) on
which banks generally are open in Cleveland, Ohio and New York, New York for the
conduct of substantially all of their commercial lending activities.

“Capitalization Rate” 8.50%, except that the following two types of Projects
shall instead have the following alternate Capitalization Rates:  8.25% for
“anchored” retail Projects (“anchored” to be determined by the Borrower, subject
to review and reasonable approval of the Administrative Agent) and 7.5% for
Class A, multi-family Projects (“Class A” status to be determined by the
Borrower, subject to review and reasonable approval of the Administrative
Agent).

“Capitalized Lease” of a Person means any lease of Property imposing obligations
on such Person, as lessee thereunder, under which the discounted future rental
payment obligations of such Person are required in accordance with GAAP to be
capitalized on a balance sheet of such Person.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.





- 3 -













“Capital Reserve” means, for any period and with respect to any Project, an
amount equal to $.25 per annum per square foot of gross leaseable area for
retail Projects, $300 per annum per unit for multi-family Projects and $.50 per
annum per square foot of rentable area for office or other commercial Projects.
 If the term Capital Reserve is used without reference to any specific Project,
then the amount shall be determined on an aggregate basis with respect to all
Projects owned by the Borrower or another member of the Consolidated Group and
the applicable Consolidated Group Pro Rata Share of all Projects owned by
Investment Affiliates.  The Capital Reserve shall be calculated based on the
square footage or number of units of the Projects as of the end of the most
recent fiscal quarter of Borrower for which financial results have been
reported.

“Cash Equivalents” means, as of any date:

securities issued or directly and fully guaranteed or insured by the United
States Government or any agency or instrumentality thereof having maturities of
not more than one year from such date;

(a)

mutual funds organized under the United States Investment Company Act rated AAm
or AAm-G by S&P and P-1 by Moody’s;

(b)

certificates of deposit or other interest-bearing obligations of a bank or trust
company which is a member in good standing of the Federal Reserve System having
a short term unsecured debt rating of not less than A-1 by S&P and not less than
P-1 by Moody’s (or in each case, if no bank or trust company is so rated, the
highest comparable rating then given to any bank or trust company, but in such
case only for funds invested overnight or over a weekend) provided that such
investments shall mature or be redeemable upon the option of the holders thereof
on or prior to a date one month from the date of their purchase;

(c)

certificates of deposit or other interest-bearing obligations of a bank or trust
company which is a member in good standing of the Federal Reserve System having
a short term unsecured debt rating of not less than A-1+ by S&P, and not less
than P-1 by Moody’s and which has a long term unsecured debt rating of not less
than A1 by Moody’s (or in each case, if no bank or trust company is so rated,
the highest comparable rating then given to any bank or trust company, but in
such case only for funds invested overnight or over a weekend) provided that
such investments shall mature or be redeemable upon the option of the holders
thereof on or prior to a date three months from the date of their purchase;

(d)

bonds or other obligations having a short term unsecured debt rating of not less
than A-1+ by S&P and P-1+ by Moody’s and having a long term debt rating of not
less than A1 by Moody’s issued by or by authority of any state of the United
States, any territory or possession of the United States, including the
Commonwealth of Puerto Rico and agencies thereof, or any political subdivision
of any of the foregoing;

(e)

repurchase agreements issued by an entity rated not less than A-1+ by S&P, and
not less than P-1 by Moody’s which are secured by U.S. Government securities of
the type described in clause (a) of this definition maturing on or prior to a
date one month from the date the repurchase agreement is entered into;

(f)

short term promissory notes rated not less than A-1+ by S&P, and not less than
P-1 by Moody’s maturing or to be redeemable upon the option of the holders
thereof on or prior to a date one month from the date of their purchase; and





- 4 -













(g)

commercial paper (having original maturities of not more than 365 days) rated at
least A-1+ by S&P and P-1 by Moody’s and issued by a foreign or domestic issuer
who, at the time of the investment, has outstanding long-term unsecured debt
obligations rated at least A1 by Moody’s.

“Change of Control” means (i) any change in the ownership of the Borrower after
the completion of the Borrower’s stock offering which is in progress on the
Agreement Execution Date which results in less than eighty percent (80%) of the
Borrower’s Capital Stock being held by Persons who were either shareholders at
the completion of such stock offering, spouses, relatives or estates of such
shareholders or trustees holding for the benefit of such shareholders or their
spouses, relatives or estates, or (ii) any change in the membership of the
Borrower’s Board of Directors which results in the board members as of any date
after the Agreement Execution Date constituting less than 50% of the total board
members at any time during the two (2) year period following such date, provided
that the listing of Borrower on a public stock exchange and the public issuance
of shares in Borrower in connection therewith shall not constitute a Change of
Control.

“Change in Management” means the failure of at least one of Barry L. Lazarus and
Robert D. Parks to continue to be active on a daily basis in the management of
both the Borrower and, until the Advisor has been merged into the Borrower, of
the Advisor, provided that if both such individuals shall fail to be so active,
the Borrower shall have three (3) months to retain at least one replacement
executive of comparable experience who is reasonably satisfactory to the
Administrative Agent and, if such replacement executive (or any subsequent
replacement) shall thereafter fail to be so active, the Borrower shall again
have three (3) months to retain another such reasonably satisfactory
replacement.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Commitment” means, for each Lender, the obligation of such Lender to make Loans
and to participate in Facility Letters of Credit not exceeding the amount set
forth opposite its signature below or as set forth in any Notice of Assignment
relating to any assignment that has become effective pursuant to
Section 12.3(b), as such amount may be modified from time to time pursuant to
the terms hereof.

“Consolidated Debt Service” means, for any period, without duplication, (a)
Consolidated Interest Expense for such period plus (b) the aggregate amount of
required principal payments attributable to Consolidated Total Indebtedness
(excluding optional prepayments, balloon payments or optional or required
principal payments made on a temporary basis during the twelve-month period
beginning on the date hereof), made during such period by any member of the
Consolidated Group plus (c) a percentage of all such required principal payments
made during such period by any Investment Affiliate on Indebtedness taken into
account in calculating Consolidated Interest Expense, equal to the greater of
(x) the percentage of the principal amount of such Indebtedness for which any
member of the Consolidated Group is liable and (y) the Consolidated Group Pro
Rata Share of such Investment Affiliate.

“Consolidated Group” means the Borrower and all Subsidiaries which are
consolidated with it for financial reporting purposes under GAAP.

“Consolidated Group Pro Rata Share” means, with respect to any Investment
Affiliate, the percentage of the total Equity Interests held by the Consolidated
Group in the aggregate, in such Investment Affiliate determined by calculating
the greater of (i) the percentage of the issued and outstanding stock,
partnership interests or membership interests in such Investment Affiliate held
by the Consolidated Group in the aggregate and (ii) the percentage of the total
book value of such Investment Affiliate that would be received by the
Consolidated Group in the aggregate, upon liquidation of such Investment
Affiliate, after repayment in full of all Indebtedness of such Investment
Affiliate.





- 5 -













“Consolidated Interest Expense” means, on any date of determination, the
Consolidated Group’s total interest expense incurred (in accordance with GAAP)
for the period of four (4) fiscal quarters most recently ended for which
financial results have been reported, including capitalized interest (but
excluding interest funded from the proceeds of any Secured Indebtedness incurred
for the construction of a Project), plus the applicable Consolidated Group Pro
Rata Share of all such interest expense of Investment Affiliates for such
period.  Interest Expense shall exclude the effect of any mark to market of
assumed debt pursuant to FAS 157 or FAS 141, provided however that at all times
prior to the completion of the first four (4) full fiscal quarters of Borrower’s
operations, such aggregate amount shall be determined by annualizing the
interest expense for those fiscal quarters for which financial results have been
reported.

“Consolidated Tangible Net Worth” means, as of any date of determination, an
amount equal to (a) then-current Gross Asset Value minus (b) Consolidated Total
Indebtedness as of such date.

“Consolidated Total Indebtedness” means, as of any date of determination,
without duplication, the sum of (a) all Indebtedness of the Consolidated Group
outstanding at such date, determined on a consolidated basis in accordance with
GAAP, plus (b) the applicable Consolidated Group Pro Rata Share of any
Indebtedness of each Investment Affiliate (other than Indebtedness of such
Investment Affiliate owed to a member of the Consolidated Group.)

“Construction-in-Progress” means, for the Consolidated Group (i) the sum of all
cash expenditures for land and improvements (including indirect costs internally
allocated and development costs) in accordance with GAAP on Projects that are
under construction or with respect to which construction is reasonably scheduled
to commence within twelve (12) months of the relevant determination, Affiliates,
the lesser of (a) the Investment of Borrower or the applicable Subsidiary in the
applicable Investment Affiliate or (b) Pro Rata Share of such Investment
Affiliate’s similar cash expenditures, for such land and improvements.  In each
case, such Project shall cease to be included in Construction-In-Progress on the
first to occur of (i) the first anniversary of issuance of a certificate of
occupancy (or its equivalent) for such Project and (ii) the last day of the
first fiscal quarter of the Borrower in which such Project has been 85% occupied
by tenants which are not Affiliates of the Borrower.

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.

“Conversion/Continuation Notice” is defined in Section 2.12.

“Default” means an event described in Article VII.

“Defaulting Lender” means any Lender which fails or refuses to perform its
obligations under this Agreement within the time period specified for
performance of such obligation, or, if no time frame is specified, if such
failure or refusal continues for a period of five Business Days after written
notice from the Administrative Agent.

“Default Rate” means the interest rate which may apply during the continuance of
a Default pursuant to Section 2.14.

“Dividend Reinvestment Proceeds” means all dividends or other distributions,
direct or indirect, on account of any equity interest of any Person which any
holder(s) of such equity interest directs to be used, concurrently with the
making of such dividend or distribution, for the purpose of purchasing for the
account of such holder(s) additional equity interests in such Person or its
subsidiaries.





- 6 -













“Eligible Assignee” means (a) another Lender, (b) with respect to any Lender,
any Affiliate of that Lender or Approved Fund related to such Lender, (c) any
commercial bank having a combined capital and surplus of $5,000,000,000 or more,
(d) the central bank of any country which is a member of the Organization for
Economic Cooperation and Development, (e) any savings bank, savings and loan
association or similar financial institution which (A) has a net worth of
$500,000,000 or more, (B) is engaged in the business of lending money and
extending credit under credit facilities substantially similar to those extended
under this Agreement and (C) is operationally and procedurally able to meet the
obligations of a Lender hereunder to the same degree as a commercial bank, and
(f) any other financial institution (including a mutual fund or other fund)
approved by the Administrative Agent and, unless a Default shall have occurred
and be continuing, Borrower (such approval not to be unreasonably withheld or
delayed) having total assets of $500,000,000 or more which meets the
requirements set forth in subclauses (B) and (C) of clause (e) above; provided
that each Eligible Assignee must either (a) be organized under the Laws of the
United States of America, any State thereof or the District of Columbia or
(b) be organized under the Laws of the Cayman Islands or any country which is a
member of the Organization for Economic Cooperation and Development, or a
political subdivision of such a country, and (i) act hereunder through a branch,
agency or funding office located in the United States of America and (ii) be
exempt from withholding of tax on interest.  Notwithstanding anything herein to
the contrary, at no time shall Borrower, its Affiliates, or any Subsidiary
thereof, be considered an “Eligible Assignee.”

“Environmental Laws” means any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect, in each case to the extent the
foregoing are applicable to the Borrower or any Subsidiary or any of their
respective assets or Projects.

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, taxes imposed on its overall net
income, and franchise taxes imposed on it, by any jurisdiction with taxing
authority over the Lender.

“Excluded Tenant” means, as of any date, any tenant at Project that is subject
to a voluntary or involuntary petition for relief under any federal or state
bankruptcy codes or insolvency law.  

“Executive Order” is defined in Section 5.28.

“Facility Letter of Credit” means a Letter of Credit issued pursuant to Article
IIA of this Agreement.

“Facility Letter of Credit Fee” is defined in Section 2A.8.





- 7 -













“Facility Letter of Credit Obligations” means, as at the time of determination
thereof, all liabilities, whether actual or contingent, of the Borrower with
respect to Facility Letters of Credit, including the sum of (a) the
Reimbursement Obligations and (b) the aggregate undrawn face amount of the then
outstanding Facility Letters of Credit.

“Facility Letter of Credit Sublimit” means, as of any date, the lesser of (i)
$25,000,000 and (ii) twenty percent (20%) of the then-current Aggregate
Commitment.

“Facility Obligations” means all Obligations other than the Related Swap
Obligations.  

“Facility Termination Date” means October 31, 2012, being the Business Day
immediately preceding the second (2nd) anniversary of the Agreement Execution
Date, subject to extension as provided in Section 2.3.

“Federal Funds Effective Rate” shall mean, for any day, the rate per annum
(rounded upward to the nearest one one-hundredth of one percent (1/100 of 1%))
announced by the Federal Reserve Bank of Cleveland on such day as being the
weighted average of the rates on overnight federal funds transactions arranged
by federal funds brokers on the previous trading day, as computed and announced
by such Federal Reserve Bank in substantially the same manner as such Federal
Reserve Bank computes and announces the weighted average it refers to as the
“Federal Funds Effective Rate.”  

“Fee Letter” is defined in Section 2.7.  

“First Mortgage Receivable” means any Indebtedness owing to a member of the
Consolidated Group which is secured by a first-priority mortgage or deed of
trust on commercial real estate having a value in excess of the amount of such
Indebtedness and which has been designated by the Borrower as a “First Mortgage
Receivable” in its most recent compliance certificate.

“Fixed Charges” shall mean, as of any date, the sum of (i) Consolidated Debt
Service plus (ii) all dividends payable on account of preferred stock or
preferred operating partnership units of the Borrower or any other Person in the
Consolidated Group, in case with respect to the four (4) immediately preceding
fiscal quarters of Borrower for which financial results have been reported,
provided however that at all times prior to the completion of the first four (4)
full fiscal quarters of Borrower’s operations, such amounts shall be determined
by annualizing such Consolidated Debt Service and dividends for those fiscal
quarters for which financial results have been reported.

“Forward Purchase Commitments” means those agreements for the acquisition of a
Project or Projects (or of ownership interests therein or of Indebtedness
secured thereby) for an agreed and specified purchase price entered into by
Borrower, another member of the Consolidated Group or an Investment Affiliate
which have become unconditional due to the expiration of any due diligence
period or other right of purchaser to terminate such agreement, other than as a
result of a default by the seller, a casualty or condemnation or the failure of
another customary closing condition.  

“Funded Percentage” means, with respect to any Lender at any time, a percentage
equal to a fraction the numerator of which is the amount actually disbursed and
outstanding to Borrower by such Lender at such time and the denominator of which
is the total amount disbursed and outstanding to Borrower by all of the Lenders
at such time.

“Funds From Operations” shall have the meaning determined from time to time by
the National Association of Real Estate Investment Trusts to be the meaning most
commonly used by its members, but in all cases as adjusted for one-time charges
and acquisition costs.





- 8 -













“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, applied in a manner consistent with that
used in preparing the financial statements referred to in Section 6.1.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Gross Asset Value” means, as of any date of determination, the sum of:  (i)
Adjusted Annualized NOI attributable to completed and stabilized Projects owned
by the Borrower or a member of the Consolidated Group as of the last day of the
most recent fiscal quarter of the Borrower for which financial results have been
reported (excluding 100% of the Adjusted Annualized NOI attributable to Projects
not owned for the entire fiscal quarter for which Adjusted Annualized NOI is
calculated and for the three (3) immediately preceding entire fiscal quarters)
divided by, with respect to each portion thereof contributed by a different type
of Project, the Capitalization Rate applicable to such type of Project, plus
(ii) 100% of the price paid for any Projects first acquired by the Borrower or a
member of the Consolidated Group during such period of four (4) consecutive
entire fiscal quarters, plus (iii) the then-current aggregate
Construction-In-Progress owned by the Borrower or a member of  the Consolidated
Group as of the last day of such most-recent quarter, plus (iv) Land Assets of
the Borrower or any other member of the Consolidated Group owned as of the last
day of such most recent quarter (with each such Land Asset valued at its book
value in accordance with GAAP, plus (v) First Mortgage Receivables of the
Borrower or any other member of the Consolidated Group owned as of the last day
of such most recent quarter (with each such asset valued at the lower of its
book value in accordance with GAAP and its outstanding balance in accordance
with GAAP) plus (vi) Qualified CMBS Assets owned by the Borrower or another
member of the Consolidated Group as of the last day of such most recent quarter
(with each such asset valued at the lesser of its acquisition cost or its book
value in accordance with GAAP), plus (vii) all Unrestricted Cash, Cash
Equivalents and Marketable Securities owned by the Consolidated Group as of the
last day of such most recent quarter.  For purposes of this definition, to the
extent that the aggregate amount included in Gross Asset Value on account of
clause (vi) above would exceed ten percent (10%) of Gross Asset Value, one or
more of the Qualified CMBS Assets eligible to be valued under such clause shall
be designated by Borrower and eliminated from valuation under such clause to the
extent necessary to cause the aggregate amount included in Gross Asset Value
under clause (vi) to be less than ten (10%) of Gross Asset Value, provided that
such limit of ten percent (10%) of Gross Asset Value shall be reduced to five
percent (5%) of Gross Asset Value upon the first anniversary of the Agreement
Execution Date.  Gross Asset Value will be adjusted, as appropriate, for
acquisitions, dispositions and other changes to the applicable portfolio of
assets during such most recent quarter.  All income, expense and value
associated with assets included in Gross Asset Value disposed of during the four
(4) fiscal quarter period most recently ended prior to a date of determination
will be eliminated from calculations. Gross Asset Value will be adjusted to
include an amount equal to the Consolidated Group Pro Rata Share of the
applicable value of any of the assets listed above in this definition which are
owned by an Investment Affiliate.  Notwithstanding anything herein to the
contrary, if any of the foregoing assets have been pledged to secure
Indebtedness which has been defeased, then such pledged assets shall be excluded
from the calculation of Gross Asset Value.

“Guarantee Obligation” means, as to any Person (the “guaranteeing person”), any
obligation (determined without duplication) of (a) the guaranteeing person or
(b) another Person (including, without limitation, any bank under any Letter of
Credit) to induce the creation of which the guaranteeing person has issued a
reimbursement, counter-indemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to





- 9 -













advance or supply funds (1) for the purchase or payment of any such primary
obligation or (2) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the owner of any such primary obligation against loss
in respect thereof; provided, however, that the term Guarantee Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business.  The amount of any Guarantee Obligation of any
guaranteeing person shall be deemed to be the maximum stated amount of the
primary obligation relating to such Guarantee Obligation (or, if less, the
maximum stated liability set forth in the instrument embodying such Guarantee
Obligation), provided, that in the absence of any such stated amount or stated
liability, the amount of such Guarantee Obligation shall be such guaranteeing
person’s maximum reasonably anticipated liability in respect thereof as
determined by the Borrower in good faith.

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed; (other than trade debt incurred in the
ordinary course of business not more than 180 days past due); (b) all
obligations of such Person, whether or not for money borrowed (i) represented by
notes payable, or drafts accepted, in each case representing extensions of
credit, (ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property or services rendered; (c) obligation of such Person
as a lessee or obligor under a Capitalized Lease; (d) all reimbursement
obligations of such Person under any Letters of Credit or acceptances (whether
or not the same have been presented for payment); (e) all Off-Balance Sheet
Obligations of such Person; (f) all obligations of such Person in respect of any
purchase obligation, repurchase obligation, takeout commitment or forward equity
commitment, in each case evidenced by a binding agreement (excluding any such
obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests)); (g) all Indebtedness of other Persons which such Person has
guaranteed or is otherwise recourse to such Person (except for guaranties of
customary exceptions for fraud, misapplication of funds, environmental
indemnities, violation of “special purpose entity” and other similar exceptions
to Recourse Indebtedness until a claim is made with respect thereto and then
shall be included only to the extent of the amount of such claim), including
liability of a general partner in respect of liabilities of a partnership in
which it is a general partner which would constitute “Indebtedness” hereunder,
any obligation to supply funds to or in any manner to invest directly or
indirectly in a Person, to maintain working capital or equity capital of a
Person or otherwise to maintain net worth, solvency or other financial condition
of a Person, to purchase indebtedness, or to assure the owner of indebtedness
against loss, including without limitation, through an agreement to purchase
property, securities, goods, supplies, or services for the purpose of enabling
the debtor to make payment of the indebtedness held by such owner or otherwise;
and (h) all Indebtedness of another Person secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any lien on property or assets owned by such Person, even though
such Person has not assumed or become liable for the payment of such
Indebtedness or other payment obligation; provided that Indebtedness that would
otherwise meet one of the requirements above that has been defeased shall not be
deemed Indebtedness. All such figures to be adjusted to negate the effects of
FAS 141.

“Intellectual Property” is defined in Section 5.20.

“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade), deposit account or
contribution of capital by such Person to any other Person or any investment in,
or





- 10 -













purchase or other acquisition of, the stock, partnership interests, notes,
debentures or other securities of any other Person made by such Person.

“Investment Affiliate” means any Person in which the Consolidated Group,
directly or indirectly, holds an Investment which is accounted for in the
financial statements of the Consolidated Group on an equity basis of accounting
and whose financial results are not consolidated under GAAP with the financial
results of the Consolidated Group.

“Issuance Date” is defined in Section 2A.4(a)(ii).

“Issuance Notice” is defined in Section 2A.4(c).

“Issuing Bank” means, with respect to each Facility Letter of Credit, the Lender
which issues such Facility Letter of Credit.  KeyBank shall be the sole Issuing
Bank.

“Land Assets” means, land with respect to which the commencement of grading,
construction of improvements (other than improvements that are not material and
are temporary in nature) or infrastructure has not yet commenced and for which
no such work is reasonably scheduled to commence within the following six (6)
months.

“Lenders” means the lending institutions listed on the signature pages of this
Agreement, their respective successors and assigns, any other lending
institutions that subsequently become parties to this Agreement.

“Lending Installation” means, with respect to a Lender, any office, branch,
subsidiary or affiliate of such Lender.

“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.

“Letter of Credit Collateral Account” is defined in Section 2A.9.

“Letter of Credit Request” is defined in Section 2A.4(a).

“Leverage Ratio” means, as of any date, the ratio of Consolidated Total
Indebtedness to Gross Asset Value.

“LIBOR Advance” means an Advance that bears interest at the LIBOR Rate.

“LIBOR Applicable Margin” means three and one-half percent (3.50%) per annum.

“LIBOR Base Rate” means, the average rate (rounded upwards to the nearest
1/16th) with respect to a LIBOR Advance for the relevant LIBOR Interest Period,
the applicable British Bankers’ Association LIBOR rate for deposits in U.S.
dollars as reported by any generally recognized financial information service as
of 11:00 a.m. (London time) two Business Days prior to the first day of such
LIBOR Interest Period, and having a maturity equal to such LIBOR Interest
Period, provided that, if no such British Bankers’ Association LIBOR rate is
available to the Administrative Agent, the applicable LIBOR Base Rate for the
relevant LIBOR Interest Period shall instead be the rate determined by the
Administrative Agent to be the rate at which KeyBank or one of its Affiliate
banks offers to place deposits in U.S. dollars with first class banks in the
London interbank market at approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such LIBOR Interest Period, in the approximate
amount of





- 11 -













KeyBank’s relevant LIBOR Loan and having a maturity equal to such LIBOR Interest
Period; and provided further that, in no event shall the LIBOR Base Rate be less
than one percent (1.00%) per annum.

“LIBOR Interest Period” means, with respect to each amount bearing interest at a
LIBOR based rate, a period of one, two, three, or six months, to the extent
deposits with such maturities are available to the Administrative Agent,
commencing on a Business Day, as selected by Borrower; provided, however, that
(i) any LIBOR Interest Period which would otherwise end on a day which is not a
Business Day shall continue to and end on the next succeeding Business Day,
unless the result would be that such LIBOR Interest Period would be extended to
the next succeeding calendar month, in which case such LIBOR Interest Period
shall end on the next preceding Business Day and (ii) any LIBOR Interest Period
which begins on a day for which there is no numerically corresponding date in
the calendar month in which such LIBOR Interest Period would otherwise end shall
instead end on the last Business Day of such calendar month.

“LIBOR Loan” means a Loan which bears interest at a LIBOR Rate.

“LIBOR Rate” means, for any LIBOR Interest Period, the sum of (A) the LIBOR Base
Rate applicable thereto divided by an amount equal to one minus the then-current
Reserve Requirement plus (B) the LIBOR Applicable Margin.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

“Loan” means, with respect to a Lender, such Lender’s portion of any Advance.

“Loan Documents” means this Agreement, the Notes, the Subsidiary Guaranty, and
any other document from time to time evidencing or securing indebtedness
incurred by the Borrower under this Agreement, as any of the foregoing may be
amended or modified from time to time.

“Marketable Securities” means Investments in Capital Stock or debt securities
issued by any Person (other than an Investment Affiliate) which are publicly
traded on a national exchange, excluding Cash Equivalents.

“Material Adverse Effect” means, in the Administrative Agent’s reasonable
discretion, a material adverse effect on (i) the business, Property or condition
(financial or otherwise) of the Borrower and its Subsidiaries taken as a whole,
(ii) the ability of the Borrower to perform its obligations under the Loan
Documents, or (iii) the validity or enforceability of any of the Loan Documents.

“Material Subsidiary” means, as of any date, any Wholly-Owned Subsidiary of the
Borrower which either (a)  owns a Project which is included in the Unencumbered
Pool; or (b) has assets that constitute five percent (5%) or more of the Gross
Asset Value and is not a single-purpose entity owning only Projects subject to
Secured Indebtedness and having restrictions on the creation of additional
Indebtedness and other safeguards typically imposed on such single-purpose
entities in secured financings.

“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.





- 12 -













“Maximum Legal Rate” means the maximum nonusurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received on the indebtedness evidenced by the Note and as provided for herein
or in the Note or other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrower or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.

“Net Operating Income” means, with respect to any Project for any period, the
sum, without, duplication, of the following:  (a) rents and other revenues
(including interest income) received in the ordinary course from such Project
minus (b) any such rents and other revenues attributable to Excluded Tenants,
minus (c) all expenses paid or accrued related to the ownership, operation and
maintenance of such Project for such period, including, without limitation,
assessments and the like, insurance, utilities, payroll costs, maintenance,
repair and landscaping expenses, marketing expenses, and general and
administrative expenses (including an appropriate allocation for legal,
accounting, advertising, marketing and other expenses incurred in connection
with such Property, but specifically excluding general overhead expenses of the
Borrower or any Subsidiary and any property management fees) minus (d) the
greater of (i) actual management fees paid during such period with respect to
such Project and (ii) three percent (3%) per annum on the gross revenues for
such period for such Project.  Net Operating Income will also be adjusted to
remove any impact from straight line rents or from amortization of intangibles
pursuant FAS 141.

“Non-U.S. Lender” is defined in Section 3.5(d).

“Note” means a promissory note, in substantially the form of Exhibit B hereto,
duly executed by the Borrower and payable to the order of a Lender in the amount
of its Commitment, including any amendment, modification, renewal or replacement
of such promissory note.

“Notice of Assignment” is defined in Section 12.3(b).

“Obligations” means the Advances, the Facility Letter of Credit Obligations, the
Related Swap Obligations and all accrued and unpaid fees and all other
obligations of Borrower to the Administrative Agent or the Lenders arising under
this Agreement or any of the other Loan Documents.

 “Off-Balance Sheet Obligation” means liabilities and obligations of the
Borrower, any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in the SEC Off-Balance Sheet Rules) which Borrower
would be required to disclose in the “Management’s Discussion and Analysis of
Financial Condition and Results of Operations” section of Borrower’s report on
Form 10-Q or Form 10-K (or its equivalents) which Borrower is required to file
with the Securities and Exchange Commission or would be required to file if it
were subject to the jurisdiction of the SEC (or





- 13 -













any Governmental Authority substituted therefore). As used in this definition,
the term “SEC Off-Balance Sheet Rules” means the Disclosure in Management’s
Discussion and Analysis about Off-Balance Sheet Arrangements, Securities Act
Release No. 33-81 82, 68 Fed. Reg. 5982 (Feb. 5, 2003) (codified at 17 CFR pts.
228, 229 and 249).

“Other Taxes” is defined in Section 3.5(b).

“Outstanding Facility Amount” means, at any time, the sum of all then
outstanding Advances and Facility Letter of Credit Obligations.

“Participants” is defined in Section 12.2(a).

“Payment Date” means, with respect to the payment of interest accrued on any
Advance, the first day of each calendar month.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Percentage” means for each Lender the ratio that such Lender’s Commitment bears
to the Aggregate Commitment, expressed as a percentage.

“Permitted Acquisitions” are defined in Section 6.15.

“Permitted Liens” are defined in Section 6.16.

“Person” means any natural person, corporation, firm, joint venture,
partnership, association, enterprise, trust or other entity or organization, or
any government or political subdivision or any agency, department or
instrumentality thereof.

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any member of the Controlled Group may have any
liability.

“Prime Rate” means a rate per annum equal to the prime rate of interest publicly
announced from time to time by KeyBank or its parent as its prime rate (which is
not necessarily the lowest rate charged to any customer), changing when and as
said prime rate changes.  In the event that there is a successor to the
Administrative Agent by merger, or the Administrative Agent assigns its duties
and obligations to an Affiliate, then the term “Prime Rate” as used in this
Agreement shall mean the prime rate, base rate or other analogous rate of the
new Administrative Agent.

“Prohibited Person” is defined in Section 5.28.

“Project” means any real estate asset owned by Borrower or any of its
Subsidiaries or any Investment Affiliate, which is located in the United States
of America and operated or intended to be operated as an income-producing
commercial property, including without limitation a retail property, a
multi-family property, an office property or a mixed-use property.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Qualifying CMBS Asset” means any commercial mortgage-backed security which
represents an interest in Indebtedness secured by a first priority mortgage or
deed of trust (not by a pledge of Equity Interests) and which security is rated
at least AA by S&P and at least Aa2 by Moody’s.





- 14 -













“Qualifying Unencumbered Property” means any Stabilized Project which as of any
date of determination, (a) is wholly owned in fee simple by the Borrower or a
Wholly-Owned Subsidiary which is also a Subsidiary Guarantor, (b) is either (i)
an “anchored” retail Project, (ii) an “anchored” mixed use Project, (iii) a
multi-family Project, or (iv) a “triple net” office Project, in each case with
the Borrower making a written determination of the nature of such Project as an
“anchored” or “triple net” Project, subject to the Administrative Agent’s review
and reasonable approval, (c) is not, nor is any direct or indirect Equity
Interest of the Borrower or any Subsidiary therein, subject to any Lien other
than Permitted Liens set forth in Sections 6.16(a) through 6.16(d) or subject to
a Negative Pledge; (d) with respect to which (i) none of the Borrower’s direct
or indirect Equity Interests in such Subsidiary Guarantor are subject to any
agreement (including any agreement governing Indebtedness incurred in order to
finance or refinance the acquisition of such Project) which prohibits or limits
the ability of such Subsidiary Guarantor to create, incur, assume or suffer to
exist any Lien upon any Projects or Equity Interests of such Subsidiary
Guarantor or to a Negative Pledge; and (ii) the Borrower directly, or indirectly
through a Subsidiary, has the right, without the need to obtain the consent of
any Person, to sell, transfer or otherwise dispose of such Project or to create
a Lien on such Project as security for Indebtedness of the Borrower or such
Subsidiary Guarantor; (e) is not subject to any agreement (including any
agreement governing Indebtedness incurred in order to finance or refinance the
acquisition of such Project) which entitles any Person to the benefit of any
Lien (other than Permitted Liens set forth in Sections 6.16(a) through 6.16(d))
and other than rights created under financing commitments entered into with
lenders for the proposed encumbrance of such Project to secure Indebtedness to
be funded by such lender not later than ninety (90) days after execution of such
financing commitment) on any Project or Equity Interests of such Subsidiary
Guarantor or would entitle any Person to the benefit of any such Lien upon the
occurrence of any contingency (including, without limitation, pursuant to an
“equal and ratable” clause); (f) is free of any material structural defects or
material architectural deficiencies, title defects, environmental conditions or
other adverse matters except for defects, deficiencies, conditions or other
matters individually or collectively which are not material to the profitable
operation of such Project as evidenced by a certification of the Borrower;  and
(g) when aggregated with all other Qualifying Unencumbered Properties, results
in the Qualifying Unencumbered Properties as a whole having at least eighty-five
percent (85%) of their aggregate gross leasable area or rentable area leased to
tenants (other than Excluded Tenants) that are paying rent pursuant to binding
leases as to which no monetary default has occurred and continued unremedied for
60 or more days.  No Project shall be deemed to be a Qualifying Unencumbered
Property unless neither such Subsidiary Guarantor nor any other intervening
Subsidiary between the Borrower and such Subsidiary Guarantor has any
Indebtedness for borrowed money (other than Indebtedness due to the Borrower).

“Recourse Indebtedness” means any Indebtedness of Borrower or any other member
of the Consolidated Group with respect to which the liability of the obligor is
not limited to the obligor’s interest in specified assets securing such
Indebtedness, subject to customary limited exceptions for certain acts or types
of liability.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

“Reimbursement Obligations” means at any time, the aggregate of the obligations
of the Borrower to the Lenders, the Issuing Bank and the Administrative Agent in
respect of all unreimbursed





- 15 -













payments or disbursements made by the Lenders, the Issuing Bank and the
Administrative Agent under or in respect of the Facility Letters of Credit.

“Related Swap Obligations” means, as of any date, all of the obligations of
Borrower arising under any then outstanding Swap Contracts entered into between
Borrower and any Lender or Affiliate of any Lender.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or Section
412(d) of the Code.

“Required Lenders” means Lenders in the aggregate having at least 66 2/3% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding at least 66 2/3% of the aggregate unpaid
principal amount of the outstanding Advances and Facility Letter of Credit
Obligations. Notwithstanding the foregoing (i) the Commitments of, and Advances
made by, any Lender which is a Defaulting Lender shall be excluded from the
calculations of the Aggregate Commitment and aggregate Advances and Facility
Letter of Credit Obligations for such purposes during the period that such
Lender is a Defaulting Lender, and (ii) at such times as there are two or more
Lenders hereunder, the “Required Lenders” must include at least two of such
Lenders even if one Lender holds more than 66 2/3% of the Aggregate Commitment
or aggregate Advances and Facility Letter of Credit Obligations.

“Reserve Requirement” means, with respect to a LIBOR Loan and LIBOR Interest
Period, that percentage (expressed as a decimal) which is in effect on such day,
as prescribed by the Federal Reserve Board or other governmental authority or
agency having jurisdiction with respect thereto for determining the maximum
reserves (including, without limitation, basic, supplemental, marginal and
emergency reserves) for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D) maintained by a member bank of the
Federal Reserve System.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Secured Indebtedness” means any Indebtedness of the Borrower or any other
member of the Consolidated Group which is secured by a Lien on a Project, any
ownership interests in any Person or any other assets which had, in the
aggregate, a value in excess of the amount of such Indebtedness at the time such
Indebtedness was incurred.

“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.

“S&P” means Standard & Poor’s Ratings Group and its successors.

“Stabilized Project” means, as of any date, any Project which has achieved
stabilization so that such Project was generating positive Net Operating Income
at any time on or before the last day of the most recent fiscal quarter of the
Borrower for which financial results have been reported, as certified by the
Borrower, subject to review and reasonable approval by the Administrative Agent.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by





- 16 -













such Person or by one or more of its Subsidiaries or by such Person and one or
more of its Subsidiaries, or (ii) any partnership, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
 Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.

“Subsidiary Guarantor” means each Wholly-Owned Subsidiary of the Borrower which
is required to execute a Subsidiary Guaranty pursuant to Section 6.13.  

“Subsidiary Guaranty” means the guaranty to be executed and delivered by those
Subsidiaries of the Borrower listed on Schedule 5 and such other Material
Subsidiaries as may hereafter be obligated to join in such guaranty as provided
in Section 6.13, substantially in the form of Exhibit F, as the same may be
amended, supplemented or otherwise modified from time to time.

“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which represents more than 10% of then-current Gross
Asset Value.  

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the mark to
market value(s) for such Swap Contracts, as determined based upon one or more
mid market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swingline Advances” means, as of any date, collectively, all Swingline Loans
then outstanding under this Facility.

“Swingline Commitment” means the obligation of the Swingline Lender to make
Swingline Loans not exceeding at any time the lesser of (i) $25,000,000, or (ii)
twenty percent (20%) of the then-current Aggregate Commitment, which is included
in, and is not in addition to, the Swingline Lender’s total Commitment
hereunder.

“Swingline Lender” shall mean KeyBank National Association, in its capacity as a
Lender, and at the option of a new Administrative Agent, any successor
Administrative Agent.

“Swingline Loan” means a loan made by the Swingline Lender pursuant to Section
2.18 hereof.





- 17 -













“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.

“Transferee” is defined in Section 12.4.

“Type” means, with respect to any Advance, its nature as a Base Rate Advance or
LIBOR Advance.

“Unencumbered Asset Value” means, as of any date, the sum of (a) (i) the
aggregate Adjusted Unencumbered NOI attributable to Qualifying Unencumbered
Properties then owned by Borrower or a Subsidiary Guarantor which have been
owned by Borrower or a Subsidiary Guarantor for the most recent full fiscal
quarter for which financial results of Borrower have been reported and for the
immediately preceding full fiscal quarter multiplied by two (2) and divided by
(ii) with respect to each portion of Adjusted Unencumbered NOI contributed by a
different type of Project, the Capitalization Rate applicable to such type of
Project, plus (b) the aggregate acquisition cost of all Qualifying Unencumbered
Properties then owned by Borrower or a Subsidiary Guarantor but not so owned for
such period of two (2) consecutive entire fiscal quarters.

“Unencumbered DSCR” means, as of any date, the then-current Adjusted
Unencumbered NOI divided by the then-current Unsecured Debt Service.

“Unencumbered Leverage Ratio” means, as of any date, the then-current
Unencumbered Asset Value divided by the then-current Unsecured Indebtedness.

“Unencumbered NOI” means, as of any date, for any period, the aggregate Net
Operating Income for such period attributable to all Qualifying Unencumbered
Properties owned by the Borrower or a Subsidiary Guarantor as of such date.

“Unencumbered Pool” means, as of any date, all Projects which have previously
been accepted as Qualifying Unencumbered Properties, excluding all such
Properties previously eliminated therefrom, whether due to the failure of such
Properties to continue to qualify as a Qualifying Unencumbered Property or due
to the sale or financing of such Property and the release of the Subsidiary
Guarantor owning such Property from the Subsidiary Guaranty as provided in
Section 6.13 below.

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested nonforfeitable benefits under all Single Employer Plans exceeds the
fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans.

“Unimproved Land” means, as of any date, any land which (i) is not appropriately
zoned for retail development, (ii) does not have access to all necessary
utilities or (iii) does not have access to publicly dedicated streets, unless
such land has been designated in writing by the Borrower in a certificate
delivered to the Administrative Agent as land that is reasonably expected to
satisfy all such criteria within twelve (12) months after such date.

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

“Unrestricted Cash, Cash Equivalents and Marketable Securities” means, in the
aggregate, all cash, Cash Equivalents and Marketable Securities which are not
pledged or otherwise restricted for the benefit of any creditor to be valued for
purposes of this Agreement at 100% of its then-current book value, as determined
under GAAP.





- 18 -













“Unsecured Debt Service” means, as of any date, an imputed annual amount of
principal and interest that would be due on a principal amount equal to all
Unsecured Indebtedness outstanding on such date (including without limitation
all reimbursement obligations on account of Facility Letters of Credit and other
letters of credit then outstanding) if such principal amount were a fully
amortizing loan with equal monthly payments of principal and interest over a
period of thirty years at a per annum interest rate equal to the greater of (a)
7.00% and (b) the sum of (i) the then current yield on obligations of the United
States Treasury having the closest maturity date to the tenth (10th) anniversary
of such date of calculation, and (ii) 3.00%.

“Unsecured Indebtedness” means all Consolidated Total Indebtedness that is not
Secured Indebtedness.

“Unused Fee” is defined in Section 2.6.

“Unused Fee Percentage” means one-half of one percent (.50%) per annum.

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, association, joint venture or similar
business organization 100% of the ownership interests having ordinary voting
power of which shall at the time be so owned or controlled.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

ARTICLE II

THE CREDIT

2.1.

Generally

.  Subject to the terms and conditions of this Agreement, Lenders severally
agree to make Advances through the Administrative Agent to Borrower from time to
time prior to the Facility Termination Date, and to support the issuance of the
Facility Letters of Credit under Article IIA of this Agreement, provided that
the making of any such Advance or the issuance of such Facility Letter of Credit
will not:

(i)

cause Unsecured Indebtedness to exceed the maximum amount then permissible
without causing a Default under Section 6.21(e) or Section 6.21(f); or

(ii)

cause the then-current Outstanding Facility Amount to exceed the then-current
Aggregate Commitment; or

(iii)

cause the then-current outstanding Swingline Advances to exceed the Swingline
Commitment; or

(iv)

cause the then outstanding Facility Letters of Credit Obligations to exceed the
Facility Letter of Credit Sublimit.  

2.2.

Advances

.  The Advances may be Swingline Advances, ratable Base Rate Advances or ratable
LIBOR Rate Advances.  Each Lender shall fund its Percentage of each such Advance
(other than a Swingline Advance) and no Lender will be required to fund any
amounts which, when aggregated with such Lender’s Percentage of all other
Advances then outstanding and with such Lender’s Percentage of all Facility
Letter of Credit Obligations, would exceed such Lender’s then-current
Commitment.  This





- 19 -













facility (“Facility”) is a revolving credit facility and, subject to the
provisions of this Agreement, Borrower may request Advances hereunder, repay
such Advances and reborrow Advances at any time prior to the Facility
Termination Date.

2.3.

Extension of Facility Termination Date

.  The Facility Termination Date may be extended at the Borrower’s request for
one (1) extension period of one year upon written notice to the Administrative
Agent received by the Administrative Agent not earlier than one hundred twenty
(120) and not later than sixty (60) days prior to the initial Facility
Termination Date (the “Extension Notice”), provided that (i) no Default or
Unmatured Default has occurred and is continuing when the Extension Notice is
given and on the initial Facility Termination Date, (ii) all of the
representations and warranties of the Borrower hereunder are true and accurate
in all material respects when the Extension Notice is given and on the initial
Facility Termination Date, and (iii) the Borrower pays, along with the Extension
Notice, an extension fee to the Administrative Agent for the account of each
Lender equal to one half of one percent (0.50%) of the then-current Commitment
of such Lender.

2.4.

Termination or Increase in Aggregate Commitment

.  The Borrower shall have the right to terminate the Aggregate Commitment in
full by giving written notice thereof to the Administrative Agent not less than
one (1) Business Day prior to the date of such termination and by repaying all
Obligations in full on such date.  The Borrower shall also have the right from
time to time, provided no Default or Unmatured Default has occurred and is then
continuing, to increase the Aggregate Commitment up to a maximum of $150,000,000
by either adding new lenders as Lenders (subject to the Administrative Agent’s
prior written approval of the identity of such new lenders) or by obtaining the
agreement, which shall be at such Lender’s or Lenders’ sole discretion, of one
or more of the then current Lenders to increase its or their Commitments.  The
Administrative Agent shall use commercially reasonable efforts to arrange such
increased Commitments and the Borrower’s approval of any new lenders shall not
be unreasonably withheld or delayed.  On the effective date of any such
increase, the Borrower shall pay to the Administrative Agent any amounts due to
it under the Fee Letter and shall pay the up-front fee agreed to by the Borrower
to each lender providing such additional Commitment.  Such increases shall be
evidenced by the execution and delivery of an Amendment Regarding Increase in
the form of Exhibit A attached hereto by the Borrower, the Administrative Agent
and the new lender or existing Lender providing such additional Commitment, a
copy of which shall be forwarded to each Lender by the Administrative Agent
promptly after execution thereof.  On the effective date of each such increase
in the Aggregate Commitment, the Borrower and the Administrative Agent shall
cause the new or existing Lenders providing such increase, by either funding
more than its or their Percentage of new Advances made on such date or
purchasing shares of outstanding Loans held by the other Lenders or a
combination thereof, to hold its or their Percentage of all Advances outstanding
at the close of business on such day.  The Lenders agree to cooperate in any
required sale and purchase of outstanding Advances to achieve such result.  In
no event shall the Aggregate Commitment exceed $150,000,000 without the approval
of all of the Lenders.  

2.5.

Addition of Qualifying Unencumbered Properties

.  Not less than fifteen (15) Business Days prior to the date on which (a)
Borrower expects a Wholly-Owned Subsidiary to acquire a Project that will become
a Qualifying Unencumbered Property or (b) a Project already owned by a
Wholly-Owned Subsidiary is to be designated to become a Qualifying Unencumbered
Property, Borrower shall notify the Administrative Agent thereof in writing and
thereafter provide the Administrative Agent with the following documents  with
respect to such Project (a “Proposed Unencumbered Property”) in form and
substance acceptable to the Administrative Agent (the “Eligible Unencumbered
Property Qualification Documents”):

(a)

A formal written request to add such Project to the Unencumbered Pool specifying
the expected date for such addition.





- 20 -













(b)

A current rent roll and operating statement for the Proposed Unencumbered
Property.

(c)

A certificate from the Borrower in the form of Exhibit J showing the revised
Unencumbered Asset Value and other covenant calculations and compliance on a
pro-forma basis that will be in effect after addition of such Proposed
Unencumbered Property.

(d)

A certification from the Borrower that the Proposed Unencumbered Property is
free from all structural issues, other than those specifically disclosed in
Borrower’s request, and free from any environmental issues which would result in
the existence of material environmental problems at Properties owned by the
Borrower or its Subsidiaries having an aggregate book value in excess of
$25,000,000.

(e)

Other documents that may be reasonably requested by the Administrative Agent
including, but not limited to copies of rent rolls, ARGUS runs, leases,
estoppels from all tenants under the leases (to the extent obtainable after
commercially reasonable collection efforts), current title insurance commitment
and/or title search, together with copies of all title exceptions, current ALTA
survey, current property condition reports and current environmental
assessments.

If at any time the Administrative Agent shall determine that it does not have
all of the Eligible Unencumbered Property Qualification Documents, it shall
promptly notify Borrower and request with specificity any missing documents.
 The Administrative Agent shall notify Borrower in writing within fifteen (15)
Business Days after it receives notice thereof and delivery of the Eligible
Unencumbered Property Qualification Documents related thereto if the
Administrative Agent has approved the Proposed Unencumbered Property.  If
Borrower is unable to provide the Administrative Agent with all of the Eligible
Unencumbered Property Qualification Documents, approval of the Required Lenders
must be obtained before the Proposed Unencumbered Property can become a
Qualifying Unencumbered Property. If the Administrative Agent on behalf of the
Lenders notifies Borrower that such Project has been so approved to become a
Qualifying Unencumbered Property, then, as a condition precedent to such Project
actually becoming a Qualifying Unencumbered Property and being included in the
Unencumbered Pool, Borrower shall satisfy, or shall cause the applicable
Subsidiary Guarantor owning such Project to satisfy, the following conditions
(the “Collateral Inclusion Conditions”) with respect to such Project:  (i) the
applicable Subsidiary Guarantor owning such Project shall execute and deliver a
Joinder Agreement with respect to the Subsidiary Guaranty, if such Subsidiary
Guarantor has not already executed a Subsidiary Guaranty; and (ii) execute and
deliver to the Administrative Agent on behalf of the Lenders a written
confirmation that, as of the date such additional Qualifying Unencumbered
Property is included in the Unencumbered Pool, all of the conditions to
qualification as a Qualifying Unencumbered Property contained herein are
satisfied in all material respects with respect to such Qualifying Unencumbered
Property.

2.6.

Unused Fee

.  The Borrower agrees to pay to the Administrative Agent for the account of
each Lender an unused facility fee (the “Unused Fee”) computed on a daily basis
by multiplying the Unused Fee Percentage, calculated as a per diem rate, times
the excess of the Aggregate Commitment over the Outstanding Facility Amount on
such day.  The Unused Fee shall be payable quarterly in arrears on the first
Business Day after the last day of each calendar quarter.  

2.7.

Other Fees

.  The Borrower agrees to pay all fees payable to the Administrative Agent and
the Lead Arranger pursuant to the Borrower’s separate letter agreement with the
Administrative Agent and the Lead Arranger (the “Fee Letter”).

2.8.

Mandatory Principal Payments

.  Borrower shall make mandatory partial principal payments from time to time
if, due to any increase in the Unencumbered Leverage Ratio or any decrease





- 21 -













in the Unencumbered DSCR, whether by a Qualifying Unencumbered Property failing
to continue to satisfy the requirement for qualification as a Qualifying
Unencumbered Property or by a reduction in the Unencumbered Asset Value or the
Adjusted Unencumbered NOI attributable to any Qualifying Unencumbered Property,
either of the covenants set forth in clauses (e) or (f) of Section 6.21 are
breached.  Such principal payments shall be in the amount needed to eliminate
such breach.  Such mandatory principal payments shall be due and payable (i) in
the case of any reduction due to (a) reduction in the Unencumbered NOI
attributable to a Qualifying Unencumbered Property or a violation of one of the
limitations set forth in the definition of Qualifying Unencumbered Property, ten
(10) business days after delivery of the quarterly financial statements and
Compliance Certificate under Section 6.1 evidencing such reduction or (ii) in
all other cases, ten (10) Business Days after Borrower’s receipt of notice from
the Administrative Agent of such failure of a Project to satisfy a requirement
for qualification as a Qualifying Unencumbered Property.  

2.9.

Optional Principal Payments

.  The Borrower may from time to time pay, without penalty or premium, all or
any part of outstanding Base Rate Advances on one (1) Business Day prior notice
to the Administrative Agent.  A LIBOR Rate Advance may be paid on the last day
of the applicable Interest Period or, if and only if the Borrower pays any
amounts due to the Lenders under Section 3.4 as a result of such prepayment, on
a day prior to such last day.

2.10.

Final Principal Payment

.  Any outstanding Advances and all other unpaid Obligations not previously paid
shall be paid in full by the Borrower on the Facility Termination Date.

2.11.

Method of Selecting Types and Interest Periods for New Advances

.  Each Advance hereunder shall consist of Loans made from the several Lenders
ratably in proportion to the ratio their respective Commitments bear to the
Aggregate Commitment, except for Swingline Loans which shall be made by the
Swingline Lender in accordance with Section 2.18.  Each Advance shall be in the
minimum amount of $1,000,000 or multiples of $250,000 in excess thereof;
provided, however, that any Base Rate Advance may be in the amount of the unused
Aggregate Commitment.  The Borrower shall select the Type of Advance and, in the
case of each LIBOR Rate Advance, the LIBOR Interest Period applicable to each
Advance from time to time.  The Borrower shall give the Administrative Agent
irrevocable notice (a “Borrowing Notice”) in the form attached as Exhibit I (i)
not later than 3:00 p.m. Cleveland time on the Business Day immediately
preceding the Borrowing Date of each Base Rate Advance (other than Swingline
Advances), (ii) not later than 10:00 a.m. Cleveland time, at least three (3)
Business Days before the Borrowing Date for each LIBOR Advance, and (iii) not
later than 10:00 a.m. Cleveland, Ohio time on the same day as the Borrowing Date
for each Swingline Advance, which shall specify:

(i)

the Borrowing Date, which shall be a Business Day, of such Advance;

(ii)

the aggregate amount of such Advance;

(iii)

the Type of Advance selected and;

(iv)

in the case of each LIBOR Rate Advance, the LIBOR Interest Period applicable
thereto.

The Administrative Agent shall provide a copy to the Lenders by facsimile of
each Borrowing Notice and each Conversion/Continuation Notice not later than the
close of business on the Business Day it is received.  Each Lender shall make
available its Loan or Loans, in funds immediately available in Cleveland to the
Administrative Agent at its address specified pursuant to Article XIII on each
Borrowing Date not later than (i) 10:00 a.m. (Cleveland time), in the case of
Base Rate Advances which have been requested by a Borrowing Notice given to the
Administrative Agent not later than 3:00 p.m. (Cleveland time) on the Business
Day immediately preceding such Borrowing Date, or (ii) noon (Cleveland time) in





- 22 -













the case of all other Advances.  The Administrative Agent will make the funds so
received from the Lenders available to the Borrower at the Administrative
Agent’s aforesaid address.

No LIBOR Interest Period may end after the Facility Termination Date and, unless
the Lenders otherwise agree in writing, in no event may there be more than six
(6) different LIBOR Interest Periods for LIBOR Advances outstanding at any one
time.

2.12.

Conversion and Continuation of Outstanding Advances

.  Base Rate Advances shall continue as Base Rate Advances unless and until such
Base Rate Advances are converted into LIBOR Rate Advances.  Each LIBOR Rate
Advance shall continue as a LIBOR Rate Advance until the end of the then
applicable Interest Period therefor, at which time such LIBOR Rate Advance shall
be automatically converted into a Base Rate Advance unless the Borrower shall
have given the Administrative Agent a Conversion/Continuation Notice requesting
that, at the end of such LIBOR Interest Period, such LIBOR Rate Advance either
continue as a LIBOR Rate Advance for the same or another Interest Period or be
converted to an Advance of another Type.  Subject to the terms of Section 2.9,
the Borrower may elect from time to time to convert all or any part of an
Advance of any Type into any other Type or Types of Advances; provided that any
conversion of any LIBOR Rate Advance shall be made on, and only on, the last day
of the Interest Period applicable thereto.  The Borrower shall give the
Administrative Agent irrevocable notice (a “Conversion/Continuation Notice”) of
each conversion of an Advance to a LIBOR Rate Advance or continuation of a LIBOR
Rate Advance not later than 10:00 a.m. (Cleveland time), at least three Business
Days, in the case of a conversion into or continuation of a LIBOR Advance, prior
to the date of the requested conversion or continuation, specifying:

(i)

the requested date which shall be a Business Day, of such conversion or
continuation;

(ii)

the aggregate amount and Type of the Advance which is to be converted or
continued; and

(iii)

the amount and Type(s) of Advance(s) into which such Advance is to be converted
or continued and, in the case of a conversion into or continuation of a LIBOR
Rate Advance, the duration of the LIBOR Interest Period applicable thereto.

2.13.

Changes in Interest Rate, Etc

.  Each Base Rate Advance shall bear interest on the outstanding principal
amount thereof, for each day from and including the date such Advance is made or
is converted from a LIBOR Rate Advance into a Base Rate Advance pursuant to
Section 2.12 to but excluding the date it becomes due or is converted into a
LIBOR Rate Advance pursuant to Section 2.12 hereof, at a rate per annum equal to
the Base Rate plus the Base Rate Applicable Margin for such day.  Changes in the
rate of interest on that portion of any Advance maintained as a Base Rate
Advance will take effect simultaneously with each change in the Base Rate.  Each
LIBOR Rate Advance shall bear interest from and including the first day of the
LIBOR Interest Period applicable thereto to (but not including) the last day of
such LIBOR Interest Period at the interest rate determined as applicable to such
LIBOR Rate Advance.

2.14.

Rates Applicable After Default

.  Notwithstanding anything to the contrary contained in Section 2.11 or 2.12,
during the continuance of a Default or Unmatured Default the Required Lenders
may, at their option, by notice to the Borrower (which notice may be revoked at
the option of the Required Lenders notwithstanding any provision of Section 8.2
requiring unanimous consent of the Lenders to changes in interest rates),
declare that no Advance may be made as, converted into or continued as a LIBOR
Rate Advance.  During the continuance of a Default the Required Lenders may, at
their option, by notice to the Borrower (which notice may be revoked at the
option of the Required Lenders notwithstanding any provision of Section 8.2
requiring unanimous consent of the Lenders to





- 23 -













changes in interest rates), declare that (i) each LIBOR Rate Advance shall bear
interest for the remainder of the applicable LIBOR Interest Period at the rate
otherwise applicable to such LIBOR Interest Period plus 3% per annum and (ii)
each Base Rate Advance shall bear interest at a rate per annum equal to the rate
otherwise applicable to the Base Rate Advance plus 3% per annum; provided,
however, that the Default Rate shall become applicable automatically if a
Default occurs under Section 7.1 or 7.2, unless waived by the Required Lenders.
 

2.15.

Method of Payment

.  All payments of the Obligations hereunder shall be made, without setoff,
deduction, or counterclaim, in immediately available funds to the Administrative
Agent at the Administrative Agent’s address specified pursuant to Article XIII,
or at any other Lending Installation of the Administrative Agent specified in
writing by the Administrative Agent to the Borrower, by noon (Cleveland time) on
the date when due and shall be applied ratably by the Administrative Agent among
the Lenders.

(a)

As provided elsewhere herein, all Lenders’ interests in the Advances and the
Loan Documents shall be ratable undivided interests and none of such Lenders’
interests shall have priority over the others.  Each payment delivered to the
Administrative Agent for the account of any Lender or amount to be applied or
paid by the Administrative Agent to any Lender shall be paid promptly (on the
same day as received by the Administrative Agent if received prior to noon
(local time) on such day and otherwise on the next Business Day) by the
Administrative Agent to such Lender in the same type of funds that the
Administrative Agent received at its address specified pursuant to Article XIII
or at any Lending Installation specified in a notice received by the
Administrative Agent from such Lender.  Payments received by the Administrative
Agent but not timely funded to the Lenders shall bear interest payable by the
Administrative Agent at the Federal Funds Effective Rate from the date due until
the date paid.  The Administrative Agent is hereby authorized to charge the
account of the Borrower maintained with KeyBank for each payment of principal,
interest and fees as it becomes due hereunder.

2.16.

Notes; Telephonic Notices

.  Each Lender is hereby authorized to record the principal amount of each of
its Loans and each repayment on the schedule attached to its Note, provided,
however, that the failure to so record shall not affect the Borrower’s
obligations under such Note.  The Borrower hereby authorizes the Lenders and the
Administrative Agent to extend, convert or continue Advances, effect selections
of Types of Advances and to transfer funds based on telephonic notices made by
any Authorized Officer.  The Borrower agrees to deliver promptly to the
Administrative Agent a written confirmation, if such confirmation is requested
by the Administrative Agent or any Lender, of each telephonic notice signed by
an Authorized Officer.  If the written confirmation differs in any material
respect from the action taken by the Administrative Agent and the Lenders, the
records of the Administrative Agent and the Lenders shall govern absent manifest
error.  The Administrative Agent will at the request of the Borrower, from time
to time, but not more often than monthly, provide notice of the amount of the
outstanding Aggregate Commitment, the Type of Advance, and the applicable
interest rate, if for a LIBOR Rate Advance.  Upon a Lender’s furnishing to
Borrower an affidavit to such effect, including customary indemnification
provisions, if a Note is mutilated, destroyed, lost or stolen, Borrower shall
deliver to such Lender, in substitution therefore, a new note containing the
same terms and conditions as such Note being replaced.

2.17.

Interest Payment Dates; Interest and Fee Basis

.  Interest accrued on each Advance shall be payable on each Payment Date,
commencing with the first such date to occur after the date hereof, at maturity,
whether by acceleration or otherwise, and upon any termination of the Aggregate
Commitment in its entirety under Section 2.4 hereof.  Interest, Unused Fees,
Facility Letter of Credit Fees and all other fees shall be calculated for actual
days elapsed on the basis of a 365-day or 366-day year, as applicable, for all
purposes other than interest, LIBOR Rate Advances which shall be calculated for
actual days elapsed on the basis of a 360-day year.  Interest shall be payable
for the day an Advance is made but not for the day of any payment on the amount
paid if payment is received prior to noon (Cleveland time) at





- 24 -













the place of payment.  If any payment of principal of or interest on an Advance
shall become due on a day which is not a Business Day, such payment shall be
made on the next succeeding Business Day and, in the case of a principal
payment, such extension of time shall be included in computing interest in
connection with such payment.

2.18.

Swingline Advances

.  In addition to the other options available to the Borrower hereunder, the
Swingline Commitment shall be available for Swingline Advances subject to the
following terms and conditions.  Swingline Advances shall be made available for
same day borrowings provided that notice is given in accordance with Section
2.11 hereof.  All Swingline Advances shall bear interest at the Base Rate plus
the Base Rate Applicable Margin.  In no event shall the Swingline Lender be
required to fund a Swingline Advance if it would increase the total aggregate
outstanding Loans by Swingline Lender hereunder plus its Percentage of Facility
Letter of Credit Obligations to an amount in excess of the Swingline Lender’s
Commitment.  No Swingline Advance may be made to repay a Swingline Advance, but
Borrower may repay Swingline Advances from subsequent pro rata Advances
hereunder.  On the third (3rd) Business Day after such a Swingline Advance was
made, if such Swingline Advance has not been repaid by the Borrower, each Lender
irrevocably agrees to purchase its Percentage of any Swingline Advance made by
the Swingline Lender regardless of whether the conditions for disbursement are
satisfied at the time of such purchase, including the existence of an Unmatured
Default or Default hereunder provided that Swingline Lender did not have actual
knowledge of such Unmatured Default or Default at the time the Swingline Advance
was made and provided further that no Lender shall be required to have total
outstanding Loans plus its Percentage of Facility Letters of Credit exceed its
Commitment.  Such purchase shall take place on the date of the request by
Swingline Lender so long as such request is made by noon (Cleveland time), and
otherwise on the Business Day following such request.  All requests for purchase
shall be in writing.  From and after the date it is so purchased, each such
Swingline Advance shall, to the extent purchased, (i) be treated as a Loan made
by the purchasing Lenders and not by the selling Lender for all purposes under
this Agreement and the payment of the purchase price by a Lender shall be deemed
to be the making of a Loan by such Lender and shall constitute outstanding
principal under such Lender’s Note, and (ii) shall no longer be considered a
Swingline Advance except that all interest accruing on or attributable to such
Swingline Advance for the period prior to the date of such purchase shall be
paid when due by the Borrower to the Administrative Agent for the benefit of the
Swingline Lender and all such amounts accruing on or attributable to such Loans
for the period from and after the date of such purchase shall be paid when due
by the Borrower to the Administrative Agent for the benefit of the purchasing
Lenders.  If prior to purchasing its Percentage of a Swingline Advance one of
the events described in Section 7.7 shall have occurred and such event prevents
the consummation of the purchase contemplated by preceding provisions, each
Lender will purchase an undivided participating interest in the outstanding
Swingline Advance in an amount equal to its Percentage of such Swingline
Advance.  From and after the date of each Lender’s purchase of its participating
interest in a Swingline Advance, if the Swingline Lender receives any payment on
account thereof, the Swingline Lender will distribute to such Lender its
participating interest in such amount (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s
participating interest was outstanding and funded); provided, however, that in
the event that such payment was received by the Swingline Lender and is required
to be returned to the Borrower, each Lender will return to the Swingline Lender
any portion thereof previously distributed by the Swingline Lender to it.  If
any Lender fails to so purchase its Percentage of any Swingline Advance, such
Lender shall be deemed to be a Defaulting Lender hereunder.

2.19.

Notification of Advances, Interest Rates and Prepayments

.  The Administrative Agent will notify each Lender of the contents of each
Borrowing Notice, Conversion/Continuation Notice, and repayment notice received
by it hereunder not later than the close of business on the Business Day such
notice is received by the Administrative Agent.  The Administrative Agent will
notify each Lender of the interest rate applicable to each LIBOR Rate Advance
promptly upon determination of such interest rate and will give each Lender
prompt notice of each change in the Base Rate.





- 25 -













2.20.

Lending Installations

.  Each Lender may book its Loans at any Lending Installation selected by such
Lender and may change its Lending Installation from time to time.  All terms of
this Agreement shall apply to any such Lending Installation and the Notes shall
be deemed held by each Lender for the benefit of such Lending Installation.
 Each Lender may, by written or telex notice to the Administrative Agent and the
Borrower, designate a Lending Installation through which Loans will be made by
it and for whose account Loan payments are to be made.

2.21.

Non-Receipt of Funds by the Administrative Agent

.  Unless the Borrower or a Lender, as the case may be, notifies the
Administrative Agent prior to the time at which it is scheduled to make payment
to the Administrative Agent of (i) in the case of a Lender, the proceeds of a
Loan or (ii) in the case of the Borrower, a payment of principal, interest or
fees to the Administrative Agent for the account of the Lenders, that it does
not intend to make such payment, the Administrative Agent may assume that such
payment has been made.  The Administrative Agent may, but shall not be obligated
to, make the amount of such payment available to the intended recipient in
reliance upon such assumption.  If such Lender or the Borrower, as the case may
be, has not in fact made such payment to the Administrative Agent, the recipient
of such payment shall, on demand by the Administrative Agent, repay to the
Administrative Agent the amount so made available together with interest thereon
in respect of each day during the period commencing on the date such amount was
so made available by the Administrative Agent until the date the Administrative
Agent recovers such amount at a rate per annum equal to (i) in the case of
payment by a Lender, the Federal Funds Effective Rate for such day or (ii) in
the case of payment by the Borrower, the interest rate applicable to the
relevant Loan.  If such Lender so repays such amount and interest thereon to the
Administrative Agent within one Business Day after such demand, all interest
accruing on the Loan not funded by such Lender during such period shall be
payable to such Lender when received from the Borrower.

2.22.

Replacement of Lenders under Certain Circumstances

.  The Borrower shall be permitted to replace any Lender which (a) is not
capable of receiving payments without any deduction or withholding of United
States federal income tax pursuant to Section 3.5, or (b) cannot maintain its
LIBOR Rate Loans at a suitable Lending Installation pursuant to Section 3.3,
with a replacement bank or other financial institution; provided that (i) such
replacement does not conflict with any applicable legal or regulatory
requirements affecting the Lenders, (ii) no Default or (after notice thereof to
Borrower) no Unmatured Default  shall have occurred and be continuing at the
time of such replacement, (iii) the Borrower shall repay (or the replacement
bank or institution shall purchase, at par) all Loans and other amounts owing to
such replaced Lender prior to the date of replacement, (iv) the Borrower shall
be liable to such replaced Lender under Sections 3.4 and 3.6 if any LIBOR Rate
Loan owing to such replaced Lender shall be prepaid (or purchased) other than on
the last day of the Interest Period relating thereto, (v) the replacement bank
or institution, if not already a Lender, and the terms and conditions of such
replacement, shall be reasonably satisfactory to the Administrative Agent, (vi)
the replaced Lender shall be obligated to make such replacement in accordance
with the provisions of Section 12.3 (provided that the Borrower shall be
obligated to pay the processing fee referred to therein), (vii) until such time
as such replacement shall be consummated, the Borrower shall pay all additional
amounts (if any) required pursuant to Section 3.5 and (viii) any such
replacement shall not be deemed to be a waiver of any rights which the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender.

2.23.

Usury

.  This Agreement and each Note are subject to the express condition that at no
time shall Borrower be obligated or required to pay interest on the principal
balance of the Loan at a rate which could subject any Lender to either civil or
criminal liability as a result of being in excess of the Maximum Legal Rate.  If
by the terms of this Agreement or the Loan Documents, Borrower is at any time
required or obligated to pay interest on the principal balance due hereunder at
a rate in excess of the Maximum Legal Rate, the interest rate or the Default
Rate, as the case may be, shall be deemed to be immediately reduced to the
Maximum Legal Rate and all previous payments in excess of the Maximum Legal Rate





- 26 -













shall be deemed to have been payments in reduction of principal and not on
account of the interest due hereunder.  All sums paid or agreed to be paid to
Lender for the use, forbearance, or detention of the sums due under the Loan,
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term of the Loan until payment
in full so that the rate or amount of interest on account of the Loan does not
exceed the Maximum Legal Rate of interest from time to time in effect and
applicable to the Loan for so long as the Loan is outstanding.

ARTIICLE IIA

LETTER OF CREDIT SUBFACILITY

2A.1

Obligation to Issue

.  Subject to the terms and conditions of this Agreement and in reliance upon
the representations and warranties of the Borrower herein set forth, the Issuing
Bank hereby agrees to issue for the account of the Borrower, one or more
Facility Letters of Credit in accordance with this Article IIA, from time to
time during the period commencing on the Agreement Execution Date and ending on
a date sixty (60) days prior to the Facility Termination Date.  

2A.2

Types and Amounts

.  The Issuing Bank shall not:

(a)

issue any Facility Letter of Credit if the aggregate maximum amount then
available for drawing under Letters of Credit issued by such Issuing Bank, after
giving effect to the Facility Letter of Credit requested hereunder, shall exceed
any limit imposed by law or regulation upon such Issuing Bank;

(b)

issue any Facility Letter of Credit if, after giving effect thereto, (1) the
then applicable Outstanding Facility Amount would exceed the then current
Aggregate Commitment or (2) the Facility Letter of Credit Obligations would
exceed the Facility Letter of Credit Sublimit; or

(c)

issue any Facility Letter of Credit having an expiration date, or containing
automatic extension provisions to extend such date, to a date beyond the
sixtieth (60th) day prior to the Facility Termination Date.

2A.3

Conditions

.  In addition to being subject to the satisfaction of the conditions contained
in Article IV hereof and in the balance of this Article IIA, the obligation of
the Issuing Bank to issue any Facility Letter of Credit is subject to the
satisfaction in full of the following conditions:

(a)

the Borrower shall have delivered to the Issuing Bank at such times and in such
manner as the Issuing Bank may reasonably prescribe such documents and materials
as may be reasonably required pursuant to the terms of the proposed Facility
Letter of Credit (it being understood that if any inconsistency exists between
such documents and the Loan Documents, the terms of the Loan Documents shall
control) and the proposed Facility Letter of Credit shall be reasonably
satisfactory to the Issuing Bank as to form and content;

(b)

as of the date of issuance, no order, judgment or decree of any court,
arbitrator or governmental authority shall purport by its terms to enjoin or
restrain the Issuing Bank from issuing the requested Facility Letter of Credit
and no law, rule or regulation applicable to the Issuing Bank and no request or
directive (whether or not having the force of law) from any governmental
authority with jurisdiction over the Issuing Bank shall prohibit or request that
the Issuing Bank refrain from the issuance of Letters of Credit generally or the
issuance of the requested Facility Letter or Credit in particular; and

(c)

there shall not exist any Default or Unmatured Default.





- 27 -













2A.4

Procedure for Issuance of Facility Letters of Credit

.

(a)

Borrower shall give the Issuing Bank and the Administrative Agent at least three
(3) Business Days’ prior written notice of any requested issuance of a Facility
Letter of Credit under this Agreement (a “Letter of Credit Request”), such
notice shall be irrevocable, except as provided in Section 2A.4(b)(i) below, and
shall specify:

(i)

the stated amount of the Facility Letter of Credit requested (which stated
amount shall not be less than $50,000);

(ii)

the effective date (which day shall be a Business Day) of issuance of such
requested Facility Letter of Credit (the “Issuance Date”);

(iii)

the date on which such requested Facility Letter of Credit is to expire (which
day shall be a Business Day which is not less than sixty (60) days prior to the
Facility Termination Date);

(iv)

the purpose for which such Facility Letter of Credit is to be issued;

(v)

the Person for whose benefit the requested Facility Letter of Credit is to be
issued; and

(vi)

any special language required to be included in the Facility Letter of Credit.

At the time such request is made, the Borrower shall also provide the
Administrative Agent and the Issuing Bank with a copy of the form of the
Facility Letter of Credit that the Borrower is requesting be issued and shall
execute and deliver the Issuing Bank’s customary letter of credit application
with respect thereto.  Such notice, to be effective, must be received by such
Issuing Bank and the Administrative Agent not later than noon (Cleveland time)
on the last Business Day on which notice can be given under this Section
2A.4(a).  

(b)

Subject to the terms and conditions of this Article IIA and provided that the
applicable conditions set forth in Article IV hereof have been satisfied, the
Issuing Bank shall, on the Issuance Date, issue a Facility Letter of Credit on
behalf of the Borrower in accordance with the Letter of Credit Request and the
Issuing Bank’s usual and customary business practices unless the Issuing Bank
has actually received (i) written notice from the Borrower specifically revoking
the Letter of Credit Request with respect to such Facility Letter of Credit
given not later than the Business Day immediately preceding the Issuance Date,
or (ii) written or telephonic notice from the Administrative Agent stating that
the issuance of such Facility Letter of Credit would violate Section 2A.2.

(c)

The Issuing Bank shall give the Administrative Agent (who shall promptly notify
Lenders) and the Borrower written or telex notice, or telephonic notice
confirmed promptly thereafter in writing, of the issuance of a Facility Letter
of Credit (the “Issuance Notice”).

(d)

The Issuing Bank shall not extend or amend any Facility Letter of Credit unless
the requirements of this Section 2A.4 are met as though a new Facility Letter of
Credit was being requested and issued.

2A.5

Reimbursement Obligations; Duties of Issuing Bank

.

(a)

The Issuing Bank shall promptly notify the Borrower and the Administrative Agent
(who shall promptly notify Lenders) of any draw under a Facility Letter of
Credit.  Any such draw





- 28 -













shall not be deemed to be a default hereunder but shall constitute an Advance of
the Facility in the amount of the Reimbursement Obligation with respect to such
Facility Letter of Credit and shall bear interest from the date of the relevant
drawing(s) under the pertinent Facility Letter of Credit at the Base Rate
Advance; provided that if a Default or an Unmatured Default exists at the time
of any such drawing(s), then the Borrower shall reimburse the Issuing Bank for
drawings under a Facility Letter of Credit issued by the Issuing Bank no later
than the next succeeding Business Day after the payment by the Issuing Bank and
until repaid such Reimbursement Obligation shall bear interest at the Default
Rate.

(b)

Any action taken or omitted to be taken by the Issuing Bank under or in
connection with any Facility Letter of Credit, if taken or omitted in the
absence of willful misconduct or gross negligence, shall not put the Issuing
Bank under any resulting liability to any Lender or, provided that such Issuing
Bank has complied with the procedures specified in Section 2A.4, relieve any
Lender of its obligations hereunder to the Issuing Bank.  In determining whether
to pay under any Facility Letter of Credit, the Issuing Bank shall have no
obligation relative to the Lenders other than to confirm that any documents
required to be delivered under such Letter of Credit appear to have been
delivered in compliance, and that they appear to comply on their face, with the
requirements of such Letter of Credit.

2A.6

Participation

.

(a)

Immediately upon issuance by the Issuing Bank of any Facility Letter of Credit
in accordance with the procedures set forth in this Article IIA, each Lender
shall be deemed to have irrevocably and unconditionally purchased and received
from the Issuing Bank, without recourse, representation or warranty, an
undivided interest and participation equal to such Lender’s Percentage in such
Facility Letter of Credit (including, without limitation, all obligations of the
Borrower with respect thereto) and all related rights hereunder.  Each Lender’s
obligation to make further Loans to Borrower (other than any payments such
Lender is required to make under subparagraph (b) below) or to purchase an
interest from the Issuing Bank in any subsequent Facility Letters of Credit
issued by the Issuing Bank on behalf of Borrower shall be reduced by such
Lender’s Percentage of the undrawn portion of each Facility Letter of Credit
outstanding.

(b)

In the event that the Issuing Bank makes any payment under any Facility Letter
of Credit and the Borrower shall not have repaid such amount to the Issuing Bank
pursuant to Section 2A.7 hereof, the Issuing Bank shall promptly notify the
Administrative Agent, which shall promptly notify each Lender of such failure,
and each Lender shall promptly and unconditionally pay to the Administrative
Agent for the account of the Issuing Bank the amount of such Lender’s Percentage
of the unreimbursed amount of such payment, and the Administrative Agent shall
promptly pay such amount to the Issuing Bank.  Lender’s payments of its
Percentage of such Reimbursement Obligation as aforesaid shall be deemed to be a
Loan by such Lender and shall constitute outstanding principal under such
Lender’s Note.  The failure of any Lender to make available to the
Administrative Agent for the account of the Issuing Bank its Percentage of the
unreimbursed amount of any such payment shall not relieve any other Lender of
its obligation hereunder to make available to the Administrative Agent for the
account of such Issuing Bank its Percentage of the unreimbursed amount of any
payment on the date such payment is to be made, but no Lender shall be
responsible for the failure of any other Lender to make available to the
Administrative Agent its Percentage of the unreimbursed amount of any payment on
the date such payment is to be made.  Any Lender which fails to make any payment
required pursuant to this Section 2A.6(b) shall be deemed to be a Defaulting
Lender hereunder.

(c)

Whenever the Issuing Bank receives a payment on account of a Reimbursement
Obligation, including any interest thereon, the Issuing Bank shall promptly pay
to the Administrative Agent and the Administrative Agent shall promptly (on the
same day as received by the Administrative Agent if received prior to noon
(Cleveland time) on such day and otherwise on the next Business Day)





- 29 -













pay to each Lender which has funded its participating interest therein, in
immediately available funds, an amount equal to such Lender’s Percentage
thereof.

(d)

Upon the request of the Administrative Agent or any Lender, the Issuing Bank
shall furnish to such Administrative Agent or Lender copies of any Facility
Letter of Credit to which the Issuing Bank is party and such other documentation
as may reasonably be requested by the Administrative Agent or Lender.

(e)

The obligations of a Lender to make payments to the Administrative Agent for the
account of the Issuing Bank with respect to a Facility Letter of Credit shall be
absolute, unconditional and irrevocable, not subject to any counterclaim, set
off, qualification or exception whatsoever other than a failure of any such
Issuing Bank to comply with the terms of this Agreement relating to the issuance
of such Facility Letter of Credit, and such payments shall be made in accordance
with the terms and conditions of this Agreement under all circumstances.

2A.7

Payment of Reimbursement Obligations

.

(a)

The Borrower agrees to pay to the Administrative Agent for the account of the
Issuing Bank the amount of all Advances for Reimbursement Obligations, interest
and other amounts payable to the Issuing Bank under or in connection with any
Facility Letter of Credit when due, irrespective of any claim, set off, defense
or other right which the Borrower may have at any time against any Issuing Bank
or any other Person, under all circumstances, including without limitation any
of the following circumstances:

(i)

any lack of validity or enforceability of this Agreement or any of the other
Loan Documents;

(ii)

the existence of any claim, setoff, defense or other right which the Borrower
may have at any time against a beneficiary named in a Facility Letter of Credit
or any transferee of any Facility Letter of Credit (or any Person for whom any
such transferee may be acting), the Administrative Agent, the Issuing Bank, any
Lender, or any other Person, whether in connection with this Agreement, any
Facility Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transactions between the Borrower and the
beneficiary named in any Facility Letter of Credit);

(iii)

any draft, certificate or any other document presented under the Facility Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect of any statement therein being untrue or inaccurate in any respect;

(iv)

the surrender or impairment of any security for the performance or observance of
any of the terms of any of the Loan Documents; or

(v)

the occurrence of any Default or Unmatured Default.

(b)

In the event any payment by the Borrower received by the Issuing Bank or the
Administrative Agent with respect to a Facility Letter of Credit and distributed
by the Administrative Agent to the Lenders on account of their participations is
thereafter set aside, avoided or recovered from the Administrative Agent or
Issuing Bank in connection with any receivership, liquidation, reorganization or
bankruptcy proceeding, each Lender which received such distribution shall, upon
demand by the Administrative Agent, contribute such Lender’s Percentage of the
amount set aside, avoided or recovered together with interest at the rate
required to be paid by the Issuing Bank or the Administrative Agent upon the
amount required to be repaid by the Issuing Bank or the Administrative Agent.





- 30 -













2A.8

Compensation for Facility Letters of Credit

.

(a)

The Borrower shall pay to the Administrative Agent, for the ratable account of
the Lenders (including the Issuing Bank), based upon the Lenders’ respective
Percentages, a per annum fee (the “Facility Letter of Credit Fee”) as a
percentage of the face amount of each Facility Letter of Credit outstanding
equal to the LIBOR Applicable Margin in effect from time to time hereunder while
such Facility Letter of Credit is outstanding.  The Facility Letter of Credit
Fee relating to any Facility Letter of Credit shall accrue on a daily basis and
shall be due and payable in arrears on the first Business Day of each calendar
quarter following the issuance of such Facility Letter of Credit and, to the
extent any such fees are then due and unpaid, on the Facility Termination Date
or any other earlier date that the Obligations are due and payable in full.  The
Administrative Agent shall promptly (on the same day as received by the
Administrative Agent if received prior to noon (Cleveland time) on such day and
otherwise on the next Business Day) remit such Facility Letter of Credit Fees,
when paid, to the other Lenders in accordance with their Percentages thereof.
 The Borrower shall not have any liability to any Lender for the failure of the
Administrative Agent to promptly deliver funds to any such Lender and shall be
deemed to have made all such payments on the date the respective payment is made
by the Borrower to the Administrative Agent, provided such payment is received
by the time specified in Section 2.15 hereof.

(b)

The Issuing Bank also shall have the right to receive solely for its own account
an issuance fee equal to the greater of (A) $1,500 or (B) one eighth of one
percent (0.125%) per annum to be calculated on the face amount of each Facility
Letter of Credit for the stated duration thereof, based on the actual number of
days and using a 360-day year basis.  The issuance fee shall be payable by the
Borrower on the Issuance Date for each such Facility Letter of Credit and on the
date of any increase therein or extension thereof.  The Issuing Bank shall also
be entitled to receive its reasonable out of pocket costs and the Issuing Bank’s
standard charges of issuing, amending and servicing Facility Letters of Credit
and processing draws thereunder.

2A.9

Letter of Credit Collateral Account

.  The Borrower hereby agrees that it will immediately upon the request of the
Administrative Agent, establish a special collateral account (the “Letter of
Credit Collateral Account”) at the Administrative Agent’s office at the address
specified pursuant to Article XIII, in the name of the Borrower but under the
sole dominion and control of the Administrative Agent, for the benefit of the
Lenders, and in which the Borrower shall have no interest other than as set
forth in Section 8.1.  The Letter of Credit Collateral Account shall hold the
deposits the Borrower is required to make after a Default on account of any
outstanding Facility Letters of Credit as described in Section 8.1.  In addition
to the foregoing, the Borrower hereby grants to the Administrative Agent, for
the benefit of the Lenders, a security interest in and to the Letter of Credit
Collateral Account and any funds that may hereafter be on deposit in such
account, including income earned thereon.  The Lenders acknowledge and agree
that the Borrower has no obligation to fund the Letter of Credit Collateral
Account unless and until so required under Section 8.1 hereof.

ARTICLE III

CHANGE IN CIRCUMSTANCES

3.1.

Yield Protection

.  If, on or after the date of this Agreement, the adoption of any law or any
governmental or quasi-governmental rule, regulation, policy, guideline or
directive (whether or not having the force of law), or any change in the
interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency:





- 31 -













(a)

subjects any Lender or any applicable Lending Installation to any Taxes, or
changes the basis of taxation of payments (other than with respect to Excluded
Taxes) to any Lender in respect of its LIBOR Loans, or

(b)

imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Installation (other than reserves and assessments taken into account in
determining the interest rate applicable to LIBOR Rate Advances), or

(c)

imposes any other condition the result of which is to increase the cost to any
Lender or any applicable Lending Installation of making, funding or maintaining
its LIBOR Rate Loans, or reduces any amount receivable by any Lender or any
applicable Lending Installation  in connection with its LIBOR Rate Loans, or
requires any Lender or any applicable Lending Installation to make any payment
calculated by reference to the amount of LIBOR Rate Loans, by an amount deemed
material by such Lender  as the case may be,

and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation, as the case may be, of making or maintaining
its LIBOR Rate Loans or Commitment or to reduce the return received by such
Lender or applicable Lending Installation in connection with such LIBOR Rate
Loans or Commitment, then, within 15 days of demand by such Lender or the
Borrower shall pay such Lender such additional amount or amounts as will
compensate such Lender for such increased cost or reduction in amount received.

3.2.

Changes in Capital Adequacy Regulations

.  If a Lender in good faith determines the amount of capital required or
expected to be maintained by such Lender, any Lending Installation of such
Lender or any corporation controlling such Lender  is increased as a result of a
Change (as hereinafter defined), then, within 15 days of demand by such Lender,
the Borrower shall pay such Lender the amount necessary to compensate for any
shortfall in the rate of return on the portion of such increased capital which
such Lender in good faith determines is attributable to this Agreement, its
outstanding credit exposure hereunder or its obligation to make Loans hereunder
(after taking into account such Lender’s policies as to capital adequacy).
 “Change” means (i) any change after the date of this Agreement in the Risk
Based Capital Guidelines (as hereinafter defined) or (ii) any adoption of or
change in any other law, governmental or quasi governmental rule, regulation,
policy, guideline, interpretation, or directive (whether or not having the force
of law) after the date of this Agreement which affects the amount of capital
required or expected to be maintained by any Lender or any Lending Installation
or any corporation controlling any Lender.  “Risk Based Capital Guidelines”
means (i) the risk based capital guidelines in effect in the United States on
the date of this Agreement, including transition rules, and (ii) the
corresponding capital regulations promulgated by regulatory authorities outside
the United States implementing the June 2006 report of the Basel Committee on
Banking Regulation and Supervisory Practices Entitled “Basel II: International
Convergence of Capital Measurements and Capital Standards: A Revised Framework,”
including transition rules, and any amendments to such regulations adopted prior
to the Agreement Execution Date.

3.3.

Availability of Types of Advances

.  If any Lender in good faith determines that maintenance of any of its LIBOR
Rate Loans at a suitable Lending Installation would violate any applicable law,
rule, regulation or directive, whether or not having the force of law, the
Administrative Agent shall, with written notice to Borrower, suspend the
availability of the affected Type of Advance and require any LIBOR Rate Advances
of the affected Type to be repaid; or if the Required Lenders in good faith
determine that (i) deposits of a type or maturity appropriate to match fund
LIBOR Rate Advances are not available, the Administrative Agent shall, with
written notice to Borrower, suspend the availability of the affected Type of
Advance with respect to any LIBOR Rate Advances made after the date of any such
determination, or (ii) an interest rate applicable to a Type of Advance does not
accurately





- 32 -













reflect the cost of making a LIBOR Rate Advance of such Type, then, if for any
reason whatsoever the provisions of Section 3.1 are inapplicable, the
Administrative Agent shall, with written notice to Borrower, suspend the
availability of the affected Type of Advance with respect to any LIBOR Rate
Advances made after the date of any such determination.  If the Borrower is
required to so repay a LIBOR Rate Advance, the Borrower may concurrently with
such repayment borrow from the Lenders, in the amount of such repayment, a Loan
bearing interest at the Base Rate.

3.4.

Funding Indemnification

.  If any payment of a ratable LIBOR Rate Advance occurs on a date which is not
the last day of the applicable Interest Period, whether because of acceleration,
prepayment or otherwise, or a ratable LIBOR Rate Advance is not made on the date
specified by the Borrower for any reason other than default by the Lenders or as
a result of unavailability pursuant to Section 3.3, the Borrower will indemnify
each Lender for any loss or cost incurred by it resulting therefrom, including,
without limitation, any loss or cost (incurred or expected to be incurred) in
liquidating or employing deposits acquired to fund or maintain the ratable LIBOR
Rate Advance and shall pay all such losses or costs within fifteen (15) days
after written demand therefor.  

3.5.

Taxes

.  

(a)

All payments by the Borrower to or for the account of any Lender or the
Administrative Agent hereunder or under any Note shall be made free and clear of
and without deduction for any and all Taxes.  If the Borrower shall be required
by law to deduct any Taxes from or in respect of any sum payable hereunder to
any Lender or the Administrative Agent, (a) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 3.5) such Lender or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (b) the Borrower shall
make such deductions, (c) the Borrower shall pay the full amount deducted to the
relevant authority in accordance with applicable law and (d) the Borrower shall
furnish to the Administrative Agent the original copy of a receipt evidencing
payment thereof within 30 days after such payment is made.

(b)

In addition, the Borrower hereby agrees to pay any present or future stamp or
documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any Note or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
Note (“Other Taxes”).

(c)

The Borrower hereby agrees to indemnify the Administrative Agent and each Lender
for the full amount of Taxes or Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed on amounts payable under this Section 3.5) paid by
the Administrative Agent or such Lender and any liability (including penalties,
interest and expenses) arising therefrom or with respect thereto.  Payments due
under this indemnification shall be made within 30 days of the date the
Administrative Agent or such Lender makes demand therefor pursuant to Section
3.6.

(d)

Each Lender that is not incorporated under the laws of the United States of
America or a state thereof (each a “Non-U.S. Lender”) agrees that it will, not
more than ten Business Days after the date of this Agreement, (i) deliver to
each of the Borrower and the Administrative Agent two duly completed copies of
United States Internal Revenue Service Form W-8BEN or W-8ECI, certifying in
either case that such Lender is entitled to receive payments under this
Agreement without deduction or withholding of any United States federal income
taxes, and (ii) deliver to each of the Borrower and the Administrative Agent a
United States Internal Revenue Form W-8 or W-9, as the case may be, and certify
that it is entitled to an exemption from United States backup withholding tax.
 Each Non-U.S. Lender further undertakes to deliver to each of the Borrower and
the Administrative Agent (x) renewals or additional copies of such form (or any
successor form) on or before the date that such form





- 33 -













expires or becomes obsolete, and (y) after the occurrence of any event requiring
a change in the most recent forms so delivered by it, such additional forms or
amendments thereto as may be reasonably requested by the Borrower or the
Administrative Agent.  All forms or amendments described in the preceding
sentence shall certify that such Lender is entitled to receive payments under
this Agreement without deduction or withholding of any United States federal
income taxes, unless an event (including without limitation any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Lender from duly completing and delivering any such
form or amendment with respect to it and such Lender advises the Borrower and
the Administrative Agent that it is not capable of receiving payments without
any deduction or withholding of United States federal income tax.

(e)

For any period during which a Non-U.S. Lender has failed to provide the Borrower
with an appropriate form pursuant to clause (d), above (unless such failure is
due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section 3.5 with respect to Taxes imposed by the United States.  

(f)

Any Lender that is entitled to an exemption from or reduction of withholding tax
with respect to payments under this Agreement or any Note pursuant to the law of
any relevant jurisdiction or any treaty shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law as will permit such payments to be made without withholding or at a reduced
rate following receipt of such documentation.

(g)

If the U.S. Internal Revenue Service or any other governmental authority of the
United States or any other country or any political subdivision thereof asserts
a claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered or properly completed, because such Lender failed to notify the
Administrative Agent of a change in circumstances which rendered its exemption
from withholding ineffective, or for any other reason), such Lender shall
indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as tax, withholding therefor, or
otherwise, including penalties and interest, and including taxes imposed by any
jurisdiction on amounts payable to the Administrative Agent under this
subsection, together with all costs and expenses related thereto (including
attorneys fees and time charges of attorneys for the Administrative Agent, which
attorneys may be employees of the Administrative Agent).  The obligations of the
Lenders under this Section 3.5(g) shall survive the payment of the Obligations
and termination of this Agreement and any such Lender obligated to indemnify the
Administrative Agent shall not be entitled to indemnification from the Borrower
with respect to such amounts, whether pursuant to this Article or otherwise,
except to the extent the Borrower participated in the actions giving rise to
such liability.

3.6.

Lender Statements; Survival of Indemnity

.  To the extent reasonably possible, each Lender shall designate an alternate
Lending Installation with respect to its LIBOR Rate Loans to reduce any
liability of the Borrower to such Lender under Sections 3.1, 3.2 and 3.5 or to
avoid the unavailability of LIBOR Rate Advances under Section 3.3, so long as
such designation is not, in the reasonable judgment of such Lender,
disadvantageous to such Lender.  Each Lender shall deliver a written statement
of such Lender to the Borrower (with a copy to the Administrative Agent) as to
the amount due, if any, under Sections 3.1, 3.2, 3.4 or 3.5.  Such written
statement shall set forth in reasonable detail the calculations upon which such
Lender determined such amount and shall be final, conclusive and binding on the
Borrower in the absence of manifest error.  Determination of amounts payable
under such Sections in connection with a LIBOR Rate Loan shall be calculated as
though each Lender funded its LIBOR Rate Loan through the purchase of a deposit
of the type and maturity corresponding to the deposit used as a





- 34 -













reference in determining the LIBOR Rate applicable to such Loan, whether in fact
that is the case or not.  Unless otherwise provided herein, the amount specified
in the written statement of any Lender shall be payable on demand after receipt
by the Borrower of such written statement.  The obligations of the Borrower
under Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of the Obligations
and termination of this Agreement.

ARTICLE IV

CONDITIONS PRECEDENT

4.1.

Initial Advance

.  The Lenders shall not be required to make the initial Advance hereunder or
issue the initial Facility Letter of Credit hereunder, unless (a) the Borrower
shall, prior to or concurrently with such initial Advance, have paid all fees
due and payable to the Lenders and the Administrative Agent hereunder, and (b)
the Borrower shall have furnished to the Administrative Agent, the following:

(a)

The duly executed originals of the Loan Documents, including the Notes payable
to the order of each of the Lenders, this Agreement and the Subsidiary Guaranty;

(b)

(i) Certificates of good standing for the Borrower and each Subsidiary
Guarantor, from the State of Maryland for the Borrower and the states of
organization of each Subsidiary Guarantor, certified by the appropriate
governmental officer and dated not more than thirty (30) days prior to the
Agreement Execution Date, and (ii) foreign qualification certificates for the
Borrower and each Subsidiary Guarantor, certified by the appropriate
governmental officer and dated not more than thirty (30) days prior to the
Agreement Execution Date, for each other jurisdiction where the failure of the
Borrower or such Subsidiary Guarantor to so qualify or be licensed (if required)
would have a Material Adverse Effect;

(c)

Copies of the formation documents (including code of regulations, if
appropriate) of the Borrower and the Subsidiary Guarantors, certified by an
officer of the Borrower or such Subsidiary Guarantor, as appropriate, together
with all amendments thereto;

(d)

Incumbency certificates, executed by officers of the Borrower and the Subsidiary
Guarantors, which shall identify by name and title and bear the signature of the
Persons authorized to sign the Loan Documents and to make borrowings hereunder
on behalf of the Borrower, upon which certificate the Administrative Agent and
the Lenders shall be entitled to rely until informed of any change in writing by
the Borrower or any such Subsidiary Guarantor;

(e)

Copies, certified by a Secretary or an Assistant Secretary of the Borrower and
each Subsidiary Guarantor, of the Board of Directors’ resolutions (and
resolutions of other bodies, if any are reasonably deemed necessary by counsel
for any Lender) authorizing the Advances provided for herein, with respect to
the Borrower, and the execution, delivery and performance of the Loan Documents
to be executed and delivered by the Borrower and each Subsidiary Guarantor
hereunder;

(f)

A written opinion of the Borrower’s and Subsidiary Guarantors’ counsel,
addressed to the Lenders in substantially the form of Exhibit H hereto or such
other form as the Administrative Agent may reasonably approve;

(g)

A certificate, signed by an officer of the Borrower, stating that on the initial
Borrowing Date (a) no Default or Unmatured Default has occurred and is
continuing, (b) all representations and warranties of the Borrower are true and
correct, (c) neither Borrower nor any Subsidiary Guarantor has suffered any
material adverse changes, and (d) no action, suit, investigation or





- 35 -













proceeding, pending or threatened, exists in any court or before any arbitrator
or governmental authority that purports to materially and adversely affect the
Borrower, Guarantors or subsidiary or any transaction contemplated hereby, or
that could have a material adverse effect on the Borrower, Subsidiary Guarantors
or subsidiary or any transaction contemplated hereby or on the ability of the
Borrower, Subsidiary Guarantors or subsidiary of either one to perform its
obligations under the Loan Documents, provided that such certificate is in fact
true and correct;

(h)

The most recent financial statements of the Borrower;

(i)

UCC financing statement, judgment, and tax lien searches with respect to the
Borrower from its state of organization and principal place of business;

(j)

Written money transfer instructions, in substantially the form of Exhibit E
hereto, addressed to the Administrative Agent and signed by an Authorized
Officer, together with such other related money transfer authorizations as the
Administrative Agent may have reasonably requested;

(k)

Evidence that all upfront fees due to each of the Lenders under the terms of
their respective commitment letters have been paid, or will be paid out of the
proceeds of the initial Advances hereunder;

(l)

A compliance certificate pursuant to Section 6.1(e);

(m)

A certificate, in substantially the form of Exhibit J attached hereto, signed by
an officer of the Borrower, certifying the Unencumbered Leverage Ratio and the
Unencumbered DSCR;

(n)

A subordination agreement executed by the Advisor in the form attached hereto as
Exhibit K and made a part hereof;

(o)

Such other documents as any Lender or its counsel may have reasonably requested,
the form and substance of which documents shall be reasonably acceptable to the
parties and their respective counsel.

4.2.

Each Advance and Issuance

.  The Lenders shall not be required to make any Advance or issue any Facility
Letter of Credit unless on the applicable Borrowing Date:

(a)

There exists no Default or Unmatured Default;

(b)

The representations and warranties contained in Article V are true and correct
as of such Borrowing Date with respect to Borrower and to any Subsidiary in
existence on such Borrowing Date, except to the extent any such representation
or warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall be true and correct on and as of such earlier
date; and

(c)

All legal matters incident to the making of such Advance or issuance of such
Facility Letter of Credit shall be satisfactory to the Lenders and their
counsel.

Each Borrowing Notice and each Letter of Credit Request with respect to each
such Advance shall constitute a representation and warranty by the Borrower that
the conditions contained in Sections 4.2(a) and (b) have been satisfied.  





- 36 -













ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

5.1.

Existence

.  Borrower is a corporation duly organized and validly existing under the laws
of the State of Maryland, with its principal place of business in Oak Brook,
Illinois and is duly qualified as a foreign corporation, properly licensed (if
required), in good standing and has all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, except where
the failure to be so qualified, licensed and in good standing and to have the
requisite authority would not have a Material Adverse Effect.  Each of
Borrower’s Subsidiaries is duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation and has all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted.

5.2.

Authorization and Validity

.  The Borrower has the corporate power and authority and legal right to execute
and deliver the Loan Documents and to perform its obligations thereunder.  The
execution and delivery by the Borrower of the Loan Documents and the performance
of its obligations thereunder have been duly authorized by proper corporate
proceedings, and the Loan Documents constitute legal, valid and binding
obligations of the Borrower enforceable against the Borrower in accordance with
their terms, except as enforceability may be limited by bankruptcy, insolvency
or similar laws affecting the enforcement of creditors’ rights generally.

5.3.

No Conflict; Government Consent

.  Neither the execution and delivery by the Borrower of the Loan Documents, nor
the consummation of the transactions therein contemplated, nor compliance with
the provisions thereof will violate any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on the Borrower or any of its
Subsidiaries or the Borrower’s or any Subsidiary’s articles of incorporation or
by-laws, or the provisions of any indenture, instrument or agreement to which
the Borrower or any of its Subsidiaries is a party or is subject, or by which
it, or its Property, is bound, or conflict with or constitute a default
thereunder, except where such violation, conflict or default would not have a
Material Adverse Effect, or result in the creation or imposition of any Lien in,
of or on the Property of the Borrower or a Subsidiary pursuant to the terms of
any such indenture, instrument or agreement.  No order, consent, approval,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, any governmental or public body or authority, or any
subdivision thereof, is required to authorize, or is required in connection with
the execution, delivery and performance of, or the legality, validity, binding
effect or enforceability of, any of the Loan Documents other than the filing of
a copy of this Agreement.

5.4.

Financial Statements; Material Adverse Effect

.  All consolidated financial statements of the Borrower and its Subsidiaries
heretofore or hereafter delivered to the Lenders were prepared in accordance
with GAAP in effect on the preparation date of such statements and fairly
present in all material respects the consolidated financial condition and
operations of the Borrower and its Subsidiaries at such date and the
consolidated results of their operations for the period then ended, subject, in
the case of interim financial statements, to normal and customary year-end
adjustments.  From the preparation date of the most recent financial statements
delivered to the Lenders through the Agreement Execution Date, there was no
change in the business, properties, or condition (financial or otherwise) of the
Borrower and its Subsidiaries which could reasonably be expected to have a
Material Adverse Effect.

5.5.

Taxes

.  The Borrower and its Subsidiaries have filed all United States federal tax
returns and all other tax returns which are required to be filed and have paid
all taxes due pursuant to said returns or pursuant to any assessment received by
the Borrower or any of its Subsidiaries except such taxes, if any, as are being
contested in good faith and as to which adequate reserves have been provided.
 No tax





- 37 -













liens have been filed and no claims are being asserted with respect to such
taxes.  The charges, accruals and reserves on the books of the Borrower and its
Subsidiaries in respect of any taxes or other governmental charges are adequate.

5.6.

Litigation and Guarantee Obligations

.  Except as set forth on Schedule 3 hereto or as set forth in written notice to
the Administrative Agent from time to time, there is no litigation, arbitration,
governmental investigation, proceeding or inquiry pending or, to the knowledge
of any of their officers, threatened against or affecting the Borrower or any of
its Subsidiaries which could reasonably be expected to have a Material Adverse
Effect.  The Borrower has no material contingent obligations not provided for or
disclosed in the financial statements referred to in Section 6.1 or as set forth
in written notices to the Administrative Agent given from time to time after the
Agreement Execution Date on or about the date such material contingent
obligations are incurred.  

5.7.

Subsidiaries; Investment Affiliates

.  Schedule 1 hereto contains, an accurate list of all Subsidiaries of the
Borrower (which are not Subsidiary Guarantors as of the Agreement Execution
Date), setting forth their respective jurisdictions of incorporation or
formation and the percentage of their respective capital stock or partnership or
membership interest owned by the Borrower or other Subsidiaries.  All of the
issued and outstanding shares of capital stock of all Subsidiaries that are
corporations have been duly authorized and issued and are fully paid and
non-assessable.  There are no outstanding subscriptions, options, warrants,
commitments, preemptive rights or agreements of any kind (including, without
limitation, any stockholders’ or voting trust agreements) for the issuance,
sale, registration or voting of, or outstanding securities convertible into, any
additional shares of capital stock of any class, or partnership or other
ownership interests of any type in, any Subsidiary.  Schedule 6 hereto contains
an accurate list of all Investment Affiliates of Borrower, including the correct
legal name of such Investment Affiliate, the type of legal entity which each
such Investment Affiliate is, and the type and amount of all equity interests in
such Investment Affiliate held directly or indirectly by Borrower.

5.8.

ERISA

.  The Unfunded Liabilities of all Single Employer Plans do not in the aggregate
exceed $1,000,000.  Neither the Borrower nor any other member of the Controlled
Group has incurred, or is reasonably expected to incur, any withdrawal liability
to Multiemployer Plans in excess of $250,000 in the aggregate.  Each Plan
complies in all material respects with all applicable requirements of law and
regulations, no Reportable Event has occurred with respect to any Plan, neither
the Borrower nor any other members of the Controlled Group has withdrawn from
any Plan or initiated steps to do so, and no steps have been taken to reorganize
or terminate any Plan.

5.9.

Accuracy of Information

.  No information, exhibit or report furnished by the Borrower or any of its
Subsidiaries to the Administrative Agent or to any Lender in connection with the
negotiation of, or compliance with, the Loan Documents contained any material
misstatement of fact or omitted to state a material fact or any fact necessary
to make the statements contained therein not misleading.

5.10.

Regulation U

.  The Borrower has not used the proceeds of any Advance to buy or carry any
margin stock (as defined in Regulation U) in violation of the terms of this
Agreement.

5.11.

Material Agreements

.  Neither the Borrower nor any Subsidiary is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in (i) any agreement to which it is a party, which default could have
a Material Adverse Effect, or (ii) any agreement or instrument evidencing or
governing Indebtedness, which default would constitute a Default hereunder.

5.12.

Compliance With Laws

.  The Borrower and its Subsidiaries have complied with all applicable statutes,
rules, regulations, orders and restrictions of any domestic or foreign
government or any instrumentality or agency thereof, having jurisdiction over
the conduct of their respective businesses





- 38 -













or the ownership of their respective Property, except for any non-compliance
which would not have a Material Adverse Effect.  Neither the Borrower nor any
Subsidiary has received any notice to the effect that its operations are not in
material compliance with any of the requirements of applicable federal, state
and local environmental, health and safety statutes and regulations or the
subject of any federal or state investigation evaluating whether any remedial
action is needed to respond to a release of any toxic or hazardous waste or
substance into the environment, which non-compliance or remedial action could
have a Material Adverse Effect.

5.13.

Ownership of Properties

.  Except as set forth on Schedule 2 hereto, on the date of this Agreement, the
Borrower and its Subsidiaries will have good and marketable title, free of all
Liens other than those permitted by Section 6.16, to all of the Property and
assets reflected in the financial statements as owned by it.

5.14.

Investment Company Act

.  Neither the Borrower nor any Subsidiary is an “investment company” or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.

5.15.

Affiliate Transactions

.  Except as permitted by Section 6.17, neither the Borrower, nor any of its
Subsidiaries is a party to or bound by any agreement or arrangement (whether
oral or written) to which any Affiliate of Borrower or any of its Subsidiaries
is a party.  

5.16.

Solvency

.  

(a)

Immediately after the Agreement Execution Date and immediately following the
making of each Loan and after giving effect to the application of the proceeds
of such Loans, (a) the fair value of the assets of the Borrower and its
Subsidiaries on a consolidated basis, at a fair valuation, will exceed the debts
and liabilities, subordinated, contingent or otherwise, of the Borrower and its
Subsidiaries on a consolidated basis; (b) the present fair saleable value of the
Property of the Borrower and its Subsidiaries on a consolidated basis will be
greater than the amount that will be required to pay the probable liability of
the Borrower and its Subsidiaries on a consolidated basis on their debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) the Borrower and its
Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) the Borrower and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the date
hereof.

(b)

The Borrower does not intend to, or to permit any of its Subsidiaries to, and
does not believe that it or any of its Subsidiaries will, incur debts beyond its
ability to pay such debts as they mature, taking into account the timing of and
amounts of cash to be received by it or any such Subsidiary and the timing of
the amounts of cash to be payable on or in respect of its Indebtedness or the
Indebtedness of any such Subsidiary.

5.17.

Insurance

.  The Borrower and its Subsidiaries carry insurance on their Projects with
financially sound and reputable insurance companies, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar Projects in localities where
the Borrower and its Subsidiaries operate.

5.18.

REIT Status

.  The Borrower is qualified as a real estate investment trust under Section 856
of the Code and currently is in compliance in all material respects with all
provisions of the Code applicable to the qualification of the Borrower as a real
estate investment trust.





- 39 -













5.19.

Environmental Matters

.  Each of the following representations and warranties is true and correct on
and as of the Agreement Execution Date except as disclosed on Schedule 4
attached hereto and to the extent that the facts and circumstances giving rise
to any such failure to be so true and correct, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:

(a)

To the knowledge of the Borrower, based solely on the environmental reports
obtained by the Borrower or its Subsidiaries on the acquisition of such
Projects, or their actual knowledge of any event occurring at any such Project
during their ownership thereof, the Projects of the Borrower and its
Subsidiaries do not contain any Materials of Environmental Concern in amounts or
concentrations which constitute a violation of, or could reasonably give rise to
liability of the Borrower or any Subsidiary under, Environmental Laws.

(b)

To the knowledge of the Borrower, based solely on the environmental reports
obtained by the Borrower or its Subsidiaries on the acquisition of such
Projects, or their actual knowledge of any event occurring at any such Project
during their ownership thereof and provided that Borrower has not received any
written notice to the contrary (i) the Projects of the Borrower and its
Subsidiaries and all operations at the Projects are in compliance with all
applicable Environmental Laws, and (ii) with respect to all Projects owned by
the Borrower and/or its Subsidiaries (x) for at least two (2) years, have in the
last two years, or (y) for less than two (2) years, have for such period of
ownership, been in compliance in all material respects with all applicable
Environmental Laws.

(c)

Neither the Borrower nor any of its Subsidiaries has received any written notice
of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
with regard to any of the Projects, nor does the Borrower have any current
knowledge or reason to believe that any such written notice will be received or
is being threatened.

(d)

To the knowledge of the Borrower, based solely on the environmental reports
obtained by the Borrower or its Subsidiaries on the acquisition of such
Projects, or their actual knowledge of any event occurring at any such Project
during their ownership thereof, Materials of Environmental Concern have not been
transported or disposed of from the Projects of the Borrower and its
Subsidiaries in violation of, or in a manner or to a location which could
reasonably give rise to liability of the Borrower or any Subsidiary under,
Environmental Laws, nor have any Materials of Environmental Concern been
generated, treated, stored or disposed of at, on or under any of the Projects of
the Borrower and its Subsidiaries in violation of, or in a manner that could
give rise to liability of the Borrower or any Subsidiary under, any applicable
Environmental Laws.

(e)

No judicial proceedings or governmental or administrative action is pending, or,
to the current knowledge of the Borrower, threatened, under any Environmental
Law to which the Borrower or any of its Subsidiaries is or, to the Borrower’s
current knowledge, without inquiry or investigation, will be named as a party
with respect to the Projects of the Borrower and its Subsidiaries, nor are there
any consent decrees or other decrees, consent orders, administrative order or
other orders, or other administrative of judicial requirements outstanding under
any Environmental Law with respect to the Projects of the Borrower and its
Subsidiaries.

(f)

To the current knowledge of the Borrower, without inquiry or investigation,
there has been no release or threat of release of Materials of Environmental
Concern at or from the Projects of the Borrower and its Subsidiaries, or arising
from or related to the operations of the Borrower and its Subsidiaries in
connection with the Projects in violation of or in amounts or in a manner that
could give rise to liability under Environmental Laws.





- 40 -













5.20.

Intellectual Property

.  

(a)

Borrower and each of its Subsidiaries owns or has the right to use, under valid
license agreements or otherwise, all material patents, licenses, franchises,
trademarks, trademark rights, trade names, trade name rights, trade secrets and
copyrights (collectively, “Intellectual Property”) used in the conduct of their
respective businesses as now conducted and as contemplated by the Loan
Documents, without known conflict with any patent, license, franchise,
trademark, trade secret, trade name, copyright, or other proprietary right of
any other Person.

(b)

Borrower and each of its Subsidiaries have taken all such steps as they deem
reasonably necessary to protect their respective rights under and with respect
to such Intellectual Property.

(c)

No claim has been asserted by any Person with respect to the use of any
Intellectual Property by Borrower or any of its Subsidiaries, or challenging or
questioning the validity or effectiveness of any Intellectual Property.

(d)

The use of such Intellectual Property by Borrower and each of its Subsidiaries
does not infringe on the rights of any Person, subject to such claims and
infringements as do not, in the aggregate, give rise to any liabilities on the
part of the Borrower or any of its Subsidiaries that could be reasonably
expected to have a Material Adverse Effect.

5.21.

Broker’s Fees

.  No broker’s or finder’s fee, commission or similar compensation will be
payable with respect to the transactions contemplated hereby.  Except as
provided in the Fee Letter, no other similar fees or commissions will be payable
by any Lender for any other services rendered to the Borrower, any of the
Subsidiaries of the Borrower or any other Person ancillary to the transactions
contemplated hereby.

5.22.

Qualifying Unencumbered Properties

.  As of the Agreement Execution Date, Schedule 7 is a correct and complete list
of all Qualifying Unencumbered Properties.  Each of the assets included by the
Borrower in calculations of the Unencumbered Asset Value satisfies all of the
requirements contained in this Agreement for the same to be included therein.

5.23.

No Bankruptcy Filing

.  Neither Borrower nor any of its Subsidiaries is contemplating either the
filing of a petition by it under any state or federal bankruptcy or insolvency
laws or the liquidation of its assets or property, and Borrower has no knowledge
of any Person contemplating the filing of any such petition against any of such
Persons.

5.24.

No Fraudulent Intent

.  Neither the execution and delivery of this Agreement or any of the other Loan
Documents nor the performance of any actions required hereunder or thereunder is
being undertaken by Borrower or the Subsidiary Guarantors with or as a result of
any actual intent by any of such Persons to hinder, delay or defraud any entity
to which any of such Persons is now or will hereafter become indebted.

5.25.

Transaction in Best Interests of Borrower and Subsidiary Guarantors;
Consideration

.  The transaction evidenced by this Agreement and the other Loan Documents is
in the best interests of Borrower and the Subsidiary Guarantors and their
respective creditors.  The direct and indirect benefits to inure to Borrower and
the Subsidiary Guarantors pursuant to this Agreement and the other Loan
Documents constitute substantially more than “reasonably equivalent value” (as
such term is used in §548 of the Bankruptcy Code) and “valuable consideration,”
“fair value,” and “fair consideration” (as such terms are used in any applicable
state fraudulent conveyance law), in exchange for the benefits to be provided by
Borrower and the Subsidiary Guarantors pursuant to this Agreement and the other
Loan





- 41 -













Documents, and but for the willingness of each Subsidiary Guarantor to guaranty
the Obligations, Borrower would be unable to obtain the financing contemplated
hereunder which financing will enable Borrower and its subsidiaries to have
available financing to conduct and expand their business.  Borrower and its
Subsidiaries constitute a single integrated financial enterprise and receives a
benefit from the availability of credit under this Agreement.

5.26.

Subordination

.  Borrower is not a party to or bound by any agreement, instrument or indenture
that may require the subordination in right or time of payment of any of the
Obligations to any other indebtedness or obligation of any such Persons.

5.27.

Tax Shelter Representation

.  Borrower does not intend to treat the Loans, and/or related transactions as
being a “reportable transaction” (within the meaning of United States Treasury
Regulation Section 1.6011-4).  In the event Borrower determines to take any
action inconsistent with such intention, it will promptly notify the
Administrative Agent thereof.  If Borrower so notifies the Administrative Agent,
Borrower acknowledges that one or more of the Lenders may treat its Loans as
part of a transaction that is subject to Treasury Regulation Section 301.6112-1,
and such Lender or Lenders, as applicable, will maintain the lists and other
records required by such Treasury Regulation.

5.28.

Anti-Terrorism Laws

.

(a)

None of the Borrower or any of its Affiliates is in violation of any laws or
regulations relating to terrorism or money laundering (“Anti-Terrorism Laws”),
including Executive Order No. 13224 on Terrorist Financing, effective September
24, 2001 (the “Executive Order”) and the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Public Law 107-56.

(b)

None of the Borrower or any of its Affiliates, or any of its brokers or other
agents acting or benefiting from the Loan is a Prohibited Person.  A “Prohibited
Person” is any of the following:

(i)

a person or entity that is listed in the Annex to, or is otherwise subject to
the provisions of, the Executive Order;

(ii)

a person or entity owned or controlled by, or acting for or on behalf of, any
person or entity that is listed in the Annex to, or is otherwise subject to the
provisions of, the Executive Order;

(iii)

a person or entity with whom any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(iv)

a person or entity who commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

(v)

a person or entity that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Asset Control at its official website or any replacement
website or other replacement official publication of such list.  

(c)

None of the Borrower or any of its Affiliates or any of its brokers or other
agents acting in any capacity in connection with the Loan (1) conducts any
business or engages in making or receiving any contribution of funds, goods or
services to or for the benefit of any Prohibited Person, (2) deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order, or (iii) engages in or
conspires to engage in any transaction that evades





- 42 -













or avoids, or has the purpose of evading or avoiding, or attempts to violate,
any of the prohibitions set forth in any Anti-Terrorism Law.

Borrower shall not (1) conduct any business or engage in making or receiving any
contribution of funds, goods or services to or for the benefit of any Prohibited
Person, (ii) deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to the Executive Order or any
other Anti-Terrorism Law, or (iii) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism Law
(and Borrower shall deliver to Administrative Agent any certification or other
evidence requested from time to time by Administrative Agent in its reasonable
discretion, confirming Borrower’s compliance herewith).

Notwithstanding the foregoing, at any time that Borrower retains its status as a
publicly held company, the representations made in this Section 5.28 are limited
to the Borrower’s knowledge with respect to Affiliates who are Affiliates due to
ownership due to 10% or more of any class of voting securities.  

5.29.

Survival

.  All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of Borrower or any of its Subsidiaries to
the Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any of the other Loan Documents (including, but not limited to, any
such statement made in or in connection with any amendment thereto or any
statement contained in any certificate, financial statement or other instrument
delivered by or on behalf of the Borrower prior to the Agreement Execution Date
and delivered to the Administrative Agent or any Lender in connection with
closing the transactions contemplated hereby) shall constitute representations
and warranties made by the Borrower under this Agreement.  All such
representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the Loan Documents and the making of
the Loans and the issuance of the Letters of Credit.

ARTICLE VI

COVENANTS

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

6.1.

Financial Reporting

.  The Borrower will maintain, for itself and each Subsidiary, a system of
accounting established and administered in accordance with GAAP, and furnish to
the Lenders:

(a)

Not later than fifteen (15) days after Borrower files its Form 10-Q for any
fiscal quarter with the Securities and Exchange Commission, but in any event not
later than 60 days after the close of such fiscal quarter, for the Borrower and
its Subsidiaries, unaudited consolidated financial statements (including a
consolidated balance sheet and income statement) for such period and the portion
of the fiscal year through the end of such period, in form and substance
satisfactory to the Administrative Agent, setting forth in each case in
comparative form the figures for the previous year, all certified by the
Borrower’s chief operating officer, chief financial officer or chief accounting
officer;

(b)

Not later than fifteen (15) days after Borrower files its Form 10-Q for any
fiscal quarter with the Securities and Exchange Commission, but in any event not
later than 60 days after the close of such fiscal quarter, the following reports
in form and substance reasonably satisfactory to the Administrative Agent, all
certified by the entity’s chief operating officer, chief financial officer or
chief accounting officer:  a statement of Funds From Operations, a statement of
cash flows for each individual Project, a statement detailing Consolidated Total
Indebtedness and Adjusted Annualized NOI, a report





- 43 -













listing and describing all newly acquired Projects, including their net
operating income, cash flow, cost and secured or unsecured Indebtedness assumed
in connection with such acquisition, if any, summary Project information to
include square footage, occupancy, Net Operating Income and such other
information on all Projects as may be reasonably requested;

(c)

Not later than fifteen (15) days after Borrower files its Form 10-K for any
fiscal year with the Securities and Exchange Commission, but in any event not
later than 120 days after the close of such fiscal year, audited consolidated
financial statements (including a consolidated balance sheet, income statement
and statement of cash flows for such year, in form and substance satisfactory to
the Administrative Agent, setting forth in each case in comparative form the
figures for the previous year, without a “going concern” or like qualification
or exception, or qualification arising out of the scope of the audit, prepared
by independent certified public accountants of nationally recognized standing
and certified by the Borrower’s chief financial officer or chief accounting
officer;

(d)

Not later than fifteen (15) days after Borrower files its Form 10-Q for any
fiscal quarter with the Securities and Exchange Commission, but in any event not
later than 60 days after the close of such fiscal quarter, for the Borrower and
its Subsidiaries, a statement detailing the Qualifying Unencumbered Projects
then included in the Unencumbered Pool, including their Unencumbered Asset
Values and their contributions to Adjusted Unencumbered NOI for the prior fiscal
quarter in form and substance reasonably satisfactory to the Administrative
Agent, certified by the entity’s chief financial officer or chief accounting
officer;

(e)

Together with the quarterly and annual financial statements required hereunder,
a compliance certificate in substantially the form of Exhibit C hereto signed by
the Borrower’s chief operating officer, chief financial officer or chief
accounting officer showing the calculations and computations necessary to
determine compliance with this Agreement and stating that, to such officer’s
knowledge, no Default or Unmatured Default exists, or if, to such officer’s
knowledge, any Default or Unmatured Default exists, stating the nature and
status thereof;

(f)

As soon as possible and in any event within 10 days after a responsible officer
of the Borrower knows that any Reportable Event has occurred with respect to any
Plan, a statement, signed by the chief financial officer of the Borrower,
describing said Reportable Event and the action which the Borrower proposes to
take with respect thereto;

(g)

As soon as possible and in any event within 10 days after receipt by a
responsible officer of the Borrower, a copy of (a) any notice or claim to the
effect that the Borrower or any of its Subsidiaries is or may be liable to any
Person as a result of the release by the Borrower, any of its Subsidiaries, or
any other Person of any toxic or hazardous waste or substance into the
environment, and (b) any notice alleging any violation of any federal, state or
local environmental, health or safety law or regulation by the Borrower or any
of its Subsidiaries, which, in either case, could have a Material Adverse
Effect;

(h)

Promptly upon the furnishing thereof to the shareholders of the Borrower, copies
of all financial statements, reports and proxy statements so furnished;

(i)

Promptly upon becoming aware of the same and to the extent Borrower, or any of
its Subsidiaries, are aware of the same, notice of the commencement of any
proceeding or investigation by or before any Governmental Authority and any
action or proceeding in any court or other tribunal or before any arbitrator
against or in any other way relating adversely to, or adversely affecting,
Borrower, any of its Subsidiaries or any of their respective properties, assets
or businesses which involve claims individually or in the aggregate in excess of
$5,000,000, and notice of the receipt of notice that any United States income
tax returns of Borrower or any of its Subsidiaries are being audited;





- 44 -













(j)

Promptly upon becoming available, a copy of any amendment to a formation
document of Borrower;

(k)

Promptly upon becoming aware of the same, notice of any change in the senior
management of Borrower, or any of its Subsidiaries, any change in the business,
assets, liabilities, financial condition, results of operations or business
prospects of Borrower, or any of its Subsidiaries which has had or could
reasonably be expected to have a Material Adverse Effect, or any other event or
circumstance which has had or could reasonably be expected to have a Material
Adverse Effect;

(l)

Promptly upon becoming aware of entry of the same, notice of any order, judgment
or decree in excess of $5,000,000 having been entered against Borrower, or any
of its Subsidiaries or any of their respective properties or assets;

(m)

Promptly upon receipt of the same, notice if Borrower, or any of its
Subsidiaries shall receive any notification from any Governmental Authority
alleging a violation of any Applicable Law or any inquiry which could reasonably
be expected to have a Material Adverse Effect; and

(n)

Such other information (including, without limitation, financial statements for
the Borrower and non-financial information) as the Administrative Agent or any
Lender may from time to time reasonably request.

6.2.

Use of Proceeds

.  The Borrower will use the proceeds of the Advances solely for working capital
and other general corporate purposes.  The Borrower will not, nor will it permit
any Subsidiary to, use any of the proceeds of the Advances (i) to purchase or
carry any “margin stock” (as defined in Regulation U) if such usage could
constitute a violation of Regulation U by any Lender, (ii) to fund any purchase
of, or offer for, any Capital Stock of any Person, unless such Person has
consented to such offer prior to any public announcements relating thereto, or
(iii) to make any Acquisition other than a Permitted Acquisition.

6.3.

Notice of Default

.  The Borrower will give, and will cause each of its Subsidiaries to give,
prompt notice in writing to the Administrative Agent and the Lenders of the
occurrence of any Default or Unmatured Default and of any other development,
financial or otherwise, which could reasonably be expected to have a Material
Adverse Effect.

6.4.

Conduct of Business

.  The Borrower will do, and will cause each of its Subsidiaries to do, all
things necessary to remain duly incorporated or duly qualified, validly existing
and in good standing as a real estate investment trust, corporation, general
partnership or limited partnership, as the case may be, in its jurisdiction of
incorporation/formation (except with respect to mergers permitted pursuant to
Section 6.12 and Permitted Acquisitions) and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted, in
each jurisdiction in which any Qualifying Unencumbered Property owned (or leased
pursuant to an eligible ground lease) by it is located, and in each other
jurisdiction in which the character of its properties or the nature of its
business requires such qualification and authorization and where the failure to
be so authorized and qualified could reasonably be expected to have a Material
Adverse Effect, and to carry on and conduct their businesses in substantially
the same manner as they are presently conducted where the failure to do so could
reasonably be expected to have a Material Adverse Effect.  Specifically, neither
the Borrower nor its Subsidiaries may undertake any business other than the
acquisition, development, ownership, management, operation and leasing of
retail, office or multi-family Projects, together with ancillary businesses
specifically related to such types of properties, and such Investments in other
assets of the types, and limited to the amounts, specifically provided for in
Section 6.23.  Borrower shall, and shall cause each Subsidiary, to develop and
implement such programs, policies and procedures as are necessary to comply with
the USA Patriot Act





- 45 -













and shall promptly advise the Administrative Agent in writing in the event that
any of such Persons shall determine that any investors in such Persons are in
violation of such act.

6.5.

Taxes

.  The Borrower will pay, and will cause each of its Subsidiaries to pay, when
due all taxes, assessments and governmental charges and levies upon them of
their income, profits or Projects, except those which are being contested in
good faith by appropriate proceedings and with respect to which adequate
reserves have been set aside.

6.6.

Insurance

.  The Borrower will, and will cause each of its Subsidiaries to, maintain
insurance which is consistent with the representation contained in Section 5.17
on all their Property and the Borrower will furnish to any Lender upon
reasonable request full information as to the insurance carried.

6.7.

Compliance with Laws

.  The Borrower will, and will cause each of its Subsidiaries to, comply with
all laws, rules, regulations, orders, writs, judgments, injunctions, decrees or
awards to which they may be subject, the violation of which could reasonably be
expected to have a Material Adverse Effect.

6.8.

Maintenance of Properties

.  The Borrower will, and will cause each of its Subsidiaries to, do all things
necessary to maintain, preserve, protect and keep their respective Projects and
Properties, reasonably necessary for the continuous operation of the Projects,
in good repair, working order and condition, ordinary wear and tear excepted.

6.9.

Inspection

.  The Borrower will, and will cause each of its Subsidiaries to, permit the
Lenders upon reasonable notice, by their respective representatives and agents,
to inspect any of the Projects, corporate books and financial records of the
Borrower and each of its Subsidiaries, to examine and make copies of the books
of accounts and other financial records of the Borrower and each of its
Subsidiaries, and to discuss the affairs, finances and accounts of the Borrower
and each of its Subsidiaries with officers thereof, and to be advised as to the
same by, their respective officers at such reasonable times and intervals as the
Lenders may designate.

6.10.

Maintenance of Status; Modification of Formation Documents

.  The Borrower shall at all times maintain its status as a real estate
investment trust in compliance with all applicable provisions of the Code
relating to such status.  The Borrower shall not, and shall not permit any
Subsidiary of Borrower to, without the prior written consent of the
Administrative Agent, amend or modify any of their respective articles of
incorporation, limited liability company agreements, partnership agreements,
by-laws, or other formation documents, if such amendment or modification would
have a Material Adverse Effect.

6.11.

Dividends

.  Borrower shall not declare or pay dividends on its Capital Stock or make
distributions with respect thereto to (including dividends paid and
distributions actually made with respect to gains on property sales, but
excluding any Dividend Reinvestment Proceeds) if (i) any Default or (after
notice thereof to Borrower) Unmatured Default then exists hereunder or (ii)
beginning with Borrower’s fiscal quarter ending March 31, 2011 and at all times
thereafter, such dividends and distributions paid on account of the then-current
fiscal quarter and the three immediately preceding fiscal quarters, in the
aggregate for such period, would exceed 95% of Funds From Operations for such
period.  Notwithstanding the foregoing, the Borrower shall be permitted at all
times to distribute whatever amount of dividends is necessary to maintain its
tax status as a real estate investment trust.  

6.12.

Merger; Sale of Assets

.  The Borrower will not, nor will it permit any of its Subsidiaries to, without
prior notice to the Administrative Agent and without providing a certification
of compliance with the Loan Documents enter into any merger (other than mergers
in which such entity is the survivor and mergers of Subsidiaries (but not the
Borrower) as part of transactions that are Permitted Acquisitions





- 46 -













provided that following such merger the target entity becomes a Wholly-Owned
Subsidiary of Borrower), consolidation, reorganization or liquidation or
transfer or otherwise dispose of all or a Substantial Portion of their
Properties, except for (a) such transactions that occur between Wholly-Owned
Subsidiaries or between Borrower and a Wholly-Owned Subsidiary and (b) mergers
solely to change the jurisdiction of organization of a Subsidiary Guarantor,
provided that, in any event, approval in advance by the Administrative Agent and
the Required Lenders shall be required for transfer or disposition in any period
of four (4) fiscal quarters of assets with having an aggregate contribution to
Gross Asset Value greater than twenty percent (20%) of Gross Asset Value, or for
any merger in which Borrower would not be the surviving entity or which would
otherwise cause a Default hereunder to exist.

6.13.

Delivery and Release of Subsidiary Guaranties

.  Borrower shall cause each of its existing Material Subsidiaries on the
Agreement Execution Date to execute and deliver to the Administrative Agent the
Subsidiary Guaranty.  Within 10 days after the later of the date Borrower forms
or acquires any Material Subsidiary, but in no event later than the date such
Material Subsidiary first owns a Project, included in the Unencumbered Pool,
Borrower shall cause such Material Subsidiary to execute and deliver to the
Administrative Agent a joinder in the Subsidiary Guaranty, together with
supporting organizational and authority documents and opinions similar to those
provided with respect to the Borrower under Section 4.1 hereof.  If a Subsidiary
that is initially not required to deliver a Subsidiary Guaranty because it does
not qualify as a Material Subsidiary is later not precluded from doing so, then
Borrower shall cause such Subsidiary to deliver a Joinder to Guaranty (in the
form attached as Exhibit A to the form of Subsidiary Guaranty attached hereto as
Exhibit F) and such supporting documents and opinions at that time.   If any
Subsidiary which then is a party to the Subsidiary Guaranty either is planning
to incur new Secured Indebtedness (to the extent permitted hereunder) on any
Qualifying Unencumbered Property that will prohibit the continuation of its
liability under the Subsidiary Guaranty or is planning to selling any Qualifying
Unencumbered Property, then, at Borrower’s written request, such Qualifying
Unencumbered Property may be eliminated from the Unencumbered Pool and such
Subsidiary may be released from its obligations under the Subsidiary Guaranty by
the Administrative Agent upon the date of such incurrence or sale so long as any
required principal payments under Section 2.8 are received by the Administrative
Agent as a condition to the effectiveness of such elimination and release.

6.14.

Sale and Leaseback

.  The Borrower will not, nor will it permit any of its Subsidiaries to, sell or
transfer a Substantial Portion of its Property in order to concurrently or
subsequently lease such Property as lessee.

6.15.

Acquisitions and Investments

.  The Borrower will not, nor will it permit any Subsidiary to, make or suffer
to exist any Investments (including without limitation, loans and advances to,
and other Investments in, Subsidiaries), or commitments therefor, or become or
remain a partner in any partnership or joint venture, or to make any Acquisition
of any Person, except:

(a)

Cash Equivalents and Marketable Securities;

(b)

Investments in existing Subsidiaries, Investments in Subsidiaries formed for the
purpose of developing or acquiring Properties, Investments in joint ventures and
partnerships engaged solely in the business of purchasing, developing, owning,
operating, leasing and managing retail properties, and Investments in existence
on the date hereof and described in Schedule 1 hereto;

(c)

transactions permitted pursuant to Section 6.12; and

(d)

transactions permitted pursuant to Section 6.23; and





- 47 -













(e)

Acquisitions of Persons whose primary operations consist of the ownership,
development, operation and management of retail properties;

provided that, after giving effect to such Acquisitions and Investments,
Borrower continues to comply with all its covenants herein.  Acquisitions
permitted pursuant to this Section 6.15 shall be deemed to be “Permitted
Acquisitions”.

6.16.

Liens

.  The Borrower will not, nor will it permit any of its Subsidiaries to, create,
incur, or suffer to exist any Lien in, of or on the Property of the Borrower or
any of its Subsidiaries, except:

(a)

Liens for taxes, assessments or governmental charges or levies on its Property
if the same shall not at the time be delinquent or thereafter can be paid
without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves shall have been set aside on its
books;

(b)

Liens imposed by law, such as carriers’, warehousemen’s and mechanics’ liens and
other similar liens arising in the ordinary course of business which secure
payment of obligations not more than 60 days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside on its books;

(c)

Liens arising out of pledges or deposits under workers’ compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation;

(d)

Easements, restrictions and such other encumbrances or charges against real
property as are of a nature generally existing with respect to properties of a
similar character and which do not in any material way affect the marketability
of the same or interfere with the use thereof in the business of the Borrower or
its Subsidiaries;

(e)

Liens on Projects existing on the date hereof which secure Indebtedness as
described in Schedule 2 hereto; and

(f)

Liens other than Liens described in subsections (a) through (d) above arising in
connection with any Indebtedness permitted hereunder to the extent such Liens
will not result in a Default in any of Borrower’s covenants herein.

Liens permitted pursuant to this Section 6.16 shall be deemed to be “Permitted
Liens”.

6.17.

Affiliates

.  The Borrower will not, nor will it permit any of its Subsidiaries to, enter
into any transaction (including, without limitation, the purchase or sale of any
Property or service) with, or make any payment or transfer to, any Affiliate
except in the ordinary course of business and pursuant to the reasonable
requirements of the Borrower’s or such Subsidiary’s business and upon fair and
reasonable terms no less favorable to the Borrower or such Subsidiary than the
Borrower or such Subsidiary would obtain in a comparable arms-length
transaction.

6.18.

Swap Contracts

.  The Borrower will not enter into or remain liable upon, nor will it permit
any Subsidiary to enter into or remain liable upon, any Swap Contract, except to
the extent required to protect the Borrower and its Subsidiaries against
increases in interest payable by them under variable interest Indebtedness.

6.19.

Variable Interest Indebtedness

.  The Borrower and its Subsidiaries shall not at any time permit the
outstanding principal balance of Indebtedness which bears interest at an
interest rate that is not fixed through the maturity date of such Indebtedness
to exceed twenty percent (20%) of Gross Asset





- 48 -













Value, unless all of such Indebtedness in excess of such amount is subject to a
Swap Contract approved by the Administrative Agent that effectively converts the
interest rate on such excess to a fixed rate.

6.20.

Consolidated Tangible Net Worth

.  The Borrower shall maintain a Consolidated Tangible Net Worth of not less
than $175,000,000 plus seventy-five percent (75%) of the sum of (a) all equity
contributions or sales of treasury stock received by the Borrower after the
Agreement Execution Date plus (b) the value at issuance or grant of any Equity
Interests in the Borrower or any other member of the Consolidated Group issued
or granted in exchange for the contribution of Projects or interests therein to
the Borrower or any other member of the Consolidated Group or any Investment
Affiliates after the Agreement Execution Date.

6.21.

Indebtedness and Cash Flow Covenants

.  The Borrower on a consolidated basis with its Subsidiaries shall not permit,
at any time:

(a)

Consolidated Total Indebtedness to be more than 0.60 times Gross Asset Value;

(b)

any Guarantee Obligations of any member of the Consolidated Group which
guarantee Secured Indebtedness, or any Secured Indebtedness of any member of the
Consolidated Group which is also Recourse Indebtedness, to exist which exceed,
in the aggregate, (i) $50,000,000, at all times that Gross Asset Value is less
than $500,000,000 or (ii) 10% of Gross Asset Value at all times when Gross Asset
Value is $500,000,000 or more;

(c)

any Unsecured Indebtedness of the Consolidated Group for borrowed money to exist
other than the Obligations under this Agreement;

(d)

Adjusted Annual EBITDA to be less than 1.50 times Fixed Charges;

(e)

the Unencumbered Leverage Ratio to be greater than fifty-five percent (55%); or

(f)

the Unencumbered DSCR to be less than 1.50.

6.22.

Environmental Matters

.  Borrower and its Subsidiaries shall:

(a)

Comply with, and use all reasonable efforts to ensure compliance by all tenants
and subtenants, if any, with, all applicable Environmental Laws and obtain and
comply with and maintain, and use all reasonable efforts to ensure that all
tenants and subtenants obtain and comply with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, except to the extent that failure to do so could
not be reasonably expected to have a Material Adverse Effect; provided that in
no event shall the Borrower or its Subsidiaries be required to modify the terms
of leases, or renewals thereof, with existing tenants (i) at Projects owned by
the Borrower or its Subsidiaries as of the date hereof, or (ii) at Projects
hereafter acquired by the Borrower or its Subsidiaries as of the date of such
acquisition, to add provisions to such effect.

(b)

Conduct and complete all investigations, studies, sampling and testing, and all
remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws, except to the
extent that (i) the same are being contested in good faith by appropriate
proceedings and the pendency of such proceedings could not be reasonably
expected to have a Material Adverse Effect, or (ii) the Borrower has determined
in good faith that contesting the same is not in the best interests of the
Borrower and its Subsidiaries and the failure to contest the same could not be
reasonably expected to have a Material Adverse Effect.





- 49 -













(c)

Defend, indemnify and hold harmless Administrative Agent and each Lender, and
their respective officers and directors, from and against any claims, demands,
penalties, fines, liabilities, settlements, damages, costs and expenses of
whatever kind or nature known or unknown, contingent or otherwise, arising out
of, or in any way relating to the violation of, noncompliance with or liability
under any Environmental Laws applicable to the operations of the Borrower, its
Subsidiaries or the Projects, or any orders, requirements or demands of
Governmental Authorities related thereto, including, without limitation,
attorney’s and consultant’s fees, investigation and laboratory fees, response
costs, court costs and litigation expenses, except to the extent that any of the
foregoing arise out of the gross negligence or willful misconduct of the party
seeking indemnification therefor.  This indemnity shall continue in full force
and effect regardless of the termination of this Agreement.

(d)

Prior to the acquisition of a new Project after the Agreement Execution Date,
perform or cause to be performed an environmental investigation which
investigation shall include preparation of a “Phase I” report and, if
appropriate, a “Phase II” report, in each case prepared by a recognized
environmental engineer in accordance with customary standards which discloses
that the such Project is not in violation of the representations and covenants
set forth in this Agreement, unless such violation has been disclosed in writing
to the Administrative Agent and remediation actions satisfactory to the
Administrative Agent are being taken, and at a minimum comply with the
specifications and procedures attached hereto as Exhibit G.  In connection with
any such investigation, Borrower shall cause to be prepared a report of such
investigation, to be made available to any Lenders upon reasonable request, for
informational purposes and to assure compliance with the specifications and
procedures.

6.23.

Permitted Investments

.  

(a)

The Consolidated Group’s Investment in Unimproved Land shall not at any time
exceed five percent (5%) of Gross Asset Value.

(b)

The Consolidated Group’s aggregate Investment in (i) Investment Affiliates and
(ii) any entity which is not a Wholly-Owned Subsidiary (valued at the greater of
the cash investment in that entity by the Consolidated Group or the portion of
Gross Asset Value attributable to such entity or its assets as the case may be)
shall not at any time exceed twenty percent (20%) of Gross Asset Value.

(c)

The Consolidated Group’s Investment in First Mortgage Receivables shall not at
any time exceed ten percent (10%) of Gross Asset Value.

(d)

The Consolidated Group’s Investment in Construction in Progress shall not at any
time exceed ten percent (10%) of Gross Asset Value.

(e)

The Consolidated Group’s Investment in Marketable Securities shall not at any
time exceed ten percent (10%) of Gross Asset Value.

(f)

The Consolidated Group’s Investment in Qualifying CMBS Assets shall not at any
time exceed ten percent (10%) of Gross Asset Value.

(g)

The Consolidated Group’s aggregate Investment in the above items (a)-(f) in the
aggregate shall not at any time exceed thirty percent (30%) of Gross Asset
Value. In each case (other than item (b) above) the Consolidated Group’s
Investment shall include the Consolidated Group Pro Rata Share of any Investment
Affiliate’s Investment in the specified asset type.

6.24.

Prohibited Encumbrances

.  The Borrower agrees that neither the Borrower nor any other member of the
Consolidated Group shall (i) create a Lien against any Project other than a
single first-priority mortgage or deed of trust, (ii) create a Lien on any
Capital Stock or other ownership interests in any member of the Consolidated
Group or any Investment Affiliate or (iii) enter into or be subject to any





- 50 -













agreement governing any Indebtedness which constitutes a Negative Pledge (other
than restrictions on further subordinate Liens on Projects already encumbered by
a first-priority mortgage or deed of trust).  

6.25.

Further Assurances

.  Borrower shall, at Borrower’s cost and expense and upon request of the
Administration Agent, execute and deliver or cause to be executed and delivered,
to the Administration Agent such further instruments, documents and
certificates, and do and cause to be done such further acts that may be
reasonably necessary or advisable in the reasonable opinion of the
Administration Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents.

6.26.

Distribution of Income to the Borrower

.  Borrower shall cause all of its Subsidiaries to promptly distribute to
Borrower (but not less frequently than once each fiscal quarter of Borrower
unless otherwise approved by the Administrative Agent), whether in the form of
dividends, distributions or otherwise, all profits, proceeds or other income
relating to or arising from such Subsidiaries’ use, operation, financing,
refinancing, sale or other disposition of their respective assets and properties
after (a) the payment by each such Subsidiary of its debt service and operating
expenses for such quarter and (b) the establishment of reasonable reserves for
the payment of operating expenses not paid on at least a quarterly basis and
capital improvements to be made to such Subsidiary’s assets and properties
approved by such Subsidiary in the ordinary course of business consistent with
its past practices, (c) funding of reserves required by the terms of any deed of
trust, mortgage or similar lien encumbering property of the Subsidiary; (d)
payment or establishment of reserves for payment to minority equity interest
holders of amounts required to be paid in respect of such equity interest.

6.27.

More Restrictive Agreements

.  Should Borrower, while this Agreement is in effect or any Note remains unpaid
or any Facility Letter of Credit remains outstanding, enter into, refinance or
modify any agreements pertaining to any existing or future Indebtedness or
issuance of Capital Stock which agreements or documents include covenants
(whether affirmative or negative), warranties, representations, or defaults or
events of default (or any other provision which may have the practical effect of
any of the foregoing, including, without limitation, any “put” or mandatory
prepayment of such debt) other than those set forth herein or in any of the
other Loan Documents, Borrower shall promptly so notify the Administrative Agent
and, if requested by the Administrative Agent or the Required Lenders, Borrower,
the Administrative Agent and the Required Lenders shall promptly amend this
Agreement and the other Loan Documents to incorporate some or all of such
provisions as determined by the Required Lenders in their sole discretion;
provided, however, that any such amendment shall provide that, upon cancellation
or termination of the loan agreement, credit agreement, or other instrument
pertaining to such other Indebtedness or issuance of Capital Stock (other than
by reason of an event of default thereunder), so long as no Default or Unmatured
Default is in existence, such amendment also shall terminate and the provisions
of this Agreement affected by such amendment shall revert to the terms thereof
as in effect prior to giving effect to such amendment.

6.28.

Subordination of Advisor Fees

.  Any fees payable to the Advisor will be payable no more frequently than
quarterly, shall be subordinated to payment of all Obligations then due and
payable to the Agent or the Lenders as provided in the Subordination Agreement
attached as Exhibit K and shall not be paid unless the Borrower is in compliance
with all of its obligations under the Loan Documents at the time of such payment
and no Unmatured Default or Default then exists hereunder.  The Lenders agree
that the Subordination Agreement shall be released and terminated by the
Administrative Agent when and if the Advisor has been merged into the Borrower.





- 51 -













ARTICLE VII

DEFAULTS

The occurrence of any one or more of the following events shall constitute a
Default:

7.1.

Nonpayment of any principal payment on any Note when due.

7.2.

Nonpayment of interest upon any Note or of any Unused Fee or of any other
payment obligations under any of the Loan Documents within five (5) Business
Days after the same becomes due.

7.3.

The breach of any of the terms or provisions of Article VI (other than a breach
of subsections (e) and (f) of Section 6.2 which shall become an Event of Default
if such breach is not cured by a principal payment made within the cure period
provided for in Section 2.8).

7.4.

Any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Subsidiaries to the Lenders or the Administrative Agent
under or in connection with this Agreement, any Loan, or any material
certificate or information delivered in connection with this Agreement or any
other Loan Document shall be materially false on the date as of which made.

7.5.

The breach by the Borrower (other than a breach which constitutes a Default
under Section 7.1, 7.2, 7.3 or 7.4) of any of the terms or provisions of this
Agreement which is not remedied within thirty (30) days after written notice
from the Administrative Agent or any Lender.

7.6.

Failure of the Borrower or any of its Subsidiaries to pay when due any Recourse
Indebtedness, regardless of amount, or any other Consolidated Outstanding
Indebtedness in excess of $10,000,000 in the aggregate (collectively, “Material
Indebtedness”); or the default by the Borrower or any of its Subsidiaries in the
performance of any term, provision or condition contained in any agreement, or
any other event shall occur or condition exist, which causes or permits any such
Material Indebtedness to be due and payable or required to be prepaid (other
than by a regularly scheduled payment) prior to the stated maturity thereof
(provided that the failure to pay any such Material Indebtedness shall not
constitute a Default so long as the Borrower or its Subsidiaries is diligently
contesting the payment of the same by appropriate legal proceedings and the
Borrower or its Subsidiaries have set aside, in a manner reasonably satisfactory
to Administrative Agent, a sufficient reserve to repay such Indebtedness plus
all accrued interest thereon calculated at the default rate thereunder and costs
of enforcement in the event of an adverse outcome, or, under any Swap Contract,
the occurrence of an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which the
Borrower or any Subsidiary is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which the Borrower or any Subsidiary is an Affected Party (as so defined)
and, in either event, the Swap Termination Value owed by the Borrower or such
Subsidiary as a result thereof is greater than $10,000,000.

7.7.

The Borrower, or any Subsidiary shall (i) have an order for relief entered with
respect to it under the Federal bankruptcy laws as now or hereafter in effect,
(ii) make an assignment for the benefit of creditors, (iii) apply for, seek,
consent to, or acquiesce in, the appointment of a receiver, custodian, trustee,
examiner, liquidator or similar official for it or any Substantial Portion of
its Property, (iv) institute any proceeding seeking an order for relief under
the Federal bankruptcy laws as now or hereafter in effect or seeking to
adjudicate it as a bankrupt or insolvent, or seeking dissolution, winding up,
liquidation, reorganization, arrangement, adjustment or composition of it or its
debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (v) take any
corporate action to authorize or effect any of the foregoing actions set forth
in this Section 7.7, (vi) fail to contest in





- 52 -













good faith any appointment or proceeding described in Section 7.8 or (vii) admit
in writing its inability to pay its debts generally as they become due.

7.8.

A receiver, trustee, examiner, liquidator or similar official shall be appointed
for the Borrower or any Subsidiary or for any Substantial Portion of the
Property of the Borrower or such Subsidiary, or a proceeding described in
Section 7.7(iv) shall be instituted against the Borrower or any such Subsidiary
and such appointment continues undischarged or such proceeding continues
undismissed or unstayed for a period of ninety (90) consecutive days.

7.9.

The Borrower or any of its Subsidiaries shall fail within sixty (60) days to
pay, bond or otherwise discharge any judgments, warrants, writs of attachment,
execution or similar process or orders for the payment of money in an amount
which, when added to all other judgments, warrants, writs, executions, processes
or orders outstanding against Borrower or any Subsidiary would exceed
$10,000,000 in any instance or the amount of $25,000,000 in the aggregate during
any calendar year, which have not been stayed on appeal or otherwise
appropriately contested in good faith; provided, however, that if a bond has
been issued in favor of the claimant or other Person obtaining such judgment,
warrant, writ, execution, order or process, the issuer of such bond shall
execute a waiver or subordination agreement in form and substance satisfactory
to the Administrative Agent pursuant to which the issuer of such bond
subordinates its right of reimbursement, contribution or subrogation to the
Obligations and waives or subordinates any Lien it may have on the assets of
Borrower or its Subsidiaries.

7.10.

The Borrower or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred withdrawal
liability to such Multiemployer Plan in an amount which, when aggregated with
all other amounts required to be paid to Multiemployer Plans by the Borrower or
any other member of the Controlled Group as withdrawal liability (determined as
of the date of such notification), exceeds $1,000,000 or requires payments
exceeding $500,000 per annum.

7.11.

The Borrower or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
in reorganization or is being terminated, within the meaning of Title IV of
ERISA, if as a result of such reorganization or termination the aggregate annual
contributions of the Borrower and the other members of the Controlled Group
(taken as a whole) to all Multiemployer Plans which are then in reorganization
or being terminated have been or will be increased over the amounts contributed
to such Multiemployer Plans for the respective plan years of each such
Multiemployer Plan immediately preceding the plan year in which the
reorganization or termination occurs by an amount exceeding $500,000.

7.12.

Failure to remediate within the time period permitted by law or governmental
order, after all administrative hearings and appeals have been concluded (or
within a reasonable time in light of the nature of the problem if no specific
time period is so established), environmental problems at Properties owned by
the Borrower or any of its Subsidiaries or Investment Affiliates whose aggregate
book value exceeds $25,000,000 .

7.13.

The occurrence of any “Default” as defined in any Loan Document or the breach of
any of the terms or provisions of any Loan Document, which default or breach
continues beyond any period of grace therein provided.

7.14.

The attempted revocation, challenge, disavowment, or termination by the Borrower
or Guarantors of any of the Loan Documents.

7.15.

Any Change of Control shall occur.

7.16.

Any Change in Management shall occur.





- 53 -













7.17.

A federal tax lien shall be filed against Borrower or any of its Subsidiaries
under Section 6323 of the Code or a lien of the PBGC shall be filed against
Borrower or any of its Subsidiaries under Section 4068 of ERISA and in either
case such lien shall remain undischarged (or otherwise unsatisfied) for a period
of twenty-five (25) days after the date of filing.

ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

8.1.

Acceleration

.  If any Default described in Section 7.7 or 7.8 occurs with respect to the
Borrower, the obligations of the Lenders to make Loans and to issue Facility
Letters of Credit hereunder shall automatically terminate and the Facility
Obligations shall immediately become due and payable without any election or
action on the part of the Administrative Agent or any Lender.  If any other
Default occurs, so long as a Default exists Lenders shall have no obligation to
make any Loans and the Required Lenders, at any time prior to the date that such
Default has been fully cured, may permanently terminate the obligations of the
Lenders to make Loans hereunder and declare the Facility Obligations to be due
and payable, or both, whereupon if the Required Lenders elected to accelerate
(i) the Facility Obligations shall become immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which the Borrower
hereby expressly waives and (ii) if any automatic or optional acceleration has
occurred, the Administrative Agent, as directed by the Required Lenders (or if
no such direction is given within 30 days after a request for direction, as the
Administrative Agent deems in the best interests of the Lenders, in its sole
discretion), shall use its good faith efforts to collect, including without
limitation, by filing and diligently pursuing judicial action, all amounts owed
by the Borrower and any Subsidiary Guarantor under the Loan Documents.

In addition to the foregoing, following the occurrence of a Default and so long
as any Facility Letter of Credit has not been fully drawn and has not been
cancelled or expired by its terms, upon demand by the Required Lenders the
Borrower shall deposit in the Letter of Credit Collateral Account cash in an
amount equal to the aggregate undrawn face amount of all outstanding Facility
Letters of Credit and all fees and other amounts due or which may become due
with respect thereto.  The Borrower shall have no control over funds in the
Letter of Credit Collateral Account and shall not be entitled to receive any
interest thereon.  Such funds shall be promptly applied by the Administrative
Agent to reimburse the Issuing Bank for drafts drawn from time to time under the
Facility Letters of Credit and associated issuance costs and fees.  Such funds,
if any, remaining in the Letter of Credit Collateral Account following the
payment of all Facility Obligations in full shall, unless the Administrative
Agent is otherwise directed by a court of competent jurisdiction, be promptly
paid over to the Borrower.

If, within 10 days after acceleration of the maturity of the Facility
Obligations or termination of the obligations of the Lenders to make Loans
hereunder as a result of any Default (other than any Default as described in
Section 7.7 or 7.8 with respect to the Borrower) and before any judgment or
decree for the payment of the Facility Obligations due shall have been obtained
or entered, all of the Lenders (in their sole discretion) shall so direct, the
Administrative Agent shall, by notice to the Borrower, rescind and annul such
acceleration and/or termination.

8.2.

Amendments

.  Subject to the provisions of this Article VIII the Required Lenders (or the
Administrative Agent with the consent in writing of the Required Lenders) and
the Borrower may enter into agreements supplemental hereto for the purpose of
adding or modifying any provisions to the Loan Documents or changing in any
manner the rights of the Lenders or the Borrower hereunder or waiving any
Default hereunder; provided, however, that no such supplemental agreement or
waiver shall, without the consent of all Lenders:





- 54 -













(a)

Extend the Facility Termination Date (except as and to the extent provided in
Section 2.3), forgive all or any portion of the principal amount of any Loan or
accrued interest thereon or of the Facility Letter of Credit Obligations or of
the Unused Fee, reduce the Applicable Margins or the underlying interest rate
options or extend the time of payment of any such principal, interest or fees.

(b)

Release any Subsidiary Guarantor from the Subsidiary Guaranty, except as and to
the extent provided in Section 6.13.

(c)

Reduce the percentage specified in the definition of Required Lenders.

(d)

Increase the Aggregate Commitment beyond $25,000,000, except as and to the
extent provided in Section 2.4.

(e)

Permit the Borrower to assign its rights under this Agreement.

(f)

Amend Sections 2.1, 2.15, 8.1, 8.2, or 11.2.

No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent.   

8.3.

Preservation of Rights

.  No delay or omission of the Lenders or the Administrative Agent to exercise
any right under the Loan Documents shall impair such right or be construed to be
a waiver of any Default or an acquiescence therein, and the making of a Loan
notwithstanding the existence of a Default or the inability of the Borrower to
satisfy the conditions precedent to such Loan shall not constitute any waiver or
acquiescence.  Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by the Lenders required pursuant to Section 8.2, and then only to the
extent in such writing specifically set forth.  All remedies contained in the
Loan Documents or by law afforded shall be cumulative and all shall be available
to the Administrative Agent and the Lenders until the Obligations have been paid
in full.

8.4.

Insolvency of Borrower

.  In the event of the insolvency of the Borrower, the Lenders shall have no
obligation to make further disbursements of the Facility, and the outstanding
principal balance of the Facility, including accrued and unpaid interest
thereon, shall be immediately due and payable.

8.5.

Application of Funds

.  After the acceleration of the Facility Obligations as provided for in Section
8.1 (or after the Facility Obligations have automatically become immediately due
and payable and Borrower has been required to make a deposit in the Letter of
Credit Collateral Account as set forth in Section 8.1), any amounts received on
account of the Obligations shall be applied by the Administrative Agent in the
following order:

(a)

to payment of that portion of the Obligations constituting fees, indemnities,
expenses and other amounts (including attorney costs and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

(b)

to payment of that portion of the Obligations constituting fees, indemnities and
other amounts (other than principal and interest) payable to the Lenders
(including fees, charges and disbursements of counsel to the respective Lenders
and the Issuing Bank and amounts payable under Article III), ratably among them
in proportion to the amounts described in this clause (b) payable to them;





- 55 -













(c)

to payment of that portion of the Obligations constituting accrued and unpaid
interest on the Loans, Facility Letter of Credit Obligations and other
Obligations, ratably among the Lenders and the Issuing Bank in proportion to the
respective amounts described in this clause (c) payable to them;

(d)

to payment of that portion of the Obligations constituting unpaid principal of
the Loans and Facility Letter of Credit Obligations and to deposit in the Letter
of Credit Collateral Account the undrawn amounts of Letters of Credit, ratably
among the Lenders, and the Issuing Bank in proportion to the respective amounts
described in this clause (d) held by them;

(e)

to payment of that portion of the Obligations constituting Related Swap
Obligations ratably among the Lenders and Affiliates of Lenders holding such
Related Swap Obligations in proportion to the respective amounts described in
this clause (e) held by them; and

(f)

the balance, if any, after all of the Obligations have been indefeasibly paid in
full, to the Borrower or as otherwise required by Law.

ARTICLE IX

GENERAL PROVISIONS

9.1.

Survival of Representations

.  All representations and warranties of the Borrower contained in this
Agreement shall survive delivery of the Notes and the making of the Loans herein
contemplated.

9.2.

Governmental Regulation

.  Anything contained in this Agreement to the contrary notwithstanding, no
Lender shall be obligated to extend credit to the Borrower in violation of any
limitation or prohibition provided by any applicable statute or regulation.

9.3.

Taxes

.  Any taxes (excluding taxes on the overall net income of any Lender) or other
similar assessments or charges made by any governmental or revenue authority in
respect of the Loan Documents shall be paid by the Borrower, together with
interest and penalties, if any.

9.4.

Headings

.  Section headings in the Loan Documents are for convenience of reference only,
and shall not govern the interpretation of any of the provisions of the Loan
Documents.

9.5.

Entire Agreement

.  The Loan Documents embody the entire agreement and understanding among the
Borrower, the Administrative Agent and the Lenders and supersede all prior
commitments, agreements and understandings among the Borrower, the
Administrative Agent and the Lenders relating to the subject matter thereof.

9.6.

Several Obligations; Benefits of this Agreement

.  The respective obligations of the Lenders hereunder are several and not joint
and no Lender shall be the partner or agent of any other (except to the extent
to which the Administrative Agent is authorized to act as such).  The failure of
any Lender to perform any of its obligations hereunder shall not relieve any
other Lender from any of its obligations hereunder.  This Agreement shall not be
construed so as to confer any right or benefit upon any Person other than the
parties to this Agreement and their respective successors and assigns.

9.7.

Expenses; Indemnification

.  The Borrower shall reimburse the Administrative Agent for any costs, internal
charges and out-of-pocket expenses (including, without limitation, all
reasonable fees for consultants and fees and reasonable expenses for attorneys
for the Administrative Agent, which attorneys may be employees of the
Administrative Agent) paid or incurred by the Administrative Agent in connection
with the amendment, modification, and enforcement of the Loan Documents.  The
Borrower





- 56 -













also agrees to reimburse the Administrative Agent and the Lenders for any
reasonable costs, internal charges and out-of-pocket expenses (including,
without limitation, all fees and reasonable expenses for attorneys for the
Administrative Agent and the Lenders, which attorneys may be employees of the
Administrative Agent or the Lenders) paid or incurred by the Administrative
Agent or any Lender in connection with the collection and enforcement of the
Loan Documents (including, without limitation, any workout).  The Borrower
further agrees to indemnify the Administrative Agent, each Lender and their
Affiliates, and their directors and officers against all losses, claims,
damages, penalties, judgments, liabilities and expenses (including, without
limitation, all fees and reasonable expenses for attorneys of the indemnified
parties, all expenses of litigation or preparation therefor whether or not the
Administrative Agent, or any Lender is a party thereto) which any of them may
pay or incur arising out of or relating to this Agreement, the other Loan
Documents, the Projects, the transactions contemplated hereby or the direct or
indirect application or proposed application of the proceeds of any Loan
hereunder or the acts of the Administrative Agent or any Lender entering into
this Agreement, establishing the facility in favor of Borrower evidenced hereby,
possessing information regarding Borrower pursuant hereto, or allegedly having
any direct or indirect influence over Borrower as material creditors or
exercising any rights or remedies under the Loan Documents, except to the extent
that any of the foregoing (i) arise out of the bad faith, gross negligence or
willful misconduct of the party seeking indemnification therefor, or (ii) arise
from the indemnitee’s violation of its own internal policies or from a violation
of laws, rules, or regulations applicable to their operations.  The obligations
of the Borrower under this Section shall survive the termination of this
Agreement.

9.8.

Numbers of Documents

.  All statements, notices, closing documents, and requests hereunder shall be
furnished to the Administrative Agent with sufficient counterparts so that the
Administrative Agent may furnish one to each of the Lenders.

9.9.

Accounting

.  Except as provided to the contrary herein, all accounting terms used herein
shall be interpreted and all accounting determinations hereunder shall be made
in accordance with GAAP.

9.10.

Severability of Provisions

.  Any provision in any Loan Document that is held to be inoperative,
unenforceable, or invalid in any jurisdiction shall, as to that jurisdiction, be
inoperative, unenforceable, or invalid without affecting the remaining
provisions in that jurisdiction or the operation, enforceability, or validity of
that provision in any other jurisdiction, and to this end the provisions of all
Loan Documents are declared to be severable.

9.11.

Nonliability of Lenders

.  The relationship between the Borrower, on the one hand, and the Lenders and
the Administrative Agent, on the other, shall be solely that of borrower and
lender.  Neither the Administrative Agent nor any Lender shall have any
fiduciary responsibilities to the Borrower.  Neither the Administrative Agent
nor any Lender undertakes any responsibility to the Borrower to review or inform
the Borrower of any matter in connection with any phase of the Borrower’s
business or operations.

9.12.

CHOICE OF LAW

.  THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY EXPRESS CHOICE OF
LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (AND NOT
THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS, BUT GIVING EFFECT TO FEDERAL
LAWS APPLICABLE TO NATIONAL BANKS.

9.13.

CONSENT TO JURISDICTION

.  THE BORROWER HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF
ANY UNITED STATES FEDERAL OR ILLINOIS STATE COURT SITTING IN CHICAGO IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND THE
BORROWER HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR





- 57 -













PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE
AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF
ANY OTHER JURISDICTION.  ANY JUDICIAL PROCEEDING BY THE BORROWER AGAINST THE
ADMINISTRATIVE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT
OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING
OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN
A COURT IN CHICAGO, ILLINOIS.

9.14.

WAIVER OF JURY TRIAL

.  THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER HEREBY WAIVE TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED
THEREUNDER.

ARTICLE X

THE ADMINISTRATIVE AGENT

10.1.

Appointment

.  KeyBank National Association, is hereby appointed Administrative Agent
hereunder and under each other Loan Document, and each of the Lenders
irrevocably authorizes the Administrative Agent to act as the agent of such
Lender.  The Administrative Agent agrees to act as such upon the express
conditions contained in this Article X.  Notwithstanding the use of the defined
term “Administrative Agent,” it is expressly understood and agreed that the
Administrative Agent shall not have any fiduciary responsibilities to any Lender
by reason of this Agreement or any other Loan Document and that the
Administrative Agent is merely acting as the contractual representative of the
Lenders with only those duties as are expressly set forth in this Agreement and
the other Loan Documents.  In its capacity as the Lenders’ contractual
representative, the Administrative Agent (i) does not hereby assume any
fiduciary duties to any of the Lenders, (ii) is a “representative” of the
Lenders within the meaning of the term “secured party” as defined in the
Illinois Uniform Commercial Code and (iii) is acting as an independent
contractor, the rights and duties of which are limited to those expressly set
forth in this Agreement and the other Loan Documents.  Each of the Lenders
hereby agrees to assert no claim against the Administrative Agent on any agency
theory or any other theory of liability for breach of fiduciary duty, all of
which claims each Lender hereby waives.

10.2.

Powers

.  The Administrative Agent shall have and may exercise such powers under the
Loan Documents as are specifically delegated to the Administrative Agent by the
terms of each thereof, together with such powers as are reasonably incidental
thereto.  The Administrative Agent shall have no implied duties to the Lenders,
or any obligation to the Lenders to take any action thereunder except any action
specifically provided by the Loan Documents to be taken by the Administrative
Agent.  

10.3.

General Immunity

.  Neither the Administrative Agent nor any of its directors, officers, agents
or employees shall be liable to the Borrower, the Lenders or any Lender for (i)
any action taken or omitted to be taken by it or them hereunder or under any
other Loan Document or in connection herewith or therewith except for its or
their own gross negligence or willful misconduct; or (ii) any determination by
the Administrative Agent that compliance with any law or any governmental or
quasi-governmental rule, regulation, order, policy, guideline or directive
(whether or not having the force of law) requires the Advances and Commitments
hereunder to be classified as being part of a “highly leveraged transaction”.  





- 58 -













10.4.

No Responsibility for Loans, Recitals, etc

.  Neither the Administrative Agent nor any of its directors, officers, agents
or employees shall be responsible for or have any duty to ascertain, inquire
into, or verify (i) any statement, warranty or representation made in connection
with any Loan Document or any borrowing hereunder; (ii) the performance or
observance of any of the covenants or agreements of any obligor under any Loan
Document, including, without limitation, any agreement by an obligor to furnish
information directly to each Lender; (iii) the satisfaction of any condition
specified in Article IV, except receipt of items required to be delivered to the
Administrative Agent; (iv) the validity, effectiveness or genuineness of any
Loan Document or any other instrument or writing furnished in connection
therewith; (v) the value, sufficiency, creation, perfection, or priority of any
interest in any collateral security; or (vi) the financial condition of the
Borrower or any Subsidiary Guarantor.  Except as otherwise specifically provided
herein, the Administrative Agent shall have no duty to disclose to the Lenders
information that is not required to be furnished by the Borrower to the
Administrative Agent at such time, but is voluntarily furnished by the Borrower
to the Administrative Agent (either in its capacity as Administrative Agent or
in its individual capacity).  

10.5.

Action on Instructions of Lenders

.  The Agent shall in all cases be fully protected in acting, or in refraining
from acting, hereunder and under any other Loan Document in accordance with
written instructions signed by the Required Lenders, and such instructions and
any action taken or failure to act pursuant thereto shall be binding on all of
the Lenders.  The Lenders hereby acknowledge that the Administrative Agent shall
be under no duty to take any discretionary action permitted to be taken by it
pursuant to the provisions of this Agreement or any other Loan Document unless
it shall be requested in writing to do so by the Required Lenders.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document unless it shall first be
indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.

10.6.

Employment of Agents and Counsel

.  The Administrative Agent may execute any of its duties as Administrative
Agent hereunder and under any other Loan Document by or through employees,
agents, and attorneys-in-fact and shall not be answerable to the Lenders, except
as to money or securities received by it or its authorized agents, for the
default or misconduct of any such agents or attorneys-in-fact selected by it
with reasonable care.  The Administrative Agent shall be entitled to advice of
counsel concerning all matters pertaining to the agency hereby created and its
duties hereunder and under any other Loan Document.

10.7.

Reliance on Documents; Counsel

.  The Administrative Agent shall be entitled to rely upon any Note, notice,
consent, certificate, affidavit, letter, telegram, statement, paper or document
believed by it to be genuine and correct and to have been signed or sent by the
proper person or persons, and, in respect to legal matters, upon the opinion of
counsel selected by the Administrative Agent, which counsel may be employees of
the Administrative Agent.

10.8.

Administrative Agent’s Reimbursement and Indemnification

.  The Lenders agree to reimburse and indemnify the Administrative Agent ratably
in proportion to their respective Commitments (i) for any amounts not reimbursed
by the Borrower for which the Administrative Agent is entitled to reimbursement
by the Borrower under the Loan Documents, (ii) for any other expenses incurred
by the Administrative Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents, if not paid by Borrower and (iii) for any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of the Loan Documents or any other document delivered in
connection therewith or the transactions contemplated thereby (including without
limitation, for any such amounts incurred by or asserted against the
Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or between two or more of the





- 59 -













Lenders), or the enforcement of any of the terms thereof or of any such other
documents, provided that no Lender shall be liable for any of the foregoing to
the extent they arise from the gross negligence or willful misconduct or a
breach of the Administrative Agent’s express obligations and undertakings to the
Lenders which is not cured after written notice and within the period described
in Section 10.3, The obligations of the Lenders and the Administrative Agent
under this Section 10.8 shall survive payment of the Obligations and termination
of this Agreement.

10.9.

Rights as a Lender

.  In the event the Administrative Agent is a Lender, the Administrative Agent
shall have the same rights and powers hereunder and under any other Loan
Document as any Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, at any time when
the Administrative Agent is a Lender, unless the context otherwise indicates,
include the Administrative Agent in its individual capacity.  The Administrative
Agent may accept deposits from, lend money to, and generally engage in any kind
of trust, debt, equity or other transaction, in addition to those contemplated
by this Agreement or any other Loan Document, with the Borrower or any of its
Subsidiaries in which the Borrower or such Subsidiary is not restricted hereby
from engaging with any other Person.  The Administrative Agent, in its
individual capacity, is not obligated to remain a Lender.

10.10.

Lender Credit Decision

.  Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on the financial
statements prepared by the Borrower and such other documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement and the other Loan Documents.  Each Lender also acknowledges
that it will, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement and the other Loan Documents.

10.11.

Successor Administrative Agent

.  Except as otherwise provided below, KeyBank National Association shall at all
times serve as the Administrative Agent during the term of this Facility.  The
Administrative Agent may resign at any time by giving written notice thereof to
the Lenders and the Borrower, such resignation to be effective upon the
appointment of a successor Administrative Agent or, if no successor
Administrative Agent has been appointed, forty-five days after the retiring
Administrative Agent gives notice of its intention to resign.  The
Administrative Agent may be removed at any time with cause by written notice
received by the Administrative Agent from all Lenders holding 66 2/3% of that
portion of the Aggregate Commitment not held by the Administrative Agent, such
removal to be effective on the date specified by the other Lenders.  Upon any
such resignation or removal, the Required Lenders shall have the right to
appoint, on behalf of the Borrower and the Lenders, a successor Administrative
Agent.  If no successor Administrative Agent shall have been so appointed by the
Required Lenders within thirty days after the resigning Administrative Agent’s
giving notice of its intention to resign, then the resigning Administrative
Agent may appoint, on behalf of the Borrower and the Lenders, a successor
Administrative Agent.  Notwithstanding the previous sentence, the Administrative
Agent may at any time without the consent of the Borrower or any Lender, appoint
any of its Affiliates which is a commercial bank as a successor Administrative
Agent hereunder.  If the Administrative Agent has resigned or been removed and
no successor Administrative Agent has been appointed, the Lenders may perform
all the duties of the Administrative Agent hereunder and the Borrower shall make
all payments in respect of the Obligations to the applicable Lender and for all
other purposes shall deal directly with the Lenders.  No successor
Administrative Agent shall be deemed to be appointed hereunder until such
successor Administrative Agent has accepted the appointment.  Any such successor
Administrative Agent shall be a commercial bank having capital and retained
earnings of at least $500,000,000.  Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the resigning or removed
Administrative Agent.  Upon the effectiveness of the resignation





- 60 -













or removal of the Administrative Agent, the resigning or removed Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the Loan Documents.  After the effectiveness of the resignation or removal of an
Administrative Agent, the provisions of this Article X shall continue in effect
for the benefit of such Administrative Agent in respect of any actions taken or
omitted to be taken by it while it was acting as the Administrative Agent
hereunder and under the other Loan Documents.  

10.12.

Notice of Defaults

.  If a Lender becomes aware of a Default or Unmatured Default, such Lender
shall notify the Administrative Agent of such fact provided that the failure to
give such notice shall not create liability on the part of a Lender.  Upon
receipt of such notice that a Default or Unmatured Default has occurred, the
Administrative Agent shall notify each of the Lenders of such fact.

10.13.

Requests for Approval

.  If the Administrative Agent requests in writing the consent or approval of a
Lender, such Lender shall respond and either approve or disapprove definitively
in writing to the Administrative Agent within ten (10) Business Days (or sooner
if such notice specifies a shorter period for responses based on Administrative
Agent’s good faith determination that circumstances exist warranting its request
for an earlier response) after such written request from the Administrative
Agent.  Any failure by a Lender to so approve or disapprove in writing within
such period shall be deemed to be an approval by such Lender.  Notwithstanding
anything to the contrary contained herein, the failure of a Lender to respond
with such a written approval or disapproval within such time period shall not
result in such Lender becoming a Defaulting Lender.  

10.14.

Defaulting Lenders

.  At such time as a Lender becomes a Defaulting Lender, such Defaulting
Lender’s right to vote on matters which are subject to the consent or approval
of the Required Lenders, each affected Lender or all Lenders shall be
immediately suspended until such time as the Lender is no longer a Defaulting
Lender, except that the amount of the Commitment of the Defaulting Lender may
not be changed without its consent.  If a Defaulting Lender has failed to fund
its pro rata share of any Advance and until such time as such Defaulting Lender
subsequently funds its pro rata share of such Advance, all Obligations owing to
such Defaulting Lender hereunder shall be subordinated in right of payment, as
provided in the following sentence, to the prior payment in full of all
principal of, interest on and fees relating to the Loans funded by the other
Lenders in connection with any such Advance in which the Defaulting Lender has
not funded its pro rata share (such principal, interest and fees being referred
to as “Senior Loans” for the purposes of this section).  All amounts paid by the
Borrower or the Guarantor and otherwise due to be applied to the Obligations
owing to such Defaulting Lender pursuant to the terms hereof shall be
distributed by the Administrative Agent to the other Lenders in accordance with
their respective pro rata shares (recalculated for the purposes hereof to
exclude the Defaulting Lender) until all Senior Loans have been paid in full.
 After the Senior Loans have been paid in full equitable adjustments will be
made in connection with future payments by the Borrower to the extent a portion
of the Senior Loans had been repaid with amounts that otherwise would have been
distributed to a Defaulting Lender but for the operation of this Section 10.14.
 This provision governs only the relationship among the Administrative Agent,
each Defaulting Lender and the other Lenders; nothing hereunder shall limit the
obligation of the Borrower to repay all Loans in accordance with the terms of
this Agreement.  The provisions of this section shall apply and be effective
regardless of whether a Default occurs and is continuing, and notwithstanding
(i) any other provision of this Agreement to the contrary, (ii) any instruction
of the Borrower as to its desired application of payments or (iii) the
suspension of such Defaulting Lender’s right to vote on matters which are
subject to the consent or approval of the Required Lenders or all Lenders.





- 61 -













ARTICLE XI

SETOFF; RATABLE PAYMENTS

11.1.

Setoff

.  In addition to, and without limitation of, any rights of the Lenders under
applicable law, if the Borrower becomes insolvent, however evidenced, or any
Default occurs, any and all deposits (including all account balances, whether
provisional or final and whether or not collected or available) and any other
Indebtedness at any time held or owing by any Lender or any of its Affiliates to
or for the credit or account of the Borrower may be offset and applied toward
the payment of the Obligations owing to such Lender, at any time prior to the
date that such Default has been fully cured, whether or not the Obligations, or
any part hereof, shall then be due. Notwithstanding the foregoing, to avoid the
effect of any “single action” rule or any other adverse effect upon the rights
and remedies available to the Lenders against Borrower, prior to exercising any
such setoff right against Borrower each Lender agrees to advise the
Administrative Agent of such intended action and obtain the prior written
consent of the Required Lenders to such intended action.

11.2.

Ratable Payments

.  If any Lender, whether by setoff or otherwise, has payment made to it upon
its Loans (other than payments received pursuant to Sections 3.1, 3.2, 3.4 or
3.5) in a greater proportion than that received by any other Lender, such Lender
agrees, promptly upon demand, to purchase a portion of the Loans held by the
other Lenders so that after such purchase each Lender will hold its ratable
proportion of Loans.  If any Lender, whether in connection with setoff or
amounts which might be subject to setoff or otherwise, receives collateral or
other protection for its Obligations or such amounts which may be subject to
setoff, such Lender agrees, promptly upon demand, to take such action necessary
such that all Lenders share in the benefits of such collateral ratably in
proportion to their Loans.  In case any such payment is disturbed by legal
process, or otherwise, appropriate further adjustments shall be made.

ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

12.1.

Successors and Assigns

.  The terms and provisions of the Loan Documents shall be binding upon and
inure to the benefit of the Borrower and the Lenders and their respective
successors and assigns, except that (i) the Borrower shall not have the right to
assign its rights or obligations under the Loan Documents and (ii) any
assignment by any Lender must be made in compliance with Section 12.3.  The
parties to this Agreement acknowledge that clause (ii) of this Section 12.1
relates only to absolute assignments and does not prohibit assignments creating
security interests, including, without limitation, (x) any pledge or assignment
by any Lender of all or any portion of its rights under this Agreement and any
Note to a Federal Reserve Bank or (y) in the case of a Lender which is a fund,
any pledge or assignment of all or any portion of its rights under this
Agreement and any Note to its trustee in support of its obligations to its
trustee; provided, however, that no such pledge or assignment creating a
security interest shall release the transferor Lender from its obligations
hereunder unless and until the parties thereto have complied with the provisions
of Section 12.3.  The Administrative Agent may treat the Person which made any
Loan or which holds any Note as the owner thereof for all purposes hereof unless
and until such Person complies with Section 12.3; provided, however, that the
Administrative Agent may in its discretion (but shall not be required to) follow
instructions from the Person which made any Loan or which holds any Note to
direct payments relating to such Loan or Note to another Person.  Any assignee
of the rights to any Loan or any Note agrees by acceptance of such assignment to
be bound by all the terms and provisions of the Loan Documents.  Any request,
authority or consent of any Person, who at the time of making such request or
giving such authority or consent is the owner of the rights to any Loan (whether
or not a Note has been issued in evidence thereof), shall be conclusive and
binding on any subsequent holder or assignee of the rights to such Loan.





- 62 -













12.2.

Participations

.

(a)

Permitted Participants; Effect.  Any Lender may, in the ordinary course of its
business and in accordance with applicable law, at any time sell to one or more
banks, financial institutions, pension funds, or any other funds or entities
(“Participants”) participating interests in any Loan owing to such Lender, any
Note held by such Lender, any Commitment of such Lender or any other interest of
such Lender under the Loan Documents, provided that the Borrower shall not be
obligated to incur any cost or expense in connection with such sale.  In the
event of any such sale by a Lender of participating interests to a Participant,
such Lender’s obligations under the Loan Documents shall remain unchanged, such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, such Lender shall remain the holder of any such
Note for all purposes under the Loan Documents, all amounts payable by the
Borrower under this Agreement shall be determined as if such Lender had not sold
such participating interests, and the Borrower and the Administrative Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under the Loan Documents.

(b)

Voting Rights.  Each Lender shall retain the sole right to approve, without the
consent of any Participant, any amendment, modification or waiver of any
provision of the Loan Documents other than any amendment, modification or waiver
with respect to any Loan or Commitment in which such Participant has an interest
which would require consent of all the Lenders pursuant to the terms of Section
8.2 or of any other Loan Document.  

(c)

Benefit of Setoff.  The Borrower agrees that each Participant which has
previously advised the Borrower in writing of its purchase of a participation in
a Lender’s interest in its Loans shall be deemed to have the right of setoff
provided in Section 11.1 in respect of its participating interest in amounts
owing under the Loan Documents to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under the Loan
Documents, including without limitation the obligation to advise, and to obtain
the prior written consent of, the Required Lenders with respect to any exercise
of such right of setoff.  Each Lender shall retain the right of setoff provided
in Section 11.1 with respect to the amount of participating interests sold to
each Participant, provided that such Lender and Participant may not each setoff
amounts against the same portion of the Obligations, so as to collect the same
amount from the Borrower twice.  The Lenders agree to share with each
Participant, and each Participant, by exercising the right of setoff provided in
Section 11.1, agrees to share with each Lender, any amount received pursuant to
the exercise of its right of setoff, such amounts to be shared in accordance
with Section 11.2 as if each Participant were a Lender.

12.3.

Assignments

.

(a)

Permitted Assignments.  Any Lender may, in the ordinary course of its business
and in accordance with applicable law, at any time assign to any Eligible
Assignee all or any portion (not less than $5,000,000 and a multiple of
$1,000,000 for each assignee) of its rights and obligations under the Loan
Documents.  Such assignment shall be substantially in the form of Exhibit D
hereto or in such other form as may be agreed to by the parties thereto.  The
consent of the Borrower (provided no Default or Unmatured Default then exists)
and the consent of the Administrative Agent shall each be required prior to an
assignment becoming effective with respect to an Eligible Assignee which is not
a Lender or an Affiliate thereof.  Such consent shall not be unreasonably
withheld and shall be given or withheld within ten (10) Business Days after the
Borrower and the Administrative Agent’s receipt of a Lender’s written request
for such consent.

(b)

Effect; Effective Date.  Upon (i) delivery to the Administrative Agent of a
notice of assignment, substantially in the form attached as Exhibit “I” to
Exhibit D hereto (a “Notice of Assignment”), together with any consents required
by Section 12.3(a), and (ii) payment of a $3,500 fee by





- 63 -













the assignor or assignee to the Administrative Agent for processing such
assignment, such assignment shall become effective on the effective date
specified in such Notice of Assignment.  The Notice of Assignment shall contain
a representation by the Eligible Assignee to the effect that none of the
consideration used to make the purchase of the Commitment and Loans under the
applicable assignment agreement are “plan assets” as defined under ERISA and
that the rights and interests of the Eligible Assignee in and under the Loan
Documents will not be “plan assets” under ERISA.  On and after the effective
date of such assignment, such Eligible Assignee shall for all purposes be a
Lender party to this Agreement and any other Loan Document executed by the
Lenders and shall have all the rights and obligations of a Lender under the Loan
Documents, to the same extent as if it were an original party hereto, and no
further consent or action by the Borrower, the Lenders or the Administrative
Agent shall be required to release the transferor Lender, and the transferor
Lender shall automatically be released on the effective date of such assignment,
with respect to the percentage of the Aggregate Commitment and Loans assigned to
such Eligible Assignee.  Upon the consummation of any assignment to a Eligible
Assignee pursuant to this Section 12.3(b), the transferor Lender, the
Administrative Agent and the Borrower shall make appropriate arrangements so
that replacement Notes are issued to such transferor Lender and new Notes or, as
appropriate, replacement Notes, are issued to such Eligible Assignee, in each
case in principal amounts reflecting their Commitment, as adjusted pursuant to
such assignment.

12.4.

Dissemination of Information

.  The Borrower authorizes each Lender to disclose to any Participant or
Eligible Assignee or any other Person acquiring an interest in the Loan
Documents by operation of law (each a “Transferee”) and any prospective
Transferee any and all information in such Lender’s possession concerning the
creditworthiness of the Borrower and its Subsidiaries.

12.5.

Tax Treatment

.  If any interest in any Loan Document is transferred to any Transferee which
is organized under the laws of any jurisdiction other than the United States or
any State thereof, the transferor Lender shall cause such Transferee,
concurrently with the effectiveness of such transfer, to comply with the
provisions of Section 3.5.

ARTICLE XIII

NOTICES

13.1.

Giving Notice

.  Except as otherwise permitted by Section 2.16 with respect to borrowing
notices, all notices and other communications provided to any party hereto under
this Agreement or any other Loan Document shall be in writing and delivered by
messenger or a recognized national overnight delivery service or by facsimile
and addressed or delivered to such party at its address set forth below its
signature hereto or at such other address as may be designated by such party in
a notice to the other parties.  Any notice, if delivered by messenger or a
recognized national overnight delivery service, shall be deemed given when
received; any notice, if transmitted by facsimile, shall be deemed given when
transmitted.

13.2.

Change of Address

.  The Borrower, the Administrative Agent and any Lender may each change the
address for service of notice upon it by a notice in writing to the other
parties hereto.





- 64 -













ARTICLE XIV

COUNTERPARTS

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart.  This Agreement shall be
effective when it has been executed by the Borrower and the Lenders and each
party has notified the Administrative Agent by telephone or facsimile or email,
that it has taken such action.

(Remainder of page intentionally left blank.)








- 65 -













IN WITNESS WHEREOF, the Borrower, the Administrative Agent and the Lenders have
executed this Agreement as of the date first above written.

INLAND DIVERSIFIED REAL ESTATE TRUST, INC., a Maryland corporation

By: /s/ Barry L. Lazarus

Name:  Barry L. Lazarus
Title:  President/COO

2901 Butterfield Road
Oak Brook, Illinois
Phone:  630-218-8000 x4929
Facsimile:  630-218-4957
Attention:  Barry L. Lazarus
Email:  blazarus@inlandgroup.com








S-1













KEYBANK NATIONAL ASSOCIATION,

COMMITMENT:

Individually and as Administrative Agent
$25,000,000




By: /s/ Nathan Weyer

Nathan L. Weyer
Vice President




1200 Abernathy Rd NE, Suite 1550

Atlanta, GA 30328

Phone:  216-689-4660

Facsimile:  216-689-3566

Attention:  Kevin Murray

Kevin_P_Murray@KeyBank.com




With a copy to:  

KeyBank National Association

4900 Tiedeman Road

Brooklyn, Ohio  44144

Phone:  216-828-7512

Facsimile:  216-828-7523

Attention:  Vicki Heineck





S-2













EXHIBIT A

AMENDMENT REGARDING INCREASE

This Amendment to Credit Agreement (the “Agreement”) is made as of
___________________, ______, by and among Inland Diversified Real Estate Trust,
Inc. (the “Borrower”), KeyBank National Association, as “Administrative Agent,”
and one or more existing or new “Lenders” shown on the signature pages hereof.

R E C I T A L S

A.

Borrower, Administrative Agent and certain other Lenders have entered into that
certain Credit Agreement dated as of November 1, 2010 (as amended, the “Credit
Agreement”).  All capitalized terms used herein and not otherwise defined shall
have the meanings given to them in the Credit Agreement.

B.

Pursuant to the terms of the Credit Agreement, the Lenders initially agreed to
provide Borrower with a revolving credit facility in an aggregate principal
amount of up to $25,000,000.  The Borrower and the Agent on behalf of the
Lenders now desire to amend the Credit Agreement in order to, among other things
(i) increase the Aggregate Commitment to $___________; and (ii) admit [name of
new banks] as “Lenders” under the Credit Agreement.

NOW, THEREFORE, in consideration of the foregoing Recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

AGREEMENTS

1.

The foregoing Recitals to this Amendment hereby are incorporated into and made
part of this Amendment.

2.

From and after _________, ____ (the “Effective Date”) (i) [name of new banks]
shall be considered as “Lenders” under the Credit Agreement and the Loan
Documents, and (ii) [name of existing Lenders] shall each be deemed to have
increased its Commitment to the amount shown next to their respective signatures
on the signature pages of this Amendment, each having a Commitment in the amount
shown next to their respective signatures on the signature pages of this
Amendment.  The Borrower shall, on or before the Effective Date, execute and
deliver to each new Lender a Note to evidence the Loans to be made by such
Lender.

3.

From and after the Effective Date, the Aggregate Commitment shall equal
__________ Million Dollars ($___,000,000).

4.

For purposes of Section 13.1 of the Credit Agreement (Giving Notice), the
address(es) and facsimile number(s) for [name of new banks] shall be as
specified below their respective signature(s) on the signature pages of this
Amendment.

5.

The Borrower hereby represents and warrants that, as of the Effective Date,
there is no Default or Unmatured Default, the representations and warranties
contained in Article V of the Credit Agreement are true and correct in all
material respects as of such date and the Borrower has no offsets or claims
against any of the Lenders.

6.

As expressly modified as provided herein, the Credit Agreement shall continue in
full force and effect.





A-1













7.

This Amendment may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Amendment by signing any such counterpart.

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first written above.

INLAND DIVERSIFIED REAL ESTATE  TRUST, INC.

By:

Print Name:

Title:

2901 Butterfield Road, Oak Brook, Illinois

Phone:  630-___-_____

Facsimile:  630-___-____

Attention:  _____________________




KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent

By:

Print Name:

Title:

1200 Abernathy Rd NE, Suite 1550
Atlanta, GA 30328
Phone:  216-689-4660
Facsimile:  216-689-3566
Attention:  Kevin Murray

With a copy to:  

KeyBank National Association
800 Superior, 6th Floor
Cleveland, Ohio  44114
Attention:  Vicki Heineck
Phone:  216-828-7512
Facsimile:  216-828-7523

[NAME OF NEW LENDER]

By:

Print Name:

Title:

[Address of New Lender]




Phone:

Facsimile:

Attention:

Amount of Commitment:

 





A-2













EXHIBIT B

FORM OF NOTE

November 1, 2010

Inland Diversified Real Estate Trust, Inc., a corporation organized under the
laws of the State of Maryland (the “Borrower”), promises to pay to the order of
_________________________ (the “Lender”) the aggregate unpaid principal amount
of all Loans made by the Lender to the Borrower pursuant to Article II of the
Credit Agreement (as the same may be amended or modified, the “Agreement”)
hereinafter referred to, in immediately available funds at the main office of
KeyBank National Association in Cleveland, Ohio, as Administrative Agent,
together with interest on the unpaid principal amount hereof at the rates and on
the dates set forth in the Agreement.  The Borrower shall pay remaining unpaid
principal of and accrued and unpaid interest on the Loans in full on the
Facility Termination Date or such earlier date as may be required under the
Agreement.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Credit Agreement, dated as of November 1, 2010 among the
Borrower, KeyBank National Association, individually and as Administrative
Agent, and the other Lenders named therein, to which Agreement, as it may be
amended from time to time, reference is hereby made for a statement of the terms
and conditions governing this Note, including the terms and conditions under
which this Note may be prepaid or its maturity date accelerated.  Capitalized
terms used herein and not otherwise defined herein are used with the meanings
attributed to them in the Agreement.

If there is a Default under the Agreement or any other Loan Document and Agent
exercises the remedies provided under the Agreement and/or any of the Loan
Documents for the Lenders, then in addition to all amounts recoverable by the
Agent and the Lenders under such documents, Agent and the Lenders shall be
entitled to receive reasonable attorneys fees and expenses incurred by Agent and
the Lenders in connection with the exercise of such remedies.

Borrower and all endorsers severally waive presentment, protest and demand,
notice of protest, demand and of dishonor and nonpayment of this Note, and any
and all lack of diligence or delays in collection or enforcement of this Note,
and expressly agree that this Note, or any payment hereunder, may be extended
from time to time, and expressly consent to the release of any party liable for
the obligation secured by this Note, the release of any of the security for this
Note, the acceptance of any other security therefor, or any other indulgence or
forbearance whatsoever, all without notice to any party and without affecting
the liability of the Borrower and any endorsers hereof.

This Note shall be governed and construed under the internal laws of the State
of Illinois.





B-1













BORROWER AND LENDER, BY ITS ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER
THIS NOTE OR ANY OTHER LOAN DOCUMENT OR RELATING THERETO OR ARISING FROM THE
LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS NOTE AND AGREE THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A JUDGE AND NOT BEFORE A JURY.

INLAND DIVERSIFIED REAL ESTATE TRUST, INC., a Maryland corporation

By:

Print Name:  Barry L. Lazarus
Title:  President/COO

 





B-2

Signature Page of Note made by Inland Diversified Real Estate Trust, Inc. to
_______________, as Lender.













SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
NOTE OF INLAND DIVERSIFIED REAL ESTATE TRUST, INC.,
DATED NOVEMBER 1, 2010

Date

Principal
Amount of Loan

Maturity of
Interest Period

Maturity Principal Amount Paid

Unpaid Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 








B-3













EXHIBIT C

COMPLIANCE CERTIFICATE

KeyBank National Association, as Administrative Agent
127 Public Square
Cleveland, Ohio  44114

Re:

Credit Agreement dated as of November 1, 2010 (as amended, modified,
supplemented, restated, or renewed, from time to time, the “Agreement”) between
INLAND DIVERSIFIED REAL ESTATE TRUST, INC. (the “Borrower”), and KEYBANK
NATIONAL ASSOCIATION, as Administrative Agent for itself and the other lenders
parties thereto from time to time (“Lenders”).

Reference is made to the Agreement.  Capitalized terms used in this Certificate
(including schedules and other attachments hereto, this “Certificate”) without
definition have the meanings specified in the Agreement.

Pursuant to applicable provisions of the Agreement, Borrower hereby certifies to
the Lenders that the information furnished in the attached schedules, including,
without limitation, each of the calculations listed below are true, correct and
complete in all material respects as of the last day of the fiscal periods
subject to the financial statements and associated covenants being delivered to
the Lenders pursuant to the Agreement together with this Certificate (such
statements the “Financial Statements” and the periods covered thereby the
“reporting period”) and for such reporting periods.

The undersigned hereby further certifies to the Lenders that:

1.

Compliance with Financial Covenants.  Schedule A attached hereto sets forth
financial data and computations evidencing the Borrower’s compliance with
certain covenants of the Agreement, all of which data and computations are true,
complete and correct.  

2.

Review of Condition.  The undersigned has reviewed the terms of the Agreement,
including, but not limited to, the representations and warranties of the
Borrower set forth in the Agreement and the covenants of the Borrower set forth
in the Agreement, and has made, or caused to be made under his or her
supervision, a review in reasonable detail of the transactions and condition of
the Borrower through the reporting periods.

3.

Representations and Warranties.  To the undersigned’s actual knowledge, the
representations and warranties of the Borrower contained in the Loan Documents,
including those contained in the Agreement, are true and accurate in all
material respects as of the date hereof and were true and accurate in all
material respects at all times during the reporting period except as expressly
noted on Schedule B hereto.

4.

Covenants.  To the undersigned’s actual knowledge, during the reporting period,
the Borrower observed and performed all of the respective covenants and other
agreements under the Agreement and the Loan Documents, and satisfied each of the
conditions contained therein to be observed, performed or satisfied by the
Borrower, except as expressly noted on Schedule B hereto.

5.

No Event of Default.  To the undersigned’s actual knowledge, no Event of Default
exists as of the date hereof or existed at any time during the reporting period,
except as expressly noted on Schedule B hereto.





C-1













IN WITNESS WHEREOF, this Certificate is executed by the undersigned this ___ day
of _________, 20__.

INLAND DIVERSIFIED REAL ESTATE TRUST, INC.

By:

Name:  Barry L. Lazarus

Title:  President/COO

 





C-2













EXHIBIT D

ASSIGNMENT AGREEMENT

This Assignment Agreement (this “Assignment Agreement”) between
__________________ (the “Assignor”) and _______________ (the “Assignee”) is
dated as of _____________, _____.  The parties hereto agree as follows:

1.

PRELIMINARY STATEMENT.  The Assignor is a party to a Credit Agreement (which, as
it may be amended, modified, renewed or extended from time to time is herein
called the “Credit Agreement”) described in Item 1 of Schedule 1 attached hereto
(“Schedule 1”).  Capitalized terms used herein and not otherwise defined herein
shall have the meanings attributed to them in the Credit Agreement.

2.

ASSIGNMENT AND ASSUMPTION.  The Assignor hereby sells and assigns to the
Assignee, and the Assignee hereby purchases and assumes from the Assignor, an
interest in and to the Assignor’s rights and obligations under the Credit
Agreement such that after giving effect to such assignment the Assignee shall
have purchased pursuant to this Assignment Agreement the percentage interest
specified in Item 3 of Schedule 1 of all outstanding rights and obligations
under the Credit Agreement and the other Loan Documents.  The aggregate
Commitment (or Loans, if the applicable Commitment has been terminated)
purchased by the Assignee hereunder is set forth in Item 4 of Schedule 1.

3.

EFFECTIVE DATE.  The effective date of this Assignment Agreement (the “Effective
Date”) shall be the later of the date specified in Item 5 of Schedule 1 or two
(2) Business Days (or such shorter period agreed to by the Agent) after a Notice
of Assignment substantially in the form of Exhibit “I” attached hereto has been
delivered to the Administrative Agent.  Such Notice of Assignment must include
the consent of the Agent required by Section 12.3(a) of the Credit Agreement.
 In no event will the Effective Date occur if the payments required to be made
by the Assignee to the Assignor on the Effective Date under Sections 4 and 5
hereof are not made on the proposed Effective Date.  The Assignor will notify
the Assignee of the proposed Effective Date no later than the Business Day prior
to the proposed Effective Date.  As of the Effective Date, (i) the Assignee
shall have the rights and obligations of a Lender under the Loan Documents with
respect to the rights and obligations assigned to the Assignee hereunder and
(ii) the Assignor shall relinquish its rights and be released from its
corresponding obligations under the Loan Documents with respect to the rights
and obligations assigned to the Assignee hereunder.

4.

PAYMENTS OBLIGATIONS.  On and after the Effective Date, the Assignee shall be
entitled to receive from the Agent all payments of principal, interest and fees
with respect to the interest assigned hereby.  The Assignee shall advance funds
directly to the Agent with respect to all Loans and reimbursement payments made
on or after the Effective Date with respect to the interest assigned hereby.
 [In consideration for the sale and assignment of Loans hereunder, (i) the
Assignee shall pay the Assignor, on the Effective Date, an amount equal to the
principal amount of the portion of all Base Rate Loans assigned to the Assignee
hereunder and (ii) with respect to each LIBOR Rate Loan made by the Assignor and
assigned to the Assignee hereunder which is outstanding on the Effective Date,
(a) on the last day of the Interest Period therefor or (b) on such earlier date
agreed to by the Assignor and the Assignee or (c) on the date on which any such
LIBOR Rate Loan either becomes due (by acceleration or otherwise) or is prepaid
(the date as described in the foregoing clauses (a), (b) or (c) being
hereinafter referred to as the “LIBOR Rate Due Date”), the Assignee shall pay
the Assignor an amount equal to the principal amount of the portion of such
LIBOR Rate Loan assigned to the Assignee which is outstanding on the LIBOR Rate
Due Date.  If the Assignor and the Assignee agree that the applicable LIBOR Rate
Due Date for such LIBOR Rate Loan shall be the Effective Date, they shall agree,
solely for purposes of dividing





D-1













interest paid by the Borrower on such LIBOR Rate Loan, to an alternate interest
rate applicable to the portion of such Loan assigned hereunder for the period
from the Effective Date to the end of the related Interest Period (the “Agreed
Interest Rate”) and any interest received by the Assignee in excess of the
Agreed Interest Rate, with respect to such LIBOR Rate Loan for such period,
shall be remitted to the Assignor.  [In the event interest for any period from
the Effective Date to but not including the LIBOR Rate Due Date is not paid when
due by the Borrower with respect to any LIBOR Rate Loan sold by the Assignor to
the Assignee hereunder, the Assignee shall pay to the Assignor interest for such
period on the portion of such LIBOR Rate Loan sold by the Assignor to the
Assignee hereunder at the applicable rate provided by the Credit Agreement.]  In
the event a prepayment of any LIBOR Rate Loan which is existing on the Effective
Date and assigned by the Assignor to the Assignee hereunder occurs after the
Effective Date but before the applicable LIBOR Rate Due Date, the Assignee shall
remit to the Assignor any excess of the funding indemnification amount paid by
the Borrower under Section 3.4 of the Credit Agreement an account of such
prepayment with respect to the portion of such LIBOR Rate Loan assigned to the
Assignee hereunder over the amount which would have been paid if such prepayment
amount were calculated based on the Agreed Interest Rate and only covered the
portion of the Interest Period after the Effective Date.  The Assignee will
promptly remit to the Assignor (i) the portion of any principal payments
assigned hereunder and received from the Agent with respect to any LIBOR Rate
Loan prior to its LIBOR Rate Due Date and (ii) any amounts of interest on Loans
and fees received from the Agent which relate to the portion of the Loans
assigned to the Assignee hereunder for periods prior to the Effective Date, in
the case of Base Rate Loans or fees, or the LIBOR Rate Due Date, in the case of
LIBOR Rate Loans, and not previously paid by the Assignee to the Assignor.]*  In
the event that either party hereto receives any payment to which the other party
hereto is entitled under this Assignment Agreement, then the party receiving
such amount shall promptly remit it to the other party hereto.

*Each Assignor may insert its standard payment provisions in lieu of the payment
terms included in this Exhibit.

5.

FEES PAYABLE BY THE ASSIGNEE.  The Assignee shall pay to the Assignor a fee on
each day on which a payment of interest or facility fees is made under the
Credit Agreement with respect to the amounts assigned to the Assignee hereunder
(other than a payment of interest or facility fees attributable to the period
prior to the Effective Date or, in the case of LIBOR Rate Loans, the Payment
Date, which the Assignee is obligated to deliver to the Assignor pursuant to
Section 4 hereof).  The amount of such fee shall be the difference between (i)
the interest or fee, as applicable, paid with respect to the amounts assigned to
the Assignee hereunder and (ii) the interest or fee, as applicable, which would
have been paid with respect to the amounts assigned to the Assignee hereunder if
each interest rate was calculated at the rate of ___% rather than the actual
percentage used to calculate the interest rate paid by the Borrower or if the
Unused Fee was calculated at the rate of ___% rather than the actual percentage
used to calculate the Unused Fee paid by the Borrower, as applicable.  In
addition, the Assignee agrees to pay ___% of the fee required to be paid to the
Agent in connection with this Assignment Agreement.

6.

REPRESENTATIONS OF THE ASSIGNOR; LIMITATIONS ON THE ASSIGNOR’S LIABILITY.  The
Assignor represents and warrants that it is the legal and beneficial owner of
the interest being assigned by it hereunder, that such interest is free and
clear of any adverse claim created by the Assignor and that it has all necessary
right and authority to enter into this Assignment.  It is understood and agreed
that the assignment and assumption hereunder are made without recourse to the
Assignor and that the Assignor makes no other representation or warranty of any
kind to the Assignee.  Neither the Assignor nor any of its officers, directors,
employees, agents or attorneys shall be responsible for (i) the due execution,
legality, validity, enforceability, genuineness, sufficiency or collectability
of any Loan Document, including without limitation, documents granting the
Assignor and the other Lenders a security interest in assets of the Borrower or
any guarantor, (ii) any representation, warranty or statement made in or in
connection with any of the Loan Documents, (iii) the financial condition or
creditworthiness of the Borrower or any guarantor, (iv) the performance of or
compliance with any of the terms or





D-2













provisions of any of the Loan Documents, (v) inspecting any of the Property,
books or records of the Borrower, (vi) the validity, enforceability, perfection,
priority, condition, value or sufficiency of any collateral securing or
purporting to secure the Loans or (vii) any mistake, error of judgment, or
action taken or omitted to be taken in connection with the Loans or the Loan
Documents.

7.

REPRESENTATIONS OF THE ASSIGNEE.  The Assignee (i) confirms that it has received
a copy of the Credit Agreement, together with copies of the financial statements
requested by the Assignee and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment Agreement, (ii) agrees that it will, independently and without
reliance upon the Administrative Agent, the Assignor or any other Lender and
based on such documents and information at it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, (iii) appoints and authorizes the Agent to take such
action as agent on its behalf and to exercise such powers under the Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto, (iv) agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of the Loan Documents are required to be performed by it as a Lender,
(v) agrees that its payment instructions and notice instructions are as set
forth in the attachment to Schedule 1, (vi) confirms that none of the funds,
monies, assets or other consideration being used to make the purchase and
assumption hereunder are “plan assets” as defined under ERISA and that its
rights, benefits and interests in and under the Loan Documents will not be “plan
assets” under ERISA, [and (vii) attaches the forms prescribed by the Internal
Revenue Service of the United States certifying that the Assignee is entitled to
receive payments under the Loan Documents without deduction or withholding of
any United States federal income taxes].**

**to be inserted if the Assignee is not incorporated under the laws of the
United States, or a state thereof.

8.

INDEMNITY.  The Assignee agrees to indemnify and hold the Assignor harmless
against any and all losses, costs and expenses (including, without limitation,
reasonable attorneys’ fees) and liabilities incurred by the Assignor in
connection with or arising in any manner from the Assignee’s non-performance of
the obligations assumed under this Assignment Agreement.

9.

SUBSEQUENT ASSIGNMENTS.  After the Effective Date, the Assignee shall have the
right pursuant to Section 12.3(a) of the Credit Agreement to assign the rights
which are assigned to the Assignee hereunder to any entity or person, provided
that (i) any such subsequent assignment does not violate any of the terms and
conditions of the Loan Documents or any law, rule, regulation, order, writ,
judgment, injunction or decree and that any consent required under the terms of
the Loan Documents has been obtained and (ii) unless the prior written consent
of the Assignor is obtained, the Assignee is not thereby released from its
obligations to the Assignor hereunder, if any remain unsatisfied, including,
without limitation, its obligations under Sections 4, 5 and 8 hereof.

10.

REDUCTIONS OF AGGREGATE COMMITMENT.  If any reduction in the Aggregate
Commitment occurs between the date of this Assignment Agreement and the
Effective Date, the percentage interest specified in Item 3 of Schedule 1 shall
remain the same, but the dollar amount purchased shall be recalculated based on
the reduced Aggregate Commitment.

11.

ENTIRE AGREEMENT.  This Assignment Agreement and the attached Notice of
Assignment embody the entire agreement and understanding between the parties
hereto and supersede all prior agreements and understandings between the parties
hereto relating to the subject matter hereof.

12.

GOVERNING LAW.  This Assignment Agreement shall be governed by the internal law,
and not the law of conflicts, of the State of Illinois.





D-3













13.

NOTICES.  Notices shall be given under this Assignment Agreement in the manner
set forth in the Credit Agreement.  For the purpose hereof, the addresses of the
parties hereto (until notice of a change is delivered) shall be the address set
forth in the attachment to Schedule 1.

IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
by their duly authorized officers as of the date first above written.

[NAME OF ASSIGNOR]

By:

Title:



[NAME OF ASSIGNEE]

By:

Title:










D-4













SCHEDULE 1

 





D-5













Attachment to SCHEDULE 1 to ASSIGNMENT AGREEMENT

Attach Assignor’s Administrative Information Sheet, which must
include notice address for the Assignor and the Assignee

 





D-6













SCHEDULE 1
to Assignment Agreement

1.

Description and Date of Credit Agreement:

 

 

2.

Date of Assignment Agreement:

 

_____________ ____,

 

3.

Amounts (As of Date of Item 2 above):

 

 

 

 

a.

Aggregate Commitment (Loans)* under Credit Agreement

$

 

 

b.

Assignee’s Percentage of the Aggregate Commitment purchased under this
Assignment Agreement**

 

 

%

4.

Amount of Assignor’s (Loan Amount)** Commitment Purchased under this Assignment
Agreement:

$  

 

 

5.

Proposed Effective Date:

 

 




Accepted and Agreed:

[NAME OF ASSIGNOR]

[NAME OF ASSIGNEE]

By:

By:

Title:

Title:

·

If a Commitment has been terminated, insert outstanding Loans in place of
Commitment

·

**

Percentage taken to 10 decimal places





D-7













EXHIBIT “I”
to Assignment Agreement

NOTICE OF ASSIGNMENT

________________, ____

To:

KeyBank National Association
4900 Tiedeman Road
Brooklyn, OH  44144
Attention:  Vicki Heineck

From:

[NAME OF ASSIGNOR] (the “Assignor”)
[NAME OF ASSIGNEE] (the “Assignee”)

1.

We refer to that Credit Agreement (the “Credit Agreement”) described in Item 1
of Schedule 1 attached hereto (“Schedule 1”).  Capitalized terms used herein and
not otherwise defined herein shall have the meanings attributed to them in the
Credit Agreement.

2.

This Notice of Assignment (this “Notice”) is given and delivered to the
Administrative Agent pursuant to Section 12.3(b) of the Credit Agreement.

3.

The Assignor and the Assignee have entered into an Assignment Agreement, dated
as of ________, _____ (the “Assignment”), pursuant to which, among other things,
the Assignor has sold, assigned, delegated and transferred to the Assignee, and
the Assignee has purchased, accepted and assumed from the Assignor the
percentage interest specified in Item 3 of Schedule 1 of all outstandings,
rights and obligations under the Credit Agreement.  The Effective Date of the
Assignment shall be the later of the date specified in Item 5 of Schedule 1 or
two (2) Business Days (or such shorter period as agreed to by the Administrative
Agent) after this Notice of Assignment and any fee required by Section 12.3(b)
of the Credit Agreement have been delivered to the Administrative Agent,
provided that the Effective Date shall not occur if any condition precedent
agreed to by the Assignor and the Assignee has not been satisfied.

4.

The Assignor and the Assignee hereby give to the Administrative Agent notice of
the assignment and delegation referred to herein.  The Assignor will confer with
the Administrative Agent before the date specified in Item 5 of Schedule 1 to
determine if the Assignment Agreement will become effective on such date
pursuant to Section 3 hereof, and will confer with the Administrative Agent to
determine the Effective Date pursuant to Section 3 hereof if it occurs
thereafter.  The Assignor shall notify the Administrative Agent if the
Assignment Agreement does not become effective on any proposed Effective Date as
a result of the failure to satisfy the conditions precedent agreed to by the
Assignor and the Assignee.  At the request of the Administrative Agent, the
Assignor will give the Administrative Agent written confirmation of the
satisfaction of the conditions precedent.

5.

The Assignor or the Assignee shall pay to the Administrative Agent on or before
the Effective Date the processing fee of $3,500 required by Section 12.3(b) of
the Credit Agreement.

6.

If Notes are outstanding on the Effective Date, the Assignor and the Assignee
request and direct that the Administrative Agent prepare and cause the Borrower
to execute and deliver new Notes or, as appropriate, replacements notes, to the
Assignor and the Assignee.  The Assignor and, if applicable, the Assignee each
agree to deliver to the Administrative Agent the original Note received by it
from the Borrower upon its receipt of a new Note in the appropriate amount.





D-8













7.

The Assignee advises the Administrative Agent that notice and payment
instructions are set forth in the attachment to Schedule 1.

8.

The Assignee hereby represents and warrants that none of the funds, monies,
assets or other consideration being used to make the purchase pursuant to the
Assignment are “plan assets” as defined under ERISA and that its rights,
benefits, and interests in and under the Loan Documents will not be “plan
assets” under ERISA.

9.

The Assignee authorizes the Administrative Agent to act as its Administrative
Agent under the Loan Documents in accordance with the terms thereof.  The
Assignee acknowledges that the Administrative Agent has no duty to supply
information with respect to the Borrower or the Loan Documents to the Assignee
until the Assignee becomes a party to the Credit Agreement.*

*May be eliminated if Assignee is a party to the Credit Agreement prior to the
Effective Date.

NAME OF ASSIGNOR

NAME OF ASSIGNEE

By:

By:

Title:

Title:

 





D-9













ACKNOWLEDGED AND, IF REQUIRED BY THE
CREDIT AGREEMENT, CONSENTED TO BY
KEYBANK NATIONAL ASSOCIATION, as Agent

By:


Title:

[Attach photocopy of Schedule 1 to Assignment]

 





D-10













EXHIBIT E

LOAN/CREDIT RELATED MONEY TRANSFER INSTRUCTION

To:

KeyBank National Association
as Administrative Agent (the “Agent”)
under the Credit Agreement Described Below

Re:

Credit Agreement, dated November 1, 2010 (as the same may be amended or
modified, the “Credit Agreement”), among Inland Diversified Real Estate Trust,
Inc., a corporation organized under the laws of the State of Maryland (the
“Borrower”), the Agent, and the Lenders named therein.  Terms used herein and
not otherwise defined shall have the meanings assigned thereto in the Credit
Agreement.

The Agent is specifically authorized and directed to act upon the following
standing money transfer instructions with respect to the proceeds of Advances or
other extensions of credit from time to time until receipt by the Agent of a
specific written revocation of such instructions by the Borrower, provided,
however, that the Agent may otherwise transfer funds as hereafter directed in
writing by the Borrower in accordance with Section 13.1 of the Credit Agreement
or based on any telephonic notice made in accordance with Section 2.16 of the
Credit Agreement.

Facility Identification Number(s)

Customer/Account Name

Transfer Funds To




For Account No.

Reference/Attention To

Authorized Officer
(Customer Representative)

Date




(Please Print)

Signature

Bank Officer Name

Date




(Please Print)

Signature

(Deliver Completed Form to Credit Support Staff For Immediate Processing)





E-1













EXHIBIT F

SUBSIDIARY GUARANTY

This Guaranty is made as of November 1, 2010 by the parties identified in the
signature pages thereto, and any Joinder to Guaranty hereafter delivered
(collectively, the “Subsidiary Guarantors”), to and for the benefit of KeyBank
National Association, individually (“KeyBank”) and as administrative agent
(“Administrative Agent”) for itself and the lenders under the Credit Agreement
(as defined below) and their respective successors and assigns (collectively,
the “Lenders”) and to and for the benefit of the counterparties to those certain
“Related Swap Obligations” (as defined in the Credit Agreement), which may
include Lenders and certain Affiliates of Lenders (collectively, the “Related
Creditors” and, with the Lenders, the “Credit Parties”).

RECITALS

A.

Inland Diversified Real Estate Trust, Inc., a corporation organized under the
laws of the State of Maryland (“Borrower”), and Subsidiary Guarantors have
requested that the Lenders make a revolving credit facility available to
Borrower in an aggregate principal amount of up to $25,000,000, subject to
future increase up to $150,000,000 (the “Facility”).

B.

The Lenders have agreed to make available the Facility to Borrower pursuant to
the terms and conditions set forth in that certain Credit Agreement of even date
herewith among Borrower, the Administrative Agent, and the Lenders named therein
(as amended, modified or restated from time to time, the “Credit Agreement”).
 All capitalized terms used herein and not otherwise defined shall have the
meanings ascribed to such terms in the Credit Agreement.

C.

Borrower has executed and delivered or will execute and deliver to the Lenders
promissory notes in the principal amount of each Lender’s Commitment and
promissory notes in the principal amount, if any, of each Lender’s Loan as
evidence of Borrower’s indebtedness to each such Lender with respect to the
Facility (the promissory notes described above, together with any amendments or
allonges thereto, or restatements, replacements or renewals thereof, and/or new
promissory notes to new Lenders under the Credit Agreement, are collectively
referred to herein as the “Notes”).

D.

Borrower may enter into certain Related Swap Obligations with one or more of the
Lenders or Affiliates of Lenders.

E.

Subsidiary Guarantors are subsidiaries of Borrower.  Subsidiary Guarantors
acknowledge that the extension of credit by the Administrative Agent and the
Lenders to Borrower pursuant to the Credit Agreement and the execution and
delivery of Related Swap Obligations by certain Lenders and Affiliates of
Lenders will benefit Subsidiary Guarantors by making funds available to
Subsidiary Guarantors through Borrower and by enhancing the financial strength
of the consolidated group of which Subsidiary Guarantors and Borrower are
members.  The execution and delivery of this Guaranty by Subsidiary Guarantors
are conditions precedent to the performance by the Lenders of their obligations
under the Credit Agreement and the execution and delivery of any Related Swap
Obligations by such Lenders and Affiliates of Lender.

AGREEMENTS

NOW, THEREFORE, Subsidiary Guarantors, in consideration of the matters described
in the foregoing Recitals, which Recitals are incorporated herein and made a
part hereof, and for other good and valuable consideration, hereby agree as
follows:





F-1













1.

Subsidiary Guarantors absolutely, unconditionally, and irrevocably guaranty to
each of the Lenders and Lenders’ Affiliates:

(a)

the full and prompt payment of the principal of and interest on the Notes when
due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, and the prompt payment of all sums which may now be or may
hereafter become due and owing under the Notes, the Credit Agreement, and the
other Loan Documents;

(b)

prompt payment of all sums which may now be or may hereafter be come due and
owing under the Related Swap Obligations;

(c)

the payment of all Enforcement Costs (as hereinafter defined in Paragraph 7
hereof); and

(d)

the full, complete, and punctual observance, performance, and satisfaction of
all of the obligations, duties, covenants, and agreements of Borrower under the
Credit Agreement and the Loan Documents and under the Related Swap Obligations.

All amounts due, debts, liabilities, and payment obligations described in
subparagraphs (a) and (b) of this Paragraph 1 are referred to herein as the
“Guaranteed Indebtedness.”  All obligations described in subparagraph (d) of
this Paragraph 1 are referred to herein as the “Obligations.”  Subsidiary
Guarantors and the Credit Parties agree that Subsidiary Guarantors’ obligations
hereunder shall not exceed the greater of:  (i) the aggregate amount of all
monies received, directly or indirectly, by Subsidiary Guarantors from Borrower
after the date hereof (whether by loan, capital infusion or other means), or
(ii) the maximum amount of the Guaranteed Indebtedness not subject to avoidance
under Title 11 of the United States Code, as same may be amended from time to
time, or any applicable state law (the “Bankruptcy Code”).  To that end, to the
extent such obligations would otherwise be subject to avoidance under the
Bankruptcy Code if Subsidiary Guarantors are not deemed to have received
valuable consideration, fair value or reasonably equivalent value for its
obligations hereunder, each Subsidiary Guarantor’s obligations hereunder shall
be reduced to that amount which, after giving effect thereto, would not render
such Subsidiary Guarantor insolvent, or leave such Subsidiary Guarantor with an
unreasonably small capital to conduct its business, or cause such Subsidiary
Guarantor to have incurred debts (or intended to have incurred debts) beyond its
ability to pay such debts as they mature, as such terms are determined, and at
the time such obligations are deemed to have been incurred, under the Bankruptcy
Code.  In the event a Subsidiary Guarantor shall make any payment or payments
under this Guaranty each other guarantor of the Guaranteed Indebtedness shall
contribute to such Subsidiary Guarantor an amount equal to such non-paying
Subsidiary Guarantor’s pro rata share (based on their respective maximum
liabilities hereunder and under such other guaranty) of such payment or payments
made by such Subsidiary Guarantor, provided that such contribution right shall
be subordinate and junior in right of payment in full of all the Guaranteed
Indebtedness to Lenders.

2.

In the event of any default by Borrower in making payment of the Guaranteed
Indebtedness, or in performance of the Obligations, as aforesaid, in each case
beyond the expiration of any applicable grace period, Subsidiary Guarantors
agree, on demand by the Administrative Agent or the holder of a Note or Credit
Party under a Related Swap Obligation, to pay all the Guaranteed Indebtedness
and to perform all the Obligations as are then or thereafter become due and
owing or are to be performed under the terms of the Notes, the Credit Agreement,
and the other Loan Documents or under the Related Swap Obligation, as the case
may be.

3.

Subsidiary Guarantors do hereby waive (i) notice of acceptance of this Guaranty
by the Administrative Agent and the Credit Parties and any and all notices and
demands of every kind which may be required to be given by any statute, rule or
law, (ii) any defense, right of set-off or other claim which Subsidiary
Guarantors may have against Borrower or which Subsidiary Guarantors or Borrower





F-2













may have against the Administrative Agent or the Credit Parties or the holder of
a Note, (iii) presentment for payment, demand for payment (other than as
provided for in Paragraph 2 above), notice of nonpayment (other than as provided
for in Paragraph 2 above) or dishonor, protest and notice of protest, diligence
in collection and any and all formalities which otherwise might be legally
required to charge Subsidiary Guarantors with liability, (iv) any failure by the
Administrative Agent and the Credit Parties to inform Subsidiary Guarantors of
any facts the Administrative Agent and the Credit Parties may now or hereafter
know about Borrower, the Facility, Related Swap Obligation, or the transactions
contemplated by the Credit Agreement, it being understood and agreed that the
Administrative Agent and the Lenders and the Credit Parties have no duty so to
inform and that Subsidiary Guarantors are fully responsible for being and
remaining informed by Borrower of all circumstances bearing on the existence or
creation, or the risk of nonpayment of the Guaranteed Indebtedness or the risk
of nonperformance of the Obligations, and (v) any and all right to cause a
marshalling of assets of Borrower or any other action by any court or
governmental body with respect thereto, or to cause the Administrative Agent and
the Credit Party to proceed against any other security given to a Credit Party
in connection with the Guaranteed Indebtedness or the Obligations.  Credit may
be granted or continued from time to time by the Credit Parties to Borrower
without notice to or authorization from Subsidiary Guarantors, regardless of the
financial or other condition of Borrower at the time of any such grant or
continuation.  The Administrative Agent and the Credit Parties shall have no
obligation to disclose or discuss with Subsidiary Guarantors the Credit Parties’
assessment of the financial condition of Borrower.  Subsidiary Guarantors
acknowledge that no representations of any kind whatsoever have been made by the
Administrative Agent and the Credit Parties to Subsidiary Guarantors.  No
modification or waiver of any of the provisions of this Guaranty shall be
binding upon the Administrative Agent and the Credit Parties except as expressly
set forth in a writing duly signed and delivered on behalf of the Administrative
Agent and the Credit Parties.  Subsidiary Guarantors further agree that any
exculpatory language contained in the Credit Agreement, the Notes, and the other
Loan Documents or in the Related Swap Obligations shall in no event apply to
this Guaranty, and will not prevent the Administrative Agent and the Credit
Parties from proceeding against Subsidiary Guarantors to enforce this Guaranty.

4.

Subsidiary Guarantors further agree that Subsidiary Guarantors’ liability as
guarantor shall in no way be impaired by any renewals or extensions which may be
made from time to time, with or without the knowledge or consent of Subsidiary
Guarantors of the time for payment of interest or principal under a Note or by
any forbearance or delay in collecting interest or principal under a Note, or by
any waiver by the Administrative Agent and the Lenders under the Credit
Agreement, or any other Loan Documents, or any waiver by the Related Creditors
under any Related Swap Obligations or by the Administrative Agent or the Credit
Parties’ failure or election not to pursue any other remedies they may have
against Borrower, or by any change or modification in a Note, the Credit
Agreement, or any other Loan Documents or in a Related Swap Obligation, or by
the acceptance by the Administrative Agent or the Credit Parties of any security
or any increase, substitution or change therein, or by the release by the
Administrative Agent and the Credit Parties of any security or any withdrawal
thereof or decrease therein, or by the application of payments received from any
source to the payment of any obligation other than the Guaranteed Indebtedness,
even though a Credit Party might lawfully have elected to apply such payments to
any part or all of the Guaranteed Indebtedness, it being the intent hereof that
Subsidiary Guarantors shall remain liable as principal for payment of the
Guaranteed Indebtedness and performance of the Obligations until all
indebtedness has been paid in full and the other terms, covenants and conditions
of the Credit Agreement, and other Loan Documents and the Related Swap
Obligations and this Guaranty have been performed, notwithstanding any act or
thing which might otherwise operate as a legal or equitable discharge of a
surety.  Subsidiary Guarantors further understand and agree that the
Administrative Agent and the Credit Parties may at any time enter into
agreements with Borrower to amend and modify a Note, the Credit Agreement or any
of the other Loan Documents or any Related Swap Obligation, or any thereof, and
may waive or release any provision or provisions of a Note, the Credit
Agreement, or any other Loan Document or any Related Swap Obligation and, with
reference to such instruments, may make and enter into any such agreement or
agreements as the Administrative





F-3













Agent, the Credit Parties and Borrower may deem proper and desirable, without in
any manner impairing this Guaranty or any of the Administrative Agent’s, and
Credit Parties’ rights hereunder or any of Subsidiary Guarantors’ obligations
hereunder.

5.

This is an absolute, unconditional, complete, present and continuing guaranty of
payment and performance and not of collection.  Each Subsidiary Guarantor agrees
that its obligations hereunder shall be joint and several with any and all other
guarantees given in connection with the Guaranteed Indebtedness or Obligations
from time to time.  Subsidiary Guarantors agree that this Guaranty may be
enforced by the Administrative Agent and the Credit Parties without the
necessity at any time of resorting to or exhausting any security or collateral,
if any, given in connection herewith or with a Note, the Credit Agreement, or
any of the other Loan Documents or the Related Swap Obligations or by or
resorting to any other guaranties, and Subsidiary Guarantors hereby waive the
right to require the Administrative Agent and the Credit Parties to join
Borrower in any action brought hereunder or to commence any action against or
obtain any judgment against Borrower or to pursue any other remedy or enforce
any other right.  Subsidiary Guarantors further agree that nothing contained
herein or otherwise shall prevent the Administrative Agent and the Credit
Parties from pursuing concurrently or successively all rights and remedies
available to them at law and/or in equity or under a Note, the Credit Agreement
or any other Loan Documents or under the Related Swap Obligations, and the
exercise of any of their rights or the completion of any of their remedies shall
not constitute a discharge of any of Subsidiary Guarantors’ obligations
hereunder, it being the purpose and intent of Subsidiary Guarantors that the
obligations of such Subsidiary Guarantors hereunder shall be primary, absolute,
independent and unconditional under any and all circumstances whatsoever.
 Neither Subsidiary Guarantors’ obligations under this Guaranty nor any remedy
for the enforcement thereof shall be impaired, modified, changed or released in
any manner whatsoever by any impairment, modification, change, release or
limitation of the liability of Borrower under a Note, the Credit Agreement, or
any other Loan Document or under a Related Swap Obligation or by reason of
Borrower’s bankruptcy or by reason of any creditor or bankruptcy proceeding
instituted by or against Borrower.  This Guaranty shall continue to be effective
and be deemed to have continued in existence or be reinstated (as the case may
be) if at any time payment of all or any part of any sum payable pursuant to a
Note, the Credit Agreement, or any other Loan Document or pursuant to a Related
Swap Obligation is rescinded or otherwise required to be returned by the payee
upon the insolvency, bankruptcy, or reorganization of the payor, all as though
such payment to such Credit Party had not been made, regardless of whether such
Credit Party contested the order requiring the return of such payment.  The
obligations of Subsidiary Guarantors pursuant to the preceding sentence shall
survive any termination, cancellation, or release of this Guaranty.

6.

This Guaranty shall be assignable by a Credit Party to any assignee of all or a
portion of such Credit Party’s rights under the Loan Documents or Related Swap
Obligations.

7.

If:  (i) this Guaranty, a Note, or any of the Loan Documents or any Related Swap
Obligation are placed in the hands of an attorney for collection or is collected
through any legal proceeding; (ii) an attorney is retained to represent the
Administrative Agent or any Credit Party in any bankruptcy, reorganization,
receivership, or other proceedings affecting creditors’ rights and involving a
claim under this Guaranty, a Note, the Credit Agreement, or any Loan Document or
any Related Swap Obligation; (iii) an attorney is retained to enforce any of the
other Loan Documents or a Related Swap Obligation or to provide advice or other
representation with respect to the Loan Documents or a Related Swap Obligation
in connection with an enforcement action or potential enforcement action; or
(iv) an attorney is retained to represent the Administrative Agent or any Credit
Party in any other legal proceedings whatsoever in connection with this
Guaranty, a Note, the Credit Agreement, any of the Loan Documents or any Related
Swap Obligation, or any property subject thereto (other than any action or
proceeding brought by any Credit Facility or participant against the
Administrative Agent alleging a breach by the Administrative Agent of its duties
under the Loan Documents), then Subsidiary Guarantors shall pay to the
Administrative Agent or such Credit Party upon demand all reasonable attorney’s
fees,





F-4













costs and expenses, including, without limitation, court costs, filing fees and
all other costs and expenses incurred in connection therewith (all of which are
referred to herein as “Enforcement Costs”), in addition to all other amounts due
hereunder.

8.

The parties hereto intend that each provision in this Guaranty comports with all
applicable local, state and federal laws and judicial decisions.  However, if
any provision or provisions, or if any portion of any provision or provisions,
in this Guaranty is found by a court of law to be in violation of any applicable
local, state or federal ordinance, statute, law, administrative or judicial
decision, or public policy, and if such court should declare such portion,
provision or provisions of this Guaranty to be illegal, invalid, unlawful, void
or unenforceable as written, then it is the intent of all parties hereto that
such portion, provision or provisions shall be given force to the fullest
possible extent that they are legal, valid and enforceable, that the remainder
of this Guaranty shall be construed as if such illegal, invalid, unlawful, void
or unenforceable portion, provision or provisions were not contained therein,
and that the rights, obligations and interest of the Administrative Agent and
the Credit Parties or the holder of a Note under the remainder of this Guaranty
shall continue in full force and effect.

9.

Any indebtedness of Borrower to Subsidiary Guarantors now or hereafter existing
is hereby subordinated to the Facility Indebtedness.  Subsidiary Guarantors will
not seek, accept, or retain for Subsidiary Guarantors’ own account, any payment
from Borrower on account of such subordinated debt at any time when a Default or
Unmatured Default exists under the Credit Agreement or the Loan Documents or
when a default under any Related Swap Obligation has occurred and is continuing
beyond any applicable notice and cure period thereunder, and any such payments
to Subsidiary Guarantors made while any such event has occurred and is
continuing on account of such subordinated debt shall be collected and received
by Subsidiary Guarantors in trust for the Credit Parties and shall be paid over
to the Administrative Agent on behalf of the Lenders or to the applicable
Related Creditor, as the case may be, on account of the Guaranteed Indebtedness
without impairing or releasing the obligations of Subsidiary Guarantors
hereunder.

10.

Subsidiary Guarantors hereby subordinate to the Guaranteed Indebtedness any and
all claims and rights, including, without limitation, subrogation rights,
contribution rights, reimbursement rights and set-off rights, which Subsidiary
Guarantors may have against Borrower arising from a payment made by Subsidiary
Guarantors under this Guaranty and agree that, until the entire Guaranteed
Indebtedness is paid in full, not to assert or take advantage of any subrogation
rights of Subsidiary Guarantors or the Credit Parties or any right of Subsidiary
Guarantors or the Credit Parties to proceed against (i) Borrower for
reimbursement, or (ii) any other guarantor or any collateral security or
guaranty or right of offset held by the Credit Parties for the payment of the
Guaranteed Indebtedness and performance of the Obligations, nor shall Subsidiary
Guarantors seek or be entitled to seek any contribution or reimbursement from
Borrower or any other guarantor in respect of payments made by Subsidiary
Guarantors hereunder.  It is expressly understood that the agreements of
Subsidiary Guarantors set forth above constitute additional and cumulative
benefits given to the Credit Parties for their security and as an inducement for
their extension of credit to Borrower.

11.

Any amounts received by a Credit Party from any source on account of any
indebtedness may be applied, if a Default has occurred and is then continuing,
by such Credit Party toward the payment of such indebtedness, and in such order
of application, as such Credit Party may from time to time elect.

12.

Subsidiary Guarantors hereby submit to personal jurisdiction in the State of
Illinois for the enforcement of this Guaranty and waives any and all personal
rights to object to such jurisdiction for the purposes of litigation to enforce
this Guaranty.  Subsidiary Guarantors hereby consent to the jurisdiction of
either the Circuit Court of Cook County, Illinois, or the United States District
Court for the Northern District of Illinois, in any action, suit, or proceeding
which the Administrative Agent or a Credit Party may at any time wish to file in
connection with this Guaranty or any related matter.  Subsidiary





F-5













Guarantors hereby agree that an action, suit, or proceeding to enforce this
Guaranty may be brought in any state or federal court in the State of Illinois
and hereby waives any objection which Subsidiary Guarantors may have to the
laying of the venue of any such action, suit, or proceeding in any such court;
provided, however, that the provisions of this Paragraph shall not be deemed to
preclude the Administrative Agent or a Credit Party from filing any such action,
suit, or proceeding in any other appropriate forum.

13.

All notices and other communications provided to any party hereto under this
Guaranty shall be in writing or by facsimile and addressed or delivered to such
party at its address set forth below or at such other address as may be
designated by such party in a notice to the other parties.  Any notice, if sent
by messenger or by a recognized national overnight delivery service, shall be
deemed given when received; any notice, if transmitted by facsimile, shall be
deemed given when transmitted.  Notice may be given as follows:

To Subsidiary Guarantors:

c/o Inland Diversified Real Estate Trust, Inc.

2901 Butterfield Road

Oak Brook, Illinois  60523

Attention:  Barry L. Lazarus, President/COO

Telephone:  630-218-8000 x4929

Facsimile:  630-218-4957

To KeyBank as Administrative Agent and as a Lender:

1200 Abernathy Rd NE, Suite 1550

Atlanta, Georgia  30328

Attention:  Kevin Murray

Phone:

216-689-4660

Facsimile:  216-689-3566

With a copy to:  

KeyBank National Association

4900 Tiedeman Road

Brooklyn, Ohio  44144

Attention:  Vicki Heineck

Phone:

216-828-7512

Facsimile:  216-828-7523

With a copy to:

SNR Denton US LLP

233 South Wacker Drive

Suite 7800

Chicago, Illinois  60606

Attention:  Patrick G. Moran, Esq.

Telephone:  312-876-8132

Facsimile:  312-876-7934

If to any other Lender, to its address set forth in the Credit Agreement.

If to any Related Creditor, to its address set forth in the applicable Related
Swap Obligation.





F-6













14.

This Guaranty shall be binding upon the heirs, executors, legal and personal
representatives, successors and assigns of Subsidiary Guarantors and shall inure
to the benefit of the Administrative Agent and the Credit Parties’ successors
and assigns.  

15.

This Guaranty shall be construed and enforced under the internal laws of the
State of Illinois.

16.

SUBSIDIARY GUARANTORS, THE ADMINISTRATIVE AGENT AND THE CREDIT PARTIES, BY THEIR
ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT OR RELATED SWAP OBLIGATION OR RELATING THERETO OR ARISING FROM THE
LENDING OR COUNTERPARTY RELATIONSHIP WHICH IS THE SUBJECT OF THIS GUARANTY AND
AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY.

17.

From time to time, additional parties may execute a joinder substantially in the
form of Exhibit A hereto, and thereby become a party to this Guaranty.  From and
after delivery of such joinder, the Subsidiary delivering such joinder shall be
a Subsidiary Guarantor, and be bound by all of the terms and provisions of this
Guaranty.





F-7













IN WITNESS WHEREOF, Subsidiary Guarantors have delivered this Guaranty in the
State of Illinois as of the date first written above.

[SIGNATURE BLOCKS]





F-8













EXHIBIT A TO SUBSIDIARY GUARANTY

FORM OF JOINDER TO GUARANTY

THIS JOINDER is executed by __________, a __________ (“Subsidiary”), which
hereby agrees as follows:

1.

All capitalized terms used herein and not defined in this Joinder shall have the
meanings provided in that certain Subsidiary Guaranty (the “Guaranty”) dated as
of November 1, 2010 executed for the benefit of KeyBank National Association, as
agent for itself and certain other lenders, with respect to a loan from the
Lenders to Inland Diversified Real Estate Trust, Inc. (“Borrower”) and for the
benefit of certain “Related Creditors” under “Related Swap Obligations” (as such
terms are defined therein).

2.

As required by the Credit Agreement described in the Guaranty, Subsidiary is
executing this Joinder to become a party to the Guaranty.

3.

Each and every term, condition, representation, warranty, and other provision of
the Guaranty, by this reference, is incorporated herein as if set forth herein
in full and the undersigned agrees to fully and timely perform each and every
obligation of a Subsidiary Guarantor under such Guaranty.

[INSERT SIGNATURE BLOCK]

 





F-9













EXHIBIT G

ENVIRONMENTAL INVESTIGATION SPECIFICATIONS AND PROCEDURES

Phase I Environmental Site Assessments to be prepared in accordance with the
ASTM Standard Practice for Environmental Site Assessments:  Phase I
Environmental Site Assessment Process (ASTM Designation E1527-94), a summary of
which follows:

This ASTM practice is generally considered the industry standard for conducting
a Phase I Environmental Site Assessment (ESA).  The purpose of this standard is
to “define good commercial and customary practice in the Untied States of
America for conducting an ESA of a parcel of commercial real estate with respect
to the range of contaminants within the scope of the Comprehensive Environmental
Response, Compensation and Liability Act (CERCLA) and petroleum products.”  The
ASTM Phase I ESA is intended to permit a user to satisfy one of the requirements
to qualify for the innocent landowner defense to CERCLA liability; that is, the
practice that constitutes “all appropriate inquiry into the previous ownership
and uses of the property consistent with good commercial or customary practices”
as defined in 42 USC 9601(35)(B).

The goal of the ASTM Phase I ESA is to identify “recognized environmental
conditions.”  Recognized environmental conditions means the presence or likely
presence of any hazardous substances or petroleum products on a property under
conditions that indicate an existing release, a past release, or a material
threat of a release of any hazardous substances or petroleum products into
structures on the property or into the ground, groundwater, or surface water of
the property.  The term includes hazardous substances or petroleum products even
under conditions in compliance with laws.  The term is not intended to include
de minimus conditions that generally would not be the subject of an enforcement
action if brought to the attention of appropriate governmental agencies.

The ASTM standard indicates that a Phase I ESA should consist of four main
components:  1) Records Review; 2) Site Reconnaissance; 3) Interviews; and 4)
Report.  The purpose of the records review is to obtain and review records that
will help identify recognized environmental conditions in connection with the
property.  The site reconnaissance involves physical observation of the
property’s exterior and interior, as well as an observation of adjoining
properties.  Interviews with previous and current owners and occupants, and
local government officials provides insight into the presence or absence of
recognized environmental conditions in connection with the property.  The final
component of the ESA, the report, contains the findings of the ESA and
conclusions regarding the presence or absence of recognized environmental
conditions in connection with the property.  It includes documentation to
support the analysis, opinions, and conclusions found in the report.

While the use of this practice is intended to constitute appropriate inquiry for
purposes of CERCLA’s innocent landowner defense, it is not intended that its use
be limited to that purpose.  The ASTM standard is intended to be an approach to
conducting an inquiry designed to identify recognized environmental conditions
in connection with a property, and environmental site assessments.





G-1













EXHIBIT H

FORM OF OPINION OF BORROWER’S COUNSEL

____________, 2010

KeyBank National Association
as Administrative Agent for the Lenders
127 Public Square, 8th Floor
Cleveland, Ohio

Re:

$25,000,000 Credit Facility to Inland Diversified Real Estate Trust, Inc.

Ladies and Gentlemen:

We have acted as counsel for the Borrower and the Subsidiary Guarantors in
connection with a $25,000,000 revolving loan, (the “Loan”), which Loan is being
made pursuant to that certain Credit Agreement dated as of November 1, 2010 (the
“Credit Agreement”) between Borrower, KeyBank National Association and the
several lenders from time to time parties thereto (collectively, the “Lenders”).

In connection with the Loan we have been furnished with originals or copies
certified to our satisfaction of the Articles of Incorporation and Bylaws of the
Borrower, the [partnership agreement and certificate of limited partnership] of
the Subsidiary Guarantors (as defined in the Credit Agreement), and all such
corporate and other records of the Borrower and the Subsidiary Guarantors, with
such declarations and agreements, and certificates of officers and
representatives of the Borrower and the Subsidiary Guarantors, and with such
other documents, and we have made such other examinations and investigations as
we have deemed necessary as a basis for the opinions expressed below.

We have examined the originals of the following documents, each of which is
addressed to the Lender or to which the Lender is a party (all of which are
sometimes collectively referred to as the “Loan Documents”):

1.

The Credit Agreement;

2.

The Subsidiary Guaranty; and

3.

[describe promissory notes and other Loan Documents].

Based upon the foregoing, we are of the opinion that:

1.

Borrower is a corporation duly formed, validly existing and in good standing
under the laws of the State of Maryland.  Borrower has all requisite power and
authority to own its properties, carry on its business and to deliver and
perform its obligations under the Loan Documents.

2.

[Each Subsidiary Guarantor] is a [limited partnership or limited liability
company] duly organized, validly existing and in good standing under the laws of
the State of [________].  [Each Subsidiary Guarantor] has all requisite power
and authority to own its properties, carry on its business and to deliver and
perform its obligations under the Loan Documents.





H-1













3.

The execution, delivery, and performance by each of the Borrower and Subsidiary
Guarantors of the Loan Documents to which it is a party has been duly authorized
by all necessary action of the Borrower, and Subsidiary Guarantors, as the case
may be, and does not (i) require any consent or approval of any partner or
shareholder of such entity or any other person or entity excepting such consents
or approvals as have actually been obtained; (ii) violate any provision of any
law, rule, or regulation of the United States or the States of Illinois or
[______], or any provision of the partnership or corporate law presently in
effect having applicability to the Borrower, Subsidiary Guarantors or, as
applicable; (iii) violate any provision of the partnership agreement of the
Borrower or the articles of incorporation or bylaws of Subsidiary Guarantors;
(iv) violate any presently existing statutory or administrative provision or
judicial decision applicable to the Borrower or the Subsidiary Guarantors; or
(v) result in a breach of, or constitute a default under, any agreement or
instrument affecting the Borrower or Subsidiary Guarantors.

3.

Each Loan Document to which it is a party (a) has been properly authorized,
executed and delivered by each of the Borrower and the Subsidiary Guarantors,
(b) constitutes the legal, valid, and binding obligations of the Borrower and
the Subsidiary Guarantors, and (c) is enforceable in accordance with its terms.

4.

To our knowledge, no presently existing authorization, exemption, consent,
approval, license, or registration with any court or governmental department,
commission, bureau, agency, or instrumentality will be necessary for the valid,
binding, and enforceable execution, delivery and performance by the Borrower or
the General Partners of the Loan Documents.

5.

To our knowledge, there are no actions, suits, or proceedings pending or
threatened against the Borrower or the Subsidiary Guarantors before any court or
governmental entity or instrumentality which could reasonably be expected to
have a Material Adverse Effect (as defined in the Credit Agreement).

6.

The Loan Documents are governed by the laws of the State of Illinois, and the
Loan, including the interest rate reserved in the applicable Note and all fees
and charges paid or to be paid by or on behalf of Borrower in connection with
such Loan pursuant to the applicable Loan Documents, is not in violation of the
usury laws of the State of Illinois.

The opinions expressed herein are expressly made subject to and qualified by the
following:

(a)

We have assumed that the Loan Documents are duly authorized and validly executed
and delivered by the Agent, the Lenders and all other parties other than the
Borrower and the Subsidiary Guarantors.

(b)

This opinion is based upon existing laws, ordinances and regulations in effect
as of the date hereof.

(c)

This opinion is limited to the laws of the State of Illinois and applicable
federal law and no opinion is expressed as to the laws of any other
jurisdiction.

(d)

We have assumed the authenticity of all documents submitted to us as originals
(other than the Loan Documents) and the conformity to original documents of all
documents (other than the Loan Documents) submitted to us as certified or
photostatic copies.

(e)

The opinions expressed herein are qualified to the extent that:  (i) the
enforceability of any rights or remedies in any agreement or instruments may be
limited by applicable bankruptcy,





H-2













insolvency, reorganization or similar laws affecting the rights of creditors
generally; and (ii) the availability of specific performance, injunctive relief
or any other equitable remedy is subject to the discretion of a court of
competent jurisdiction.

This opinion may be relied upon by only by the addressees hereof, its attorneys,
auditors, advisors, participants, and their respective successors and assigns,
and not by any other party.

Very truly yours,








H-3













EXHIBIT I

BORROWER’S NOTICE

Date

KeyBank National Association
Commercial Real Estate Service
Attention:  Ms. Vicki Heineck
4900 Tiedeman Road
Brooklyn, OH  44144

Borrowing Notice

Inland Diversified Real Estate Trust, Inc. (“Borrower”) hereby requests a Loan
Advance pursuant to Section 2.11 of that certain Credit Agreement, dated as of
November 1, 2010 (as amended or modified from time to time, the “Credit
Agreement”), among Inland Diversified Real Estate Trust, Inc., the Lenders
referenced therein, and you, as agent for the Lenders.

A Loan Advance is requested to be made in the amount of $__________, to be made
on _____________.  Such Loan Advance shall be a [LIBOR] [Base Rate] Advance.
 [The applicable LIBOR Interest Period shall be _____________.]  

The proceeds of the requested loan shall be directed to the following account:

Wiring Instructions:

(Bank Name)

(ABA No.)

(Beneficiary)

(Account No. to Credit)

(Notification Requirement)

In support of this request, Inland Diversified Real Estate Trust, Inc. hereby
represents and warrants to the Agent and the Lenders that acceptance of the
proceeds of such loan by the Borrower shall be deemed to further represent and
warrant that all requirements of Section 4.2 of the Credit Agreement in
connection with such Loan Advance have been satisfied at the time such proceeds
are disbursed.

Date:

Borrower:  Inland Diversified Real Estate Trust, Inc.

By:

Name:

Its:

 





I-1













EXHIBIT J

UNENCUMBERED POOL CERTIFICATE

KeyBank National Association, as Administrative Agent
127 Public Square
Cleveland, Ohio  44114

Re:

Credit Agreement dated as of November 1, 2010 (as amended, modified,
supplemented, restated, or renewed, from time to time, the “Agreement”) between
INLAND DIVERSIFIED REAL ESTATE TRUST, INC. (the “Borrower”), and KEYBANK
NATIONAL ASSOCIATION, as Administrative Agent for itself and the other lenders
parties thereto from time to time (“Lenders”).

Reference is made to the Agreement.  Capitalized terms used in this Certificate
(including schedules and other attachments hereto, this “Certificate”) without
definition have the meanings specified in the Agreement.

Pursuant to applicable provisions of the Agreement, Borrower hereby certifies to
the Lenders that the information furnished below is true, correct and complete
in all material respects as of the date of this Certificate.

The undersigned hereby further certifies to the Lenders that, as of the date
hereof, after giving effect to the Advance to be made, or Facility Letter of
Credit to be issued, or Qualifying Unencumbered Property to be added to the
Unencumbered Pool, upon receipt of this Certificate:

1.

The Unencumbered Asset Value is $___________.  

2.

The Unsecured Indebtedness will be $___________.

3.

The Adjusted Unencumbered NOI is $___________.

4.

The Unsecured Debt Service will be $___________.

5.

The Outstanding Facility Amount, including such Advance to be made or Facility
Letter of Credit to be issued upon receipt of this Certificate and satisfaction
of the applicable conditions set forth in the Agreement, does not cause the
Unencumbered Leverage Ratio to be greater than 55% or the Unencumbered DSCR to
be less than 1.50.

IN WITNESS WHEREOF, this Certificate is executed by the undersigned this ___ day
of _________, 20__.

INLAND DIVERSIFIED REAL ESTATE TRUST, INC.

By:

Name:

Title:





J-1













EXHIBIT K

SUBORDINATION AGREEMENT

The undersigned (the “Advisor”) acknowledges that Inland Diversified Real Estate
Trust, Inc. (the “Borrower”) has entered into a Credit Agreement of even date
herewith with KeyBank National Association as administrative agent (the
“Agent”), and the Lenders described therein, pursuant to which the Lenders have
agreed to make loans in an aggregate amount of $25,000,000 to the Borrower,
subject to future increase up to $150,000,000.  The Advisor has agreed to
perform or supply certain services pursuant to that certain Advisory Agreement
dated ___________, 2010 between the Borrower and the Advisor (as amended, the
“Contract”).  The undersigned does hereby acknowledge and agree that the rights
of the Advisor under the Contract to receive payments shall be restricted as
provided in the first sentence of Section 6.28 of the Credit Agreement, a copy
of which is attached hereto as Attachment 1 and  that any payments under the
Contract in excess of the accrued amounts permitted to be paid as of any date
are hereby subordinated to the payment in full of all obligations of the
Borrower to the Agent and Lenders under the Credit Agreement and all related
loan documents (the “Obligations”).  Any payment received by the Advisor which
is subordinated to the Obligations and is not permitted by the terms of this
Subordination Agreement shall be held in trust by the Advisor for the benefit of
the Lenders and upon demand from the Administrative Agent shall be paid to the
Administrative Agent to be applied to the Obligations.

This Subordination Agreement is given by the Advisor for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
the Advisor, and is intended to induce Lenders to make the Loans to the Borrower
and issue Facility Letters of Credit for the benefit of the Borrower under the
Credit Agreement.

EXECUTED as of November 1, 2010.

INLAND DIVERSIFIED BUSINESS MANAGER & ADVISOR, INC.







By:

Name:  Barry L. Lazarus

Title:  President/COO





K-1













ATTACHMENT 1 TO EXHIBIT K SUBORDINATION AGREEMENT

[Copy final version of Section 6.28 of Credit Agreement.]





K-2













SCHEDULE 1

SUBSIDIARIES
(OTHER THAN SUBSIDIARY GUARANTORS)




1.

Inland Diversified Merrimack Village, L.L.C., a Delaware limited liability
company

2.

Inland Diversified Kissimmee Pleasant Hill, L.L.C., a Delaware limited liability
company

3.

Inland Diversified Shreveport Regal Court, L.L.C., a Delaware limited liability
company

4.

Inland Diversified Draper Crossing, L.L.C., a Delaware limited liability company

5.

Inland Diversified Port St. Lucie Square,  L.L.C., a Delaware limited liability
company

6.

Inland Diversified Port St. Lucie Landing, L.L.C., a Delaware limited liability
company

7.

Inland Diversified Elk Grove Calvin, L.L.C., a Delaware limited liability
company

8.

Inland Diversified Lake City Commons, L.L.C., a Delaware limited liability
company

9.

Inland Diversified St. Cloud 13th, L.L.C., a Delaware limited liability company

10.

Inland Diversified Bend River, L.L.C., a Delaware limited liability company

11.

Inland Diversified Omaha Whispering Ridge, L.L.C., a Delaware limited liability
company

12.

Inland Diversified Buffalo Grove Deerfield, L.L.C., a Delaware limited liability
company

13.

Inland Diversified Houston Hillcroft Limited Partnership, an Illinois limited
liability partnership

 

















SCHEDULE 2

INDEBTEDNESS AND LIENS
(See Sections 5.13 and 6.16)



INDEBTEDNESS INCURRED BY


INDEBTEDNESS
OWED TO


PROPERTY ENCUMBERED

MATURITY AND AMOUNT OF INDEBTEDNESS

Inland Diversified Merrimack Village, L.L.C., a Delaware limited liability
company

Delta Community Credit Union

Merrimack Village Center

3/2015  $5,445,000

Inland Diversified Kissimmee Pleasant Hill, L.L.C., a Delaware limited liability
company

John Hancock Life Insurance Co

Pleasant Hill Commons

6/2017  $6,800,000

Inland Diversified Shreveport Regal Court, L.L.C., a Delaware limited liability
company

JP Morgan Chase

Regal Court

6/2015  $23,900,000

Inland Diversified Draper Crossing, L.L.C., a Delaware limited liability company

Bank of America
c/o Wells Fargo

Draper Crossing

12/2031  $14,624,297

Inland Diversified Port St. Lucie Square, L.L.C., a Delaware limited liability
company

KeyBank National Association

Tradition Village Center

6/2015  $9,875,000

Inland Diversified Port St. Lucie Landing, L.L.C., a Delaware limited liability
company

KeyBank National Association

The Landing at Tradition

6/2015  $33,500,000

Inland Diversified Elk Grove Calvin, L.L.C., a Delaware limited liability
company

JP Morgan Chase

Kohl's at Calvin Pointe

9/2020  $10,500,000

Inland Diversified Lake City Commons, L.L.C., a Delaware limited liability
company

JP Morgan Chase

Lake City Commons

9/2020  $5,200,000

Inland Diversified St. Cloud 13th, L.L.C., a Delaware limited liability company

Bank of America
c/o Wells Fargo

Publix St. Cloud

5/2014  $7,254,189

Inland Diversified Bend River, L.L.C., a Delaware limited liability company

PNC

Kohl's at Bend River

12/2015  $9,350,000

(financing to close on our about 11/1/2010)

Inland Diversified Omaha Whispering Ridge, L.L.C., a Delaware limited liability
company

JP Morgan Chase

Whispering Ridge

9/2020  $5,000,000

Inland Diversified Buffalo Grove Deerfield, L.L.C., a Delaware limited liability
company

Bank of America

Siemens

10/2020  $10,250,000

Inland Diversified Houston Hillcroft Limited Partnership, an Illinois limited
liability partnership

CW Capital, LLC

Crossing of Hillcroft

10/2017  $11,370,000

















SCHEDULE 3

LITIGATION
(See Section 5.6)

None.

 

















SCHEDULE 4

ENVIRONMENTAL MATTERS
(See Section 5.19)

None.

 

















SCHEDULE 5

LIST OF SUBSIDIARY GUARANTORS

Inland Diversified Fort Myers Colonial Square, L.L.C., a Delaware limited
liability company

Federal ID # 27-3651696







Inland Diversified Fort Myers Village Walk, L.L.C., a Delaware limited liability
company

Federal ID # 27-3651807




 

















SCHEDULE 6

LIST OF INVESTMENT AFFILIATES
(See Section 5.7)

None

 

















SCHEDULE 7

LIST OF QUALIFYING UNENCUMBERED PROPERTIES
(See Section 5.22)

Colonial Square Town Center

9357 W. Ben C. Pratt Parkway

Fort Myers, Florida 33901




Shops at Village Walk

7950 Dani Drive

Fort Myers, Florida 33966












